Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 1 of 112 PageID #: 1573




                  Attachment 18
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 2 of 112 PageID #: 1574




                                                                                                       Mitchell A. Neuhauser
                                                                                                                Vice President
                                                                                         Assistant General Counsel - Regulatory

                                                                                                        401 North Main Street
                                                                                                     Winston-Salem, NC 27101
                                                                                                                336.741.7500
  October 11, 2019                                                                                        neuhaum@rjrt.com


  VIA ELECTRONIC SUBMISSION
     AND HAND DELIVERY

  Division of Dockets Management (HFA-305)
  Food and Drug Administration
  5630 Fishers Lane, Rm. 1061
  Rockville, MD 20852

          Re:      Docket No. FDA-2019-N-3065 (“Tobacco Products; Required Warnings for
                   Cigarette Packages and Advertisements”)

  Dear Sir or Madam,

         On August 16, 2019, the U.S. Food and Drug Administration (“FDA” or “the Agency”)
  issued a proposed rule regarding graphic warnings for cigarette packaging and advertising. See
  Tobacco Products; Required Warnings for Cigarette Packages and Advertisements, 84 Fed. Reg.
  42,754 (Aug. 16, 2019). In response, RAI Services Company (“RAIS”) respectfully submits these
  comments on its own behalf and on behalf of its affiliated tobacco companies. 1

         RAIS supports promoting public awareness of the harms of smoking cigarettes, including
  through appropriate warnings on tobacco products. RAIS is committed to working cooperatively
  with FDA to address this important public-health issue, and submits these comments in the spirit
  of advancing that shared goal.

                                              Executive Summary

           For decades, the government has used a multi-pronged approach to reducing smoking.
  First, the government has required that cigarette packages and advertising contain factual warnings
  about the health risks of smoking and other information. See, e.g., Federal Cigarette Labeling and
  Advertising Act, Pub. L. No. 89-92, 79 Stat. 282 (1965); Comprehensive Smoking Education Act,
  Pub. L. No. 98-474, 98 Stat. 2,200 (1984); Family Smoking Prevention and Tobacco Control Act,
  Pub. L. No. 111-31, 123 Stat. 1,776 (2009). Second, the government has systematically limited the

          1
              RAIS coordinates regulatory compliance for Reynolds American Inc.’s (“RAI”) subsidiary companies,
  including R.J. Reynolds Tobacco Company; American Snuff Company, LLC; Santa Fe Natural Tobacco Company,
  Inc.; and R.J. Reynolds Vapor Company. References to RAIS or “the Company” in this letter may refer to RAIS itself
  and/or its affiliated RAI subsidiaries, as applicable.
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 3 of 112 PageID #: 1575



  avenues through which cigarette manufacturers can speak to adult smokers. For example, federal
  law prohibits cigarette companies from advertising through television or radio, and severely
  restricts them from selling or giving away branded merchandise, sponsoring events, and giving out
  free samples. 15 U.S.C. § 1335; 21 U.S.C. § 387a-1. Third, the government has run multiple
  public-health campaigns that informed the public about the health risks of smoking and urged
  smokers to quit. For example, the Surgeon General has published more than thirty reports on
  smoking and health, and between 2009 and 2014, FDA alone spent more than $500 million on
  anti-smoking campaigns. See infra pp. 13–14, 32.

          This multi-pronged approach—requiring factual warning labels on every cigarette package
  and advertisement, advertising restrictions, and government advocacy—has been extremely
  successful at reinforcing and sustaining effectively universal public awareness of the dangers of
  smoking. In 1999, the Centers for Disease Control and Prevention (“CDC”) recognized that the
  public widely understood the risks of smoking, and declared that understanding to be one of the
  ten greatest public health achievements of the twentieth century. CDC, Ten Great Public Health
  Achievements—United States, 1900–1999 (Apr. 2, 1999), https://tinyurl.com/y8wfy53b. 2 Today,
  the public still universally understands those risks. For example, data from FDA’s Population
  Assessment of Tobacco and Health (“PATH”) survey shows that 99.5% of individuals believe that
  cigarette smoking is harmful to health, including 91% who believe that it is “very or extremely
  harmful,” 7% who believe it is “somewhat harmful,” and 1.5% who believe it is “slightly harmful.”
  Klick Report ¶ 5.20; see also infra Section I.B.6(a).

          Moreover, smoking prevalence and cigarette consumption are both down. Between 1965
  and 2017, the percentage of adults who smoked cigarettes fell from 42.4% to 14%. Between 1981
  and 2017, the number of cigarettes purchased annually in the United States dropped from 640
  billion to 249 billion—a decline of more than 60% despite an increase in the U.S. population of
  more than 100 million. And between 1997 and 2018, the percentage of high school students who
  smoked fell from 36.4% to 8.1%. See 84 Fed. Reg. at 42,758 (“[C]igarette smoking prevalence has
  generally declined over the past several decades[.]”). Indeed, youth and adult smoking rates are at
  historic lows. See infra p. 23.

          Despite this success, however, a small percentage of Americans choose to continue
  smoking. Frustrated by that reality, FDA has decided to change tacks: instead of informing the
  public about smoking risks as it has done to date, the Agency plans to force cigarette manufacturers
  to convert their packaging into a government-controlled, anti-smoking communication tool. And
  instead of using factual warnings, the Agency plans to force manufacturers to use gruesome and
  exaggerated images—essentially compelling manufacturers to disparage their own products, and
  frighten and shame their own customers.

         The first time FDA issued a graphic-warnings rule, the Agency was clear about its motives.
  FDA admitted that the point of graphic warnings was to “rebrand[] our cigarette packs”; convey
  that “smoking is gross”; “dispel[] the notion that somehow [smoking] is cool”; and “encourage
  smokers to quit.” Press Briefing by Press Secretary Jay Carney, Secretary of Health and Human
  Services Kathleen Sebelius, and FDA Commissioner Margaret Hamburg (June 21, 2011),

           2
             All web addresses in these comments have been shortened using TinyURL, which results in a web
  address that contains “tinyurl.com.”

                                                       –2–
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 4 of 112 PageID #: 1576



  https://tinyurl.com/yyxc8x88. Indeed, FDA admitted that graphic warnings were designed to make
  “‘every single pack of cigarettes in the country a mini billboard’ for the government’s anti-
  smoking message.” R.J. Reynolds Tobacco Co. v. FDA, 696 F.3d 1205, 1212 (D.C. Cir. 2012)
  (quoting FDA, Tobacco Strategy Announcement (Nov. 10, 2010)). This time around FDA has
  decided to be less transparent, saying that it merely wants to “promote greater public understanding
  of the negative health consequences of cigarette smoking.” 84 Fed. Reg. at 42,755. But this
  “contrived” rationale cannot disguise the Agency’s real goal. See Dep’t of Commerce v. New York,
  139 S. Ct. 2551, 2575–76 (2019).

          The proposed rule would mandate that manufacturers use the top 50% of the front and back
  of cigarette packages, and at least the top 20% of cigarette advertisements, to present the
  government’s anti-smoking messages. And the proposed rule does not restrict itself to requiring
  the disclosure of factual information that would enable smokers to make better-informed decisions.
  To the contrary, the warnings use gruesome, inflammatory images that are plainly designed to
  evoke negative emotions, such as fear, disgust, and distress. In short, the warnings are supposed
  to trumpet the government’s preferred ideological message: don’t smoke. See infra Section I.B.1.

          The First Amendment flatly forbids FDA’s attempt to commandeer manufacturers’ speech
  in order to remove a “popular but disfavored product from the marketplace.” Sorrell v. IMS Health
  Inc., 564 U.S. 552, 577–78 (2011). Specifically, the Tobacco Control Act’s graphic-warnings
  requirement and the proposed rule violate the First Amendment in the following ways:

          First, FDA has not identified a legally sufficient governmental interest to justify this
  extreme rule. FDA says that it wants to “promote greater public understanding of the negative
  health consequences of cigarette smoking.” 84 Fed. Reg. at 42,755. But this information is not
  necessary to prevent consumer deception, and it will not have any real-world effect on how
  consumers behave. In other words, FDA wants to give people information for information’s sake.
  As the D.C. Circuit has already held, however, “FDA’s interest in ‘effectively communicating’ the
  health risks of smoking is merely a description of the means by which it plans to accomplish its
  goal of reducing smoking rates, and not an independent interest capable of sustaining [a graphic-
  warnings rule].” R.J. Reynolds, 696 F.3d at 1221; see also infra Section I.B.4–5.

          Second, even if FDA’s asserted interest were valid, the proposed rule would not advance
  it. FDA says that it wants to increase public understanding by correcting various “misperceptions”
  that the public supposedly has about smoking. But that is a purely hypothetical problem. Multiple
  data sources demonstrate that the public already knows that smoking is harmful and can cause
  serious diseases. Indeed, this fact is illustrated by FDA’s decision against using several of the
  warnings prescribed by Congress in the Tobacco Control Act, such as “Smoking can kill you,”
  because they do not tell the public anything that it does not already know. See infra pp. 14–15.

          FDA tries to sidestep this problem by adopting warnings that supposedly focus on “less-
  known health consequences of smoking.” 84 Fed. Reg at 42,755. Yet the proposed rule fails to
  demonstrate that the public does not understand these risks. Once again, PATH data and other
  surveys show widespread public awareness of many of the risks that FDA describes as “less-
  known.” And FDA does shockingly little to contradict those surveys—indeed, virtually every
  study that FDA cites is outdated, focuses on foreign countries, or focuses on a smoking risk that
  FDA decided not to address in the proposed rule. Most importantly, in the proposed rule, FDA

                                                 –3–
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 5 of 112 PageID #: 1577



  effectively concedes that the public knows many of the risks identified in the proposed warnings,
  such as the risks of secondhand smoke, lung disease, strokes, and heart disease. See infra pp. 15–
  18.

          Moreover, even if the public lacked sufficient understanding of some less-known risks,
  FDA cannot show that graphic warnings would remedy that problem. As explained above, graphic
  warnings evoke negative emotions such as fear, shame, and disgust. But the “empirical evidence
  on the use of emotional appeals in warnings is mixed at best.” Klick Report ¶ 5.81. FDA’s second
  consumer research study confirms the point. In that study, FDA tested participants’ health beliefs
  (“Session 1”), showed them the proposed warnings, and then tested their health beliefs one day
  later (“Session 2”) and fourteen days later (“Session 3”). At the end of that process, five of the
  warnings had actually reduced the participants’ knowledge about the relevant health risks, and
  seven of the remaining eight warnings saw sharp decreases in knowledge gains between Session
  2 and Session 3. See infra pp. 18–20.

          Even worse, FDA cannot show that the warnings would meaningfully change how people
  think about the overall risk of smoking or whether they smoke. Dr. Jonathan Klick, a leading expert
  on the causal effects of health regulations on behavior, analyzed PATH data to determine whether
  smokers find the risks identified in the proposed warnings to be material. The answer was a
  resounding no. Klick Report ¶ 5.29–40. Indeed, Dr. Klick’s analysis shows that awareness of the
  particular risks that relate to the FDA’s proposed warnings has no effect on smoking behavior and
  generally has no effect on overall risk assessment. Id. ¶ 5.37. This result is devastating to the
  proposed rule’s “information for information’s sake” rationale; FDA therefore chose not to rely
  on this PATH data, even though the PATH survey was “started explicitly to inform the FDA’s
  regulatory decisions and actions with respect to smoking.” Id. ¶ 5.18; see also infra pp. 20–22.

          Finally, FDA cannot show that the proposed warnings would reduce smoking. In the first
  graphic-warnings rule, FDA argued that the warnings would “decrease smoking initiation and
  increase smoking cessation.” Required Warnings for Cigarette Packages and Advertisements, 76
  Fed. Reg. 36,628, 36,719 (June 22, 2011). But FDA failed to produce even a “shred of evidence”
  that the warnings would have that effect. R.J. Reynolds, 696 F.3d at 1219. Indeed, FDA’s own
  study determined that the warnings would reduce smoking rates by a mere 0.088%, a number that
  FDA conceded was “not statistically distinguishable from zero.” 76 Fed. Reg. at 36,775–76.
  Nothing has changed in the past eight years, and FDA has not even tried to demonstrate otherwise.

          Third, the Tobacco Control Act’s graphic-warnings requirement and the proposed rule are
  insufficiently tailored. The warnings would dominate cigarette packaging: occupying 50% of the
  front and back panels with identical FDA messages, and using frightening images that are designed
  to pull people’s attention away from the rest of the pack. The combined effect of these
  requirements would harm cigarette manufacturers’ ability to communicate with their consumers.
  The proposed rule would seize a huge portion of every cigarette package to convey the
  government’s own anti-smoking message. That message would occupy the most prominent part
  of the package—and often the only part of the package that consumers could see. Thus, when adult
  cigarette consumers look at a pack of cigarettes, they will see only one thing: the government’s
  anti-smoking message. Those are huge burdens, and they render cigarette packaging—one of the
  last remaining mediums for cigarette manufacturers to communicate with their consumers—much
  less effective. See infra pp. 25–31.

                                                –4–
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 6 of 112 PageID #: 1578



          Moreover, FDA has many less-restrictive alternatives to achieve its goals. For example,
  FDA could have achieved its goals of bringing attention to “less-known health consequences of
  smoking” simply by changing the text of the Surgeon General’s warnings. Or FDA could have run
  a public-education campaign about the risks of smoking—an option that the Agency has repeatedly
  promoted as “highly successful” and “yielding tremendous results.” Norman E. Sharpless, Press
  Announcement (Aug. 20, 2019), https://tinyurl.com/y3kmouoa. Indeed, the same week that FDA
  issued the proposed rule, FDA touted a study asserting that its Real Cost youth anti-smoking
  campaign has “prevented up to 587,000 youth nationwide from initiating smoking between the
  campaign’s launch in February 2014 and November 2016, half of whom might have gone on to
  become established smokers.” Id. FDA has demonstrated its ability to deliver public-health
  messages, including regarding tobacco health risks, and thus had every reason to try to do so here
  as well. See infra pp. 31–34.

          In addition to violating the First Amendment, the proposed rule has other fatal flaws. The
  proposed rule violates the Tobacco Control Act by changing the language of the textual warnings,
  as well as the total number of warnings, without authority. See infra Section II. The proposed rule
  also violates the Administrative Procedure Act in multiple ways. See infra Section III. For
  example, FDA relied on an inadequate cost-benefit analysis, which failed to quantify the benefits
  of the proposed rule. The Agency recognized that “there is a high level of uncertainty around
  quantitative economic benefits”—a fancy way of saying that the proposed rule might not have any
  benefits at all. Faced with that possibility, FDA did not even try to calculate the benefits. See infra
  Section III.A.

          As another example, FDA has not given the public a meaningful, legally sufficient chance
  to comment on the proposed rule. FDA has been working on the proposed rule for years. During
  that time, FDA had plenty of opportunities to tell the public what it was doing or share its ongoing
  research—indeed, RAIS’s outside counsel tried to get the Agency to do precisely that in June 2017
  by submitting a Freedom of Information Act (FOIA) request. But FDA has obfuscated every step
  of the way: refusing to respond to the FOIA request, refusing to release the results of its consumer
  research studies, and even asking the public to comment on its final graphic-warnings study
  without telling the public which graphic warnings it was testing. That obfuscation has continued
  with the proposed rule: FDA again refused to release any information about its qualitative studies
  and has not released the underlying data from its quantitative studies, all of which were critical to
  the development of the proposed warnings. To top it all off, FDA has given the public a mere 60
  days to come up with alternative graphic warnings—a process that took the Agency more than six
  years to complete—which would, of course, be impossible. See infra Section III.D.

          FDA’s approach up to this point demonstrates that the Agency has no interest in working
  collaboratively with the public on this issue. FDA has failed to keep the public informed. And
  FDA has given the public insufficient time to come up with alternative graphic warnings, perhaps
  because the Agency does not plan to consider those alternatives. This is the same dismissive
  approach that FDA took when developing the first graphic-warnings rule, an approach that led
  directly to that rule’s downfall. See R.J. Reynolds, 696 F.3d at 1210, 1219–20.

        The Tobacco Control Act’s graphic-warnings requirement violates the First Amendment,
  and FDA has exacerbated the problem by issuing a proposed rule that violates the First
  Amendment, the Tobacco Control Act, and the Administrative Procedure Act. FDA has only one

                                                  –5–
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 7 of 112 PageID #: 1579



  option: withdraw the proposed rule and refuse to enforce the unconstitutional graphic-warnings
  requirement.




                                              –6–
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 8 of 112 PageID #: 1580




                                            COMMENTS

  I.     THE TOBACCO CONTROL ACT’S GRAPHIC-WARNINGS REQUIREMENT
         AND THE PROPOSED RULE VIOLATE THE FIRST AMENDMENT.

          FDA’s proposed rule, and the provision of the Tobacco Control Act that requires it, suffer
  from a fundamental problem: they violate the First Amendment. Neither can survive strict scrutiny
  because they are not narrowly tailored and because the government lacks a compelling interest.
  They also cannot survive the Zauderer standard for a host of reasons: the warnings are not “purely
  factual” because they are intended to evoke an emotional response and convey an ideological, anti-
  smoking message; the warnings are “controversial” because they are misleading and
  inflammatory; the warnings are “unjustified” because they do not remedy a real-world harm; the
  warnings are “unduly burdensome” because they commandeer 50% of cigarette packaging and at
  least 20% of cigarette advertisements for gruesome images; and the government does not have a
  substantial interest in telling people things they already know or giving people information for
  information’s sake. The Act’s graphic-warnings requirement and the proposed rule cannot survive
  the Central Hudson standard for similar reasons.

         A.      The graphic-warnings requirement and the proposed rule are subject to strict
                 scrutiny, a standard they cannot possibly meet.

          1. “Since all speech inherently involves choices of what to say and what to leave unsaid,
  one important manifestation of the principle of free speech is that one who chooses to speak may
  also decide what not to say.” Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Boston,
  515 U.S. 557, 573 (1995) (citations and quotation marks omitted). Thus, the “general rule” is that
  the government “may not compel affirmance of a belief with which the speaker disagrees.” Id.
  This rule “applies not only to expressions of value, opinion, or endorsement, but equally to
  statements of fact the speaker would rather avoid.” Id. And it applies to “ordinary people” and
  “business corporations” alike. Id. at 574. “For corporations as for individuals, the choice to speak
  includes within it the choice of what not to say.” Pac. Gas & Elec. Co. v. Pub. Utils. Comm’n, 475
  U.S. 1, 16 (1986) (plurality op.).

          In light of these principles, courts generally apply strict scrutiny to government-compelled
  speech. See, e.g., Wooley v. Maynard, 430 U.S. 705, 714–15 (1977); Reed v. Town of Gilbert, 135
  S. Ct. 2218, 2226–27 (2015). Under strict scrutiny, the government must prove that the compulsion
  “furthers a compelling interest and is narrowly tailored to achieve that interest.” Reed, 135 S. Ct.
  at 2231.

           Here, the Tobacco Control Act’s graphic-warnings requirement and the proposed rule
  would compel manufacturers to express the government’s preferred anti-smoking message. See
  R.J. Reynolds Tobacco Co. v. FDA, 696 F.3d 1205, 1211 (D.C. Cir. 2012) (holding that FDA’s
  initial graphic-warnings rule “contain[ed] elements of compulsion and forced subsidization” and
  was therefore subject to First Amendment scrutiny), overruled in part by Am. Meat Inst. v. U.S.
  Dep’t of Agric., 760 F.3d 18, 31 (D.C. Cir. 2014) (en banc). The graphic-warnings requirement
  and the proposed rule are therefore subject to strict scrutiny.



                                                 –1–
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 9 of 112 PageID #: 1581



  Annual Report to the National Institutes of Health Regarding Grant Funding (Mar. 16, 2016)
  (attached as Exhibit O). He acknowledged that graphic warnings triggered a sharp emotional
  response, and described that response as an “indicator[] of greater message engagement and greater
  effectiveness.” Id. at 7. The researcher explained that this point was “important because the legal
  case against implementation of graphic warnings in the [United States] was partly argued on the
  basis of their emotional appeal, as though it is possible to strip away affect and effectively
  communicate information.” Id. He concluded, however, that “[t]hese and other studies we are
  conducting suggest otherwise.” Id. In other words, this researcher frankly admitted that it is
  impossible to “strip away” emotion from graphic warnings and still “effectively communicate
  information.”

           b. FDA’s proposed warnings likewise fail the “purely factual” test. To take just a few
  examples, the proposed warnings include a picture of diseased feet with several amputated toes, a
  picture of a woman with a massive cancerous lump on her neck, and two pictures of blackened,
  diseased lungs. As a litany of news outlets have recognized, these graphic warnings are plainly
  designed to scare, shame, and disgust people, and to convey an ideological, anti-smoking message,
  just like their predecessors. For example:

             •   The Washington Post called the warnings “scary” and “unsettling,” and
                 noted that the D.C. Circuit previously struck down “similarly graphic
                 labels.” Lindsey Bever, FDA’s Proposed New Cigarette Warnings Are
                 Scary. That’s the Point, Washington Post (Aug. 15, 2019),
                 https://tinyurl.com/y4zuqssj.

             •   The New York Times called the warnings “disturbing.” Sheila Kaplan, The
                 F.D.A.’s New Cigarette Warnings Are Disturbing. See for Yourself., N.Y.
                 Times (Aug. 15, 2019), https://tinyurl.com/y366q2l5.

             •   Psychiatry Advisor called the warnings “gruesome.” Psychiatry Advisor,
                 FDA Proposed Graphic Warning Labels on Cigarettes (Aug. 26, 2019),
                 https://tinyurl.com/yyvket6w.

             •   The Huffington Post called the warnings “ghastly” and “grisly reminders of
                 what could happen to [smokers’] bodies,” and described the proposed rule
                 as FDA’s “latest plan to deter smokers from lighting up.” Amy Russo, FDA
                 Unveils New Round Of Ghastly Cigarette Warnings In Anti-Smoking Push,
                 HuffPost (Aug. 16, 2019), https://tinyurl.com/y34tm2sd.

        The public has gotten the message. Indeed, when asked what message the proposed
  warnings send, several respondents said the following:

             •   “The government is using scare tactics to obtain control over the
                 population.”

             •   “trying to scare people”

             •   “im grossed out”

                                                –5–
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 10 of 112 PageID #: 1582



                 2.      Graphic warnings are not “uncontroversial” because they are
                         misleading and use inflammatory images.

         a. Zauderer also requires that compelled disclosures be “uncontroversial.” 471 U.S. at 651.
  A disclosure is “controversial” if it is potentially inaccurate or misleading. See Entm’t Software,
  469 F.3d at 652 (holding that a disclosure was “controversial” because the speaker might
  reasonably disagree with the message); R.J. Reynolds, 696 F.3d at 1216 (holding that FDA’s
  graphic warnings did not fall within Zauderer because, among other reasons, “many of the images
  chosen by FDA could be misinterpreted by consumers”).

          Here, the proposed warnings are inaccurate or misleading in a number of respects. Several
  of the images exaggerate the effects of the diseases they purport to represent, exaggerate the
  likelihood of those diseases being caused by smoking, or offer a misleading portrayal of the
  treatment of those diseases. In particular:

         •   The warning pertaining to macular degeneration misrepresents the treatment for
             that condition. It depicts a far thicker needle than is used in reality, and it depicts
             the needle being inserted in the center of the eye, rather than in the lower outer
             area of the eye (where it is typically inserted in reality). See Dr. Davidorf
             Declaration at 2 (attached as Exhibit H). As a result, the warning “may give rise
             to the false impression that the treatment is painful,” when in reality it is not.
             Id. This has the pernicious potential to “frighten[] patients away from beneficial
             treatment.” Id.; see also Am. Optometric Assoc. Comments, Docket No. FDA-
             2019-N-3065, at 3 (Oct. 15, 2019) (explaining that this warning will “create
             fear and distance between patients and necessary medical interventions and/or
             treatments”).
         •   The warning pertaining to cataracts is “not a reasonable depiction of persons
             with cataracts in the US, because in the US the cataract would have been treated
             surgically long before it got to this stage.” Dr. Davidorf Declaration at 3. In
             addition, the image misleadingly “makes the cataract look like a cosmetic
             problem,” when in reality “[t]he vast majority of patients who undergo cataract
             surgery in the US have cataracts that are undetectable by the unaided human
             eye.” Id.
         •   The warning pertaining to head and neck cancer is likewise “unlikely [to] be
             accurately understood” by the public. Dr. Jones Declaration ¶ 4 (attached as
             Exhibit J). The image is misleading to the extent it suggests that “a cancerous
             mass of that size could arise quickly enough that a reasonable person would not
             have had an opportunity to seek treatment before this point.” Id. ¶ 5.
         •   The warning pertaining to lung disease in nonsmokers suffers from “two major
             flaws.” Dr. Farber Declaration ¶ 4 (attached as Exhibit I). First, “the lungs do
             not look like a non-smoker’s lungs.” Id. In particular, the image depicts an
             “amount of black pigmentation” that “would likely result from many years of
             heavy direct smoking” and would be “very unusual … in a non-smoker.” Id. ¶
             5. Second, its depiction of lesions is both “ambiguous” and “inaccurate.” The
             warning is unclear whether the lesions were meant to depict lung cancer. If so,

                                                   –7–
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 11 of 112 PageID #: 1583



             the image is misleading because the lesions appear on the surface of the lung
             (rather than deep within the lung), and because it would be “unusual” for a non-
             smoker to have three separate lesions of the size depicted. Id. ¶¶ 5, 6.
         •   The warning pertaining to blood flow to the limbs is misleading because it
             depicts a condition that could affect, at most, one in 1,000 smokers. Dr.
             Wagmeister Declaration ¶ 4 (attached as Exhibit K).
         •   The warning pertaining to fetal growth is misleading because it shows a
             newborn infant weighing four pounds. But according to the U.S. Surgeon
             General, the low range of normal birth weight is 2,500 grams, and infants born
             to women who smoke cigarettes weigh approximately 200 grams less than
             infants born to non-smoking women. CDC, The Health Consequences of
             Smoking: A Report of the Surgeon General 555 (2004),
             https://tinyurl.com/y4gb8e4c; CDC, How Tobacco Smoke Causes Disease: the
             Biology and Behavioral Basis for Smoking Attributable Disease: A Report of
             the Surgeon General 538 (2010), https://tinyurl.com/y5wewxku. Thus,
             conservatively assuming that a normal birth weight of 2,500 grams (the low end
             of normal birth weight for infants) is decreased by 200 grams due to cigarette
             smoking, the resulting birthweight is 2,300 grams, or more than five pounds.
         •   The warning pertaining to heart disease and strokes depicts a man who has had
             recent open heart surgery, presumably coronary artery bypass grafting (CABG).
             But recent data reveal that open-heart CABG surgery is not the most common
             procedure for treating coronary artery disease. Instead, in-patient percutaneous
             coronary interventions (PCIs), are 2.5 times more common. American Heart
             Association, Heart Disease and Stroke Statistics, 2019 Update e513 (2019),
             https://tinyurl.com/y8rcqwdb. And this does not account for the significant
             number of PCIs that are performed on an out-patient basis. Id. at e511.
             Moreover, the use of CABG has been declining over time. Id.
         •   The warning pertaining to harm to children appears to depict a “worst case
             scenario”: “a child hospitalized due to an asthma attack caused by
             environmental tobacco smoke.” Dr. Brooks Declaration ¶ 4 (attached as Exhibit
             G). To the extent the warning is intended to depict an oxygen mask, it is
             “exaggerating” because it is “uncommon for a child with an asthma attack to
             require oxygen.” Id. ¶ 5. Moreover, only about eight percent of children have
             asthma, and only five to six percent of children with asthma are hospitalized
             each year (and of course there are many potential causes of such
             hospitalizations besides environmental tobacco smoke, such as air pollution and
             allergens). Id. ¶¶ 7–8.
         FDA acknowledges that the warnings should not address “rare” diseases, and that the
  images should depict “disease states and symptoms as they are typically experienced.” 84 Fed.
  Reg. at 42,767, 42,770. As the medical evidence discussed above demonstrates, however, FDA
  has ignored its own advice.

        b. In R.J. Reynolds, the D.C. Circuit held that FDA’s first graphic warnings failed the
  Zauderer test because they “could be misinterpreted by consumers.” 696 F.3d at 1216. In the

                                                –8–
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 12 of 112 PageID #: 1584



  proposed rule, FDA again says that it “carefully considered” the court’s holding and went through
  a “science-based, iterative research process” to “thoroughly address[] any such criticisms.” 84 Fed.
  Reg. at 42,777–78. But the proposed rule again belies FDA’s assertion.

          FDA first tries to rely on a series of focus groups, in which consumers allegedly “provided
  qualitative feedback on [their] comprehension of each potential statement.” 84 Fed. Reg. at 42,778.
  But FDA has not provided any information about those focus groups, so FDA cannot rely on them
  here. FDA next points to the two consumer research studies that it performed. Id. But neither study
  tested whether the proposed warnings are misleading. Those studies tested whether the warnings
  conveyed “new information” or whether consumers “learned something” from the warnings, but
  FDA did not ask respondents what information the warnings conveyed or what the respondents
  learned. Thus, the studies cannot rebut the evidence above that the proposed warnings are
  misleading.

         c. A compelled disclosure is also “controversial” if it is inflammatory. See Nat’l Inst. of
  Family & Life Advocates v. Becerra, 138 S. Ct. 2361, 2372 (2018) (“NIFLA”) (noting that a
  compelled disclosure involved abortion—which was “anything but an ‘uncontroversial’ topic”—
  and that Zauderer therefore did not apply); Cigar Ass’n of Am. v. FDA, 315 F. Supp. 3d 143, 165–
  66 (D.D.C. 2018) (explaining that an “inflammatory” disclosure would be “controversial” under
  Zauderer). That means that graphic warnings are necessarily inflammatory. As explained above,
  the Tobacco Control Act requires FDA to adopt images that “depict[] the negative health
  consequences of smoking.” 15 U.S.C. § 1333(d). Such images will always evoke negative
  emotions like fear, shame, and disgust, which means that those images will always be
  inflammatory. Thus, Zauderer does not apply to the graphic-warnings requirement or the proposed
  rule.

                 3.      Graphic warnings do not disclose information about “the terms under
                         which services will be available.”

           In Zauderer, the Supreme Court upheld a compelled disclosure because it involved “purely
  factual and uncontroversial information about the terms under which [an attorney’s] services will
  be available.” 471 U.S. at 651 (emphasis added). The Court recently confirmed that this is an
  essential limit on Zauderer. See NIFLA, 138 S. Ct. at 2372. In NIFLA, the Court explained that
  Zauderer did not apply because the compelled disclosure at issue was “not limited to purely factual
  and uncontroversial information about the terms under which services will be available.” Id.
  (ellipsis and quotation marks omitted). Indeed, the Court explained that the disclosure “in no way
  relates to the services that [the speakers] provide,” and “[a]ccordingly, Zauderer has no application
  here.” Id.; see also id. (citing Hurley, 515 U.S. at 573, for the proposition that “Zauderer does not
  apply outside of these circumstances”).

          Likewise, a Ninth Circuit judge recently recognized that Zauderer is limited to disclosures
  about “the terms on which … advertisers provide their services.” Am. Beverage Ass’n v. City &
  Cty. of San Francisco, 916 F.3d 749, 761 (9th Cir. 2019) (Ikuta, J., concurring). Because of that
  limitation, Judge Ikuta concluded that Zauderer did not apply to a compelled disclosure about
  “sugar-sweetened beverages, which is a product rather than a service.” Id.



                                                 –9–
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 13 of 112 PageID #: 1585



          Applying that logic here, Zauderer does not apply to the graphic-warnings requirement or
  the proposed rule. The graphic-warnings requirement does not involve a disclosure “about the
  terms under which services will be available.” Zauderer, 471 U.S. at 651 (emphasis added).
  Instead, it applies to cigarettes, which are “a product rather than a service.” Am. Beverage, 916
  F.3d at 761. Zauderer is therefore inapplicable.

                 4.     Graphic warnings are not “reasonably related to the government’s
                        interest in preventing deception of consumers.”

          The Tobacco Control Act’s graphic-warnings requirement and the proposed rule fail to
  satisfy Zauderer for another reason: they are not reasonably related to preventing consumer
  deception. In Zauderer, the Supreme Court said that compelled disclosures are subject to lower
  scrutiny only if they are “reasonably related” to a specific interest: “preventing deception of
  consumers.” 471 U.S. at 651. In later opinions, the Supreme Court confirmed that view of
  Zauderer. See Milavetz, Gallop & Milavetz, P.A. v. United States, 559 U.S. 229, 250 (2010)
  (applying Zauderer because, as “in that case, [the] required disclosures are intended to combat the
  problem of inherently misleading commercial advertisements”); Ibanez v. Fla. Dep’t of Bus. &
  Prof’l Reg., 512 U.S. 136, 146–49 (1994) (applying intermediate scrutiny, rather than Zauderer,
  to compelled disclaimer directed at non-misleading speech).

          The Supreme Court has never suggested that Zauderer applies in other contexts. And a
  majority of the courts of appeals acknowledge this limit on Zauderer. See Dwyer v. Cappell, 762
  F.3d 275, 282–83 (3d Cir. 2014) (holding that a compelled disclosure failed Zauderer because it
  “[was] not reasonably related to preventing consumer deception and [was] unduly burdensome”);
  Greater Baltimore Ctr. for Pregnancy Concerns, Inc. v. Mayor & City Council of Baltimore, 721
  F.3d 264, 283 & n.8 (4th Cir. 2013) (holding that Zauderer applies only to “[d]isclosure
  requirements aimed at misleading commercial speech”); Test Masters Educ. Servs., Inc. v. Robin
  Singh Educ. Servs., Inc., 799 F.3d 437, 453 (5th Cir. 2015) (holding that Zauderer applies only
  when compelled disclosures are “directed at deceptive or misleading commercial speech”), rev’d
  in part on other grounds, 2015 WL 13768849; ECM BioFilms, Inc. v. FTC, 851 F.3d 599, 616
  (6th Cir. 2017) (holding that disclosure requirements “must be reasonably related to the
  [government’s] interest in preventing deception of consumers” (quotation marks omitted)); 1-800-
  411-Pain Referral Serv., LLC v. Otto, 744 F.3d 1045, 1062 (8th Cir. 2014) (applying the Zauderer
  standard only because the advertisements at issue were “inherently misleading on their face”);
  Entm’t Software, 469 F.3d at 652 (“The Court has allowed states to require the inclusion of purely
  factual and uncontroversial information as long as disclosure requirements are reasonably related
  to the State’s interest in preventing deception of consumers.” (ellipsis and quotation marks
  omitted)); United States v. Wenger, 427 F.3d 840, 849 (10th Cir. 2005) (explaining that Zauderer
  “eases the burden of meeting the Central Hudson test” by “presum[ing] that the government’s
  interest in preventing consumer deception is substantial”).

          The graphic-warnings requirement and the proposed rule fail to satisfy this test. Neither
  Congress nor FDA has suggested that graphic warnings are needed to combat “inherently
  misleading commercial advertisements.” Milavetz, 559 U.S. at 250. And that is not surprising:
  federal law already prohibits tobacco product manufacturers from making false or misleading
  claims through cigarette packages or advertising. See 21 U.S.C. §§ 331(a), 387c(a)(1), (7). Instead
  of preventing consumer deception, FDA says that it wants to “promote greater public

                                                – 10 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 14 of 112 PageID #: 1586



  because the public accurately perceives the danger of smoking (and indeed may even overestimate
  that danger).

          1. Americans are “already surrounded by many high-quality sources of information
  regarding smoking.” Klick Report ¶ 5.3. For decades, Congress has required that cigarette
  manufacturers display warning labels that inform the public that cigarette smoking can cause
  serious diseases and harm one’s health. In 1965, Congress mandated that cigarette packages
  include the following warning: “CAUTION: Cigarette Smoking May Be Hazardous to Your
  Health.” Federal Cigarette Labeling and Advertising Act, Pub. L. No. 89-92, 79 Stat. 282, 283
  (1965). In 1969, Congress adopted a new warning: “Warning: The Surgeon General Has
  Determined That Cigarette Smoking Is Dangerous to Your Health.” Public Health Cigarette
  Smoking Act of 1969, Pub. L. No. 91-222, 84 Stat. 87, 88 (1970). In Congress’s view, this warning
  fully advised the public about the risk of smoking; thus, Congress provided that “[n]o statement
  relating to smoking and health, other than [this warning], shall be required on any cigarette
  package.” Id. at 88. And in 1984, Congress required that all packaging and advertising include a
  series of rotating warnings that covered a variety of smoking risks:

             •   “SURGEON GENERAL’S WARNING: Smoking Causes Lung Cancer,
                 Heart Disease, Emphysema, And May Complicate Pregnancy.

             •   “SURGEON GENERAL’S WARNING: Quitting Smoking Now Greatly
                 Reduces Serious Risks to Your Health.

             •   “SURGEON GENERAL’S WARNING: Smoking By Pregnant Women
                 May Result in Fetal Injury, Premature Birth, And Low Birth Weight.

             •   “SURGEON GENERAL’S WARNING: Cigarette Smoke Contains Carbon
                 Monoxide.”

  Comprehensive Smoking Education Act, Pub. L. No. 98-474, 98 Stat. 2200, 2201–02 (1984).
  These warnings likewise preempted all other warnings. See 15 U.S.C. § 1334 (1988).

          In addition to warning labels, the public has received information about the risks of
  cigarettes from many other sources. Since 1964, the Surgeon General has issued thirty-three
  reports about the health risks of smoking. Klick Report ¶ 5.6. Federal agencies such as the CDC
  and FDA have run public-education campaigns. Id.; Steenkamp Report § 3.2. State and local
  entities have done likewise. Klick Report ¶ 5.7. People also receive “substantial information
  regarding smoking from their doctors and other health professionals.” Id. ¶ 5.9. “Public health
  organizations, including the American Cancer Society, the American Heart Association, and the
  American Lung Association, have also communicated smoking-related risks to consumers in many
  media, including broadcast media campaigns, pamphlet, and advertisements.” Id. ¶ 5.10 (footnotes
  omitted). “[I]nsurance companies invest significant resources in educating their customers about
  the dangers of smoking in addition to providing support for cessation.” Id. ¶ 5.10. And schools
  educate minors about the risks of smoking. See CDC, Guidelines for School Health Programs to
  Prevent Tobacco Use and Addiction (1994), https://tinyurl.com/y53dmhqf; FDA’s Center for
  Tobacco Products, Prevention Through Public Education (Sept. 24, 2019) (“Campaign ads and
  other prevention resources are strategically placed where teens spend the majority of their time,

                                               – 13 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 15 of 112 PageID #: 1587



  both online and in school. FDA also teamed up with Scholastic to create curriculum about e-
  cigarettes for high school teachers.”).

          2. As a result of these warning labels and public-health campaigns, the public already
  understands that smoking cigarettes is harmful. PATH data show that 99.5% of individuals believe
  that cigarette smoking is harmful to health, with 91% believing that it is “very or extremely
  harmful,” 7% believing it is “somewhat harmful,” and 1.5% believing it is “slightly harmful.”
  Klick Report ¶ 5.20. Put differently, only 0.5% of people believe that smoking is not harmful at
  all, and only 1.5% believe it is “slightly harmful.”

                           How harmful do you think cigarettes are to health?
                                                    PATH Survey



                                                            7.29%




                                                                    26.44%



                                           64.15%




                                       Not at all harmful              Slightly harmful
                                       Somewhat harmful                Very harmful
                                       Extremely harmful

                     Waves 1-3


  In addition, from 2002 to 2018, Gallup polls found that 81.5% of respondents believe that smoking
  is very harmful, and another 14% believe it is somewhat harmful. Id. ¶ 5.26.

           It would be difficult, if not impossible, to improve these numbers. Experts generally agree
  that, “[a]s a practical matter, getting to awareness levels above 80 or 90 percent is unrealistic.” Id.
  ¶ 5.17. Indeed, more people know that smoking is harmful to health than know that the Earth
  revolves around the sun (74%), or where the United States is on a map (94%). See Nat’l Sci.
  Found., Science and Engineering Indicators 7-23 (2014), https://tinyurl.com/y3ojlwu4; Nat’l
  Geographic Educ. Found., 2006 Geographic Literacy Study 26 (2006), https://tinyurl.com/
  y35yaj2t. Thus, the data described above show that the public universally understands that
  smoking is harmful.

         Data also show that the public is universally aware of the major risks of cigarettes. For
  example, PATH data show that 94% of individuals believe that smoking causes lung cancer, 94%
  believe that smoking causes lung disease, and 88% believe that smoking causes heart disease. See
  Klick Report ¶¶ 5.41, 5.43, 5.48.

          3. In the proposed rule, FDA acknowledges that the public universally understands the
  major risks of smoking. For example, the proposed rule does not include warnings that “Cigarettes
  are addictive,” that “Smoking can kill you,” or that “Quitting smoking now greatly reduces serious
  risks to your health,” because the public already knows those things. See 84 Fed. Reg. at 42,767

                                                      – 14 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 16 of 112 PageID #: 1588



  n.5, 42,772. The proposed rule also does not include a warning about lung cancer—presumably
  because FDA believes that the public already knows about that risk.

          Moreover, FDA expressly concedes that the public knows about the risks described in the
  nine warning statements required by the Tobacco Control Act. FDA acknowledges that there are
  “recent studies conducted in the United States that failed to find an effect of pictorial cigarette
  warnings on increasing health beliefs about the negative effects of smoking.” 84 Fed. Reg. at
  42,763 (citing Brewer et al. 2018, Byrne et al. 2017, Niederdeppe et al. 2019, Skurka et al. 2018).
  FDA attributes that failure to the “high pre-existing level of knowledge of the specific health
  consequences described in the warnings tested in those studies.” Id. at 42,764. Importantly, those
  studies tested all nine of the Act’s warning statements—which means that, in FDA’s view, the
  public has such a “high pre-existing level of knowledge” about the risks described in the Act’s
  warning statements that graphic warnings cannot increase the public’s knowledge any further.
  FDA has therefore conceded that that the public universally knows that “Tobacco smoke can harm
  your children,” “Cigarettes cause fatal lung disease,” “Cigarettes cause cancer,” “Cigarettes cause
  strokes and heart disease,” “Smoking during pregnancy can harm your baby,” and “Tobacco smoke
  causes fatal lung disease in nonsmokers.” See also 84 Fed. Reg. at 42,767–68 (acknowledging that,
  in FDA’s first consumer research study, “relatively few participants reported that the content of
  the TCA statements was new information”).

         Not only does the public understand these risks, the public actually overestimates many of
  them. For example, in one study, smokers and non-smokers alike “substantially over-estimated the
  lung cancer rate of smokers, as well as the contribution of smoking to over-all mortality and
  expected losses in lifespan.” Klick Report ¶ 5.71. Thus, FDA cannot assert an interest in increasing
  the public’s understanding of these risks.

        4. FDA tries to sidestep this problem by adopting warnings that allegedly focus on “less-
  known health consequences of smoking.” 84 Fed. Reg at 42,755. But the proposed rule fails to
  demonstrate that the public does not already understand these risks.

         Once again, PATH data and other surveys show that the public is universally aware of
  almost all of the risks that FDA describes as “less-known.” For example:

             •   94% of people believe that smoking causes lung disease. Klick Report
                 ¶ 5.48.

             •   In 2017, 93% of people listed tobacco as a risk factor for cancer. Id. ¶ 5.50.

             •   91% of people believe that cigarette smoke can harm your children. Id.
                 ¶ 5.59.

             •   88% of people believe that smoking causes heart disease and 80% believe
                 that smoking causes stroke. Id. ¶¶ 5.43, 5.45.

             •   86% of people agreed that smoking causes harm to fetuses. Id. ¶ 5.58.




                                                – 15 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 17 of 112 PageID #: 1589



             •   83% of people believe that second-hand smoke causes lung disease in non-
                 smokers. Id. ¶ 5.60.

             •   82% of people believe that smoking causes circulation problems. Id. ¶ 5.47.

          Surprisingly, FDA does little to demonstrate that the public does not already know about
  these risks of smoking. In the proposed rule, FDA asserts that “findings in the scientific literature
  demonstrate that the U.S. public—including youth and adults, smokers and nonsmokers—holds
  misperceptions about the health risks caused by smoking.” 84 Fed. Reg. at 42,756. But FDA’s
  citations do not back up that claim. For example, FDA repeatedly relies on studies that are nearly
  or more than a decade old and say nothing about the current state of the public’s knowledge. See
  id. at 42,761 (citing five articles based on 2001 studies, one article based on a 2002 study, one
  article based on a 2004 study, one article based on a 2008 study, and three articles based on 2010
  studies). FDA also repeatedly relies on studies of the populations of other countries, such as
  Canada, China, Singapore, Scotland and the United Kingdom. See id. And FDA relies on multiple
  studies that discuss health risks (such as cervical cancer, infertility, kidney cancer, and
  osteoporosis) that are not addressed in the proposed warnings. See id. None of these studies shed
  any light on the relevant question: what does the U.S. population currently know about the health
  risks identified in the proposed warnings?

          FDA relies on only a handful of studies that address that question. And several of those
  studies actually show that the public does understand the health risks identified in the proposed
  warnings. For example, FDA relies on a 2015 study showing that 94.6% of people know that
  smoking causes throat cancer, 83.3% of people know that smoking causes oral cancer, 93.1% of
  people know that smoking causes mouth cancer, 82.1% of people know that smoking causes
  esophagus cancer, and 60.6% of people know that smoking causes lip cancer. See id. That study
  therefore undermines, rather than supports, FDA’s assertion that people do not understand that
  smoking causes head and neck cancer. See also id. (relying on a 2010 study showing that
  “[p]articipants knew about the risk of [low birth weight] and premature birth, supporting previous
  research on the topic”).

          Moreover, FDA cannot rely on its consumer research studies to demonstrate that the public
  does not know about these risks. As an initial matter, these surveys suffer from methodological
  problems that prevent FDA from relying on them. See infra pp. 41–42. In addition, these surveys
  lack virtually any relevant information about the public’s knowledge. Those surveys asked
  respondents (among other things) whether FDA’s proposed graphic warnings contained “new
  information” and whether respondents “learned something” from the warnings. 84 Fed. Reg. at
  42,771. But these “new information” and “self-reported learning” measurements are virtually
  meaningless. Both questions are dripping with social-desirability bias: FDA’s surveys plainly
  convey to respondents that they are supposed to say that the warnings contain “new information”
  and that the respondents “learned something.” This is clearly illustrated by the results that FDA
  got when it asked these questions about the 35-year-old, universally known Surgeon General’s
  warnings: 27.9% of people said that they contained “new information” and the “mean rating of
  self-reported learning … was 3.02” on a scale of 1 (learned nothing) to 7 (learned very much).
  Such high results demonstrate that FDA’s questions are irredeemably flawed.



                                                 – 16 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 18 of 112 PageID #: 1590



          In addition, FDA’s first consumer research study calls into doubt whether the proposed
  warnings actually convey any new information. As explained above, FDA concedes that the
  Tobacco Control Act’s warnings cannot meaningfully increase the public’s understanding about
  the risks of smoking because “the public already has a high pre-existing level of knowledge” about
  those risks. See supra p. 15. And FDA’s first consumer research study suggests that the proposed
  warnings fare little better. That survey analyzed whether respondents thought that FDA’s proposed
  textual warnings were more “informative” than the Tobacco Control Act’s textual warnings. Only
  two of the proposed textual warnings passed that test. See Study 1 Results Report at 3-11. If the
  Act’s textual warnings are universally understood (as FDA concedes), and the proposed textual
  warnings are not any more informative, it stands to reason that the proposed textual warnings are
  likewise universally understood.

           Tellingly, FDA is silent about other measures that could show whether the public
  understands these risks. For example, FDA could have relied on the PATH data discussed above:
  after all, the PATH survey was “started explicitly to inform the FDA’s regulatory decisions and
  actions with respect to smoking.” Klick Report ¶ 5.18. But FDA ignored that evidence, which
  shows that the public universally understands almost all of these risks. In addition, at the beginning
  of FDA’s second consumer research study, the Agency asked respondents whether smoking caused
  the diseases that are mentioned in the warnings. But FDA has not released that data—perhaps
  because the data show that FDA was trying to solve a hypothetical problem.

          5. Most importantly, FDA effectively concedes that the public already knows about many
  of the risks identified in the proposed warnings.

          To begin, take the two textual warning statements that FDA retained from the Tobacco
  Control Act: “Tobacco smoke can harm your children” and “Tobacco smoke causes fatal lung
  disease in nonsmokers.” 84 Fed. Reg. at 42,797. As explained above, FDA has conceded that “the
  public already has a high pre-existing level of knowledge of the[se] specific health consequences,”
  84 Fed. Reg. at 42,764, and that showing these warnings to people will not increase their
  understanding. See supra p. 15. Given that everyone “already know[s]” this information, these
  warnings are unjustified. NIFLA, 138 S. Ct. at 2377.

          In addition, several of the proposed warnings do not convey any relevant information
  beyond what the Tobacco Control Act’s warnings conveyed. For example, one of the Act’s
  warnings says that “Cigarettes cause strokes and heart disease.” 15 U.S.C. § 1333(a)(1). FDA’s
  proposed warning repeats virtually the same information: “Smoking can cause heart disease and
  strokes by clogging arteries.” 84 Fed. Reg. at 42,797. The proposed warning conveys the exact
  same information about the risk of smoking cigarettes (that it can cause strokes and heart disease)
  and then conveys a granular piece of information about how the risk operates (by clogging
  arteries). Even if this disease mechanism is new information to some people, FDA has not shown
  (and cannot show) that adding this granular piece of information affects the public’s understanding
  about the risks of smoking.

          As another example, one of the Act’s warnings says that that “Cigarettes cause fatal lung
  disease.” 15 U.S.C. § 1333(a)(1). Again, FDA’s proposed warning repeats virtually the same
  information: “Smoking causes COPD, a lung disease that can be fatal.” 84 Fed. Reg. at 42,797. As
  before, the proposed warning does not convey any additional information about the risk of smoking

                                                 – 17 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 19 of 112 PageID #: 1591



  cigarettes; it simply names the “fatal lung disease” that is described in both warnings. Moreover,
  it is not clear that much of the public will know what COPD is, thus making the proposed warning
  unnecessarily complex and less meaningful. The same analysis largely applies to the proposed
  warning “Smoking causes head and neck cancer,” which conveys little beyond the Act’s warning
  “Cigarettes cause cancer,” and the proposed warning “Smoking during pregnancy stunts fetal
  growth,” which conveys little beyond “Smoking during pregnancy can harm your baby.” Compare
  15 U.S.C. § 1333(a)(1), with 84 Fed. Reg. at 42,797.

          In short, the evidence shows that the public “already knows” about the major risks of
  smoking and many of the risks identified in the proposed warnings. NIFLA, 138 S. Ct. at 2377.
  FDA nevertheless insists that the public needs to be warned about these risks, and graphic warnings
  are the only way to do so. That is a solution in search of a problem, and it is “unjustified” under
  Zauderer. See NIFLA, 138 S. Ct. at 2377.

                         (b)     Even if the public did not understand these risks, FDA has not
                                 shown that graphic warnings would increase the public’s
                                 understanding.

          The evidence demonstrates that FDA has not shown that the public lacks relevant
  information about the risks of smoking. But even if FDA could make such a showing, the Agency
  has not shown that graphic warnings would address that problem.

           1. As explained above, graphic warnings evoke negative emotions such as fear, shame, and
  disgust. See supra Section I.B.1. But the “empirical evidence on the use of emotional appeals in
  warnings is mixed at best.” Klick Report ¶ 5.81. As Dr. Martin explains, “[n]euroscience supports
  the [conclusion] that smokers have a strong tendency to avoid high-threat messages.” Martin
  Report at 5. Dr. Martin’s clinical experience confirms that fact: “Through additional interviews,
  we found that the smokers were already aware of those risks and chose to avoid thinking about
  them to the point of rejecting, and becoming irritated by, the message as well as the messenger.”
  Id. at 6.

          Professor Joannes Evangelista Steenkamp, who is an expert in marketing communications,
  agrees with Dr. Martin. As Professor Steenkamp explains, a “negative emotion like fear” can
  undermine a message’s effectiveness. Steenkamp Report at 17. A high level of fear “produces
  inhibiting effects,” which may cause the audience to “emotionally block the message by tuning
  out, perceiving it selectively, or denying its arguments outright.” Id. Thus, “[r]esearch has shown
  that anti-smoking messages and graphic health warnings using high levels of fear were ineffective
  because they led to defensive tendencies such as message avoidance and interfered with the
  processing of recommended solutions.” Id.

           Because of these dynamics, multiple studies have concluded that graphic warnings do not
  change people’s beliefs about the harms of smoking. See, e.g., Brewer et al. 2018, at 238; Byrne
  et al. 2017, at 313; Byrne et al. 2015, at 686–88, 690; Niederdeppe et al. 2019, at 47; Skurka et al.
  2018, at 863; Sussenbach et al. 2013, at 1202.

        2. FDA tries to demonstrate that the proposed warnings would increase the public’s
  knowledge by relying on its second consumer research study. FDA begins by arguing that the

                                                 – 18 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 20 of 112 PageID #: 1592



  (1977) (invalidating ban on house “for sale” signs where the alternative avenues of speech existed
  only “in theory”).

           d. In contrast to the burdensome graphic-warnings requirement, Congress and FDA have
  many less-restrictive alternatives for achieving their objectives. For example, they could
  (a) change the text of the existing warnings, (b) change the size and placement of those warnings,
  or (c) adopt graphic warnings that have a less-intrusive size and placement or less-provocative
  content. Congress and FDA could require that each cigarette package include an insert that
  provides information about various health risks. See James F. Thrasher et al., Cigarette Package
  Inserts Can Promote Efficacy Beliefs and Sustained Smoking Cessation Attempts: A Longitudinal
  Assessment of an Innovative Policy in Canada, 88 Prev. Med. 59 (2016). Congress and FDA could
  run a public-education campaign about the risks of smoking. See NIFLA, 138 S. Ct. at 2376
  (holding that a compelled disclosure did not survive even intermediate scrutiny because, among
  other things, the state could itself “inform low-income women about its services” “with a public-
  information campaign”). And if Congress and FDA wanted to reduce smoking, they could try
  giving people accurate information about potentially less-harmful tobacco products and urging
  them to switch, or giving smokers cessation aids, such as a quitting hotline or free nicotine
  replacement products. See Andrew Whitney, Michigan Gives Out Free Nicotine Patches, Gum As
  Part Of Stop Smoking Campaign, The Heartland Institute (July 24, 2019),
  https://tinyurl.com/y2atp9dd.

          FDA has a constitutional obligation to try all of these less-restrictive alternatives. But two
  of these options stand out: new textual warnings (without graphic images) and public-education
  campaigns.

          New Textual Warnings. First, adopting new textual warnings without graphic images
  would almost certainly achieve FDA’s informational goal. Since 1965, Congress has required
  manufacturers to display warnings on all cigarette packages. In part because of those warnings,
  the public already understands that smoking cigarettes is harmful and knows about the major risks
  of smoking. See supra pp. 14–15. There is no reason to believe that new textual warnings could
  not be effective.

          In addition, the evidence suggests that new textual warnings would be at least as effective
  as graphic warnings. A recent survey compared the proposed graphic warnings to several different
  less-restrictive alternatives, such as text-only warnings on the side of the pack. Iyengar Report
  ¶ 20. That survey found very few statistically significant differences between FDA’s proposed
  warnings and those less-restrictive alternatives regarding the amount of new information conveyed
  by the warnings and respondents’ beliefs about the risks of smoking after viewing the warnings.
  Id. ¶¶ 23–28. For example, for the new-information measurement, there were no statistically
  significant differences between FDA’s proposed warnings and text-only warnings on the side of
  the pack, and for the health-beliefs measurement, there were no statistically significant differences
  between FDA’s proposed warnings and text-and-graphics warnings on the side of the pack. See id.
  ¶¶ 24, 27. Other studies on less-restrictive alternatives have reached similar conclusions. Klick
  Report ¶ 7.12; see also Glock et al. 2013, at 259 (finding “no difference in risk perception” between
  groups who saw graphic warnings and textual warnings); Klein et al. 2015, at 182 (finding that
  “increasing the size of graphic warnings from 20% to 33% of an advertisement’s space” had no
  effect on “smokers’ attention” or “repeat views”); Pepper et al. 2013, at 4 (finding that “warnings

                                                 – 31 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 21 of 112 PageID #: 1593



  with these graphic images did not discourage adolescent males from wanting to smoke more than
  text-only warnings”). Indeed, new textual warnings might actually be more effective than graphic
  warnings because they do not rely on the type of fear-based appeals that cause some people to
  “reject[] the message as well as the messenger.” Martin Report at 6; see also supra Section
  I.B.6(b).

          In the proposed rule, FDA suggests that the Surgeon General’s warnings are inadequate
  because of their “small size,” “lack of an image,” and “unchanged content.” 84 Fed. Reg. at 42,759.
  But the evidence strongly suggests that any problems with the Surgeon General’s warnings stem
  from the “unchanged content,” rather than their size or lack of images. As FDA repeatedly notes,
  these warnings have not changed in 35 years. See 84 Fed Reg. at 42,756, 42,759, 42,760, 42,766.
  What’s more, FDA explains that daily smokers see these warnings “over 5,100 times per year.”
  Id. at 42,764, 42,759. And as explained above, the public already knows the information in those
  warnings. It is no great mystery, therefore, that people often do not read or think about the
  warnings.

          In 2018, RAIS urged FDA to test several less-restrictive alternatives to see whether they
  would be as effective as graphic warnings. For example, RAIS suggested that FDA “show one
  group of participants a package with the current Surgeon General’s warnings, show 16 groups a
  package with the new textual warnings, and show 16 more groups a package with the new textual
  warnings and graphic images.” See RAIS Comments, Docket No. FDA-2018-N-3552, at 4 (Nov.
  16, 2018). This type of study would have “allow[ed] FDA to determine how much the graphic
  images contribute, if at all, to FDA’s stated goal” of conveying information to the public. Id. But
  FDA flatly refused to test this—or any other—less-restrictive alternative. Given FDA’s refusal to
  test these alternatives, FDA has no basis whatsoever to conclude that any “new information”
  conveyed by, or any “self-reported learning” caused by, the proposed warning is attributable to the
  graphic images, rather than the textual warning statements.

         Public-Education Campaign. There is also strong evidence that an FDA-run public-
  education campaign would be significantly more effective than the proposed graphic warnings.

          Over the past several decades, FDA has run multiple public-education campaigns to
  educate the public about the risks of smoking cigarettes. Between 2009 and 2014, FDA spent more
  than $500 million on such campaigns. U.S. Gov’t Accountability Office, No. 14-561, Most FDA
  Spending Funded Public Education, Regulatory Science, and Compliance and Enforcement
  Activities at 16–17 (June 2014), https://tinyurl.com/y93gktex. And since 2014, FDA has run
  several different campaigns, including The Real Cost, Fresh Empire, This Free Life, and Every
  Try Counts.

          These campaigns have several advantages over graphic warnings. These campaigns can
  use many different communication channels, such as television, radio, websites, and social media,
  that allow the speaker to convey more information than FDA can convey through graphic
  warnings. Steenkamp Report § 4.4. These campaigns can also be changed more quickly than
  graphic warnings, which allows the speaker to convey more current information. Klick Report
  ¶ 5.14. And these campaigns can target particular groups by using different messages and different
  communication channels, rather than using a “one-size-fits-all message” like graphic warnings.
  Steenkamp Report at § 3.1.

                                                – 32 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 22 of 112 PageID #: 1594



          FDA has conceded that public-education campaigns have many of these benefits. For
  example, in the context of its ongoing The Real Cost campaign regarding the dangers of e-
  cigarettes, FDA has boasted about its ability to “ensure [that its] messages are reaching the
  intended youth audience” by, among other methods, (1) running ads “on age-verified digital
  platforms such as YouTube, Spotify, Pandora, Facebook and Instagram,” (2) “using location-
  targeted advertising around high schools nationwide,” and (3) placing e-cigarette prevention
  content on educational platforms that are typically accessed by students during the school day.”
  FDA News Release (Sept. 18, 2018), https://tinyurl.com/y2adoe6w; see also FDA News Release
  (July 22, 2019), https://tinyurl.com/yxnkj52k (explaining that the Real Cost campaign’s new ads
  would “run on television networks such as TeenNick, CW, ESPN and MTV, as well as music
  streaming sites, social media networks and other teen-focused media channels”); id. (explaining
  that the Real Cost campaign “has generated nearly 2 billion teen views in 9.5 months,” and has
  received “more than 578,000 likes, 89,000 shares, and 31,000 comments” on social media
  platforms).

         FDA has also suggested that public-education campaigns can reduce smoking. Indeed, the
  same week that FDA issued the proposed rule, FDA touted the Real Cost campaign as “highly
  successful” and as “yielding tremendous results.” Norman E. Sharpless, Press Announcement
  (Aug. 20, 2019), https://tinyurl.com/y3kmouoa. Specifically, FDA alleged that the Real Cost
  campaign had “prevented up to 587,000 youth nationwide from initiating smoking between the
  campaign’s launch in February 2014 and November 2016, half of whom might have gone on to
  become established smokers.” Id.; see also Duke et al. 2019. And in late September 2019, FDA
  boasted about a “series of groundbreaking public education initiatives to prevent young people
  from ever starting to use tobacco and to help addicted smokers quit.” FDA’s Center for Tobacco
  Products, Prevention Through Public Education (Sept. 24, 2019), https://tinyurl.com/y6c6veez.

         In sum, the evidence strongly suggests that these less-restrictive alternatives would achieve
  FDA’s informational objective. For the past several decades, the government has used a
  combination of textual warnings (without graphic images) and public-education campaigns to tell
  the public about the major risks of smoking, such as lung cancer. See supra Section I.B.6(a).
  Because of those efforts, the public universally understands those risks, and actually overestimates
  many of them. See id. There is no reason to believe that these less-restrictive alternatives would
  be any less effective here.

           e. The proposed rule does not meaningfully discuss the burdens that graphic warnings place
  on manufacturers or FDA’s less-restrictive alternatives. Instead, FDA cites Discount Tobacco City
  & Lottery, Inc. v. United States, 674 F.3d 509 (6th Cir. 2012), for the proposition that the Tobacco
  Control Act’s graphic-warnings requirement is “not unduly burdensome because a manufacturer
  has the ability to convey other information of its choosing in the remaining space available.” 84
  Fed. Reg. at 42,778 (citing Disc. Tobacco, 674 F.3d at 530–31). But FDA fails to acknowledge
  that it cites the dissenting opinion for that proposition.

          FDA likewise fails to acknowledge that it has the burden of proving that less-restrictive
  alternatives are not sufficiently effective. NIFLA, 138 S. Ct. at 2376 (“California argues that it has
  already tried an advertising campaign, and that many women who are eligible for publicly-funded
  healthcare have not enrolled. But California has identified no evidence to that effect.”); Philip
  Morris, 566 F.3d at 1143 (“Although the standard for assessing burdens on commercial speech has

                                                 – 33 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 23 of 112 PageID #: 1595



  III.    THE PROPOSED RULE DOES NOT COMPLY WITH THE ADMINISTRATIVE
          PROCEDURE ACT.

           The proposed rule also violates the Administrative Procedure Act in several respects. First,
  FDA improperly relied on an inadequate cost-benefit analysis (which, among other problems,
  completely fails to quantify the rule’s purported benefits). Second, FDA failed to articulate a
  rational justification for the rule. Third, FDA failed to consider reasonable alternatives. And
  finally, FDA has failed to give the public a meaningful opportunity to comment, and instead has
  withheld information from the public at every turn.

         Some of these errors may have resulted from a court order requiring FDA to release its
  proposed rule far earlier than FDA had hoped. Memorandum and Order at 5, American Academy
  of Pediatrics et al. v. FDA, No. 1:16-cv-11985-IT (Mar. 5, 2019). The same court order also
  requires FDA to publish its final rule on an expedited timeline; as a result, FDA will not have the
  opportunity to meaningfully respond to the comments it receives.

          A.      The proposed rule’s cost-benefit analysis is irrational.

           Where an agency “decides to rely on a cost-benefit analysis as part of its rulemaking,” that
  analysis must itself be reasonable. National Ass’n of Home Builders v. EPA, 682 F.3d 1032, 1040
  (D.C. Cir. 2012) (noting that the court would not “tolerate rules based on arbitrary and capricious
  cost-benefit analyses” (quotation marks omitted)); Idaho Conservation League v. Wheeler, 940
  F.3d 494, 507 (D.C. Cir. 2019) (“[W]hen an agency decides to rely on a cost-benefit analysis as
  part of its rulemaking, a serious flaw undermining that analysis can render the rule unreasonable.”
  (quotation marks omitted)); see also, e.g., Business Roundtable v. S.E.C., 647 F.3d 1144, 1148
  (D.C. Cir. 2011) (noting that an agency had acted arbitrarily and capriciously in failing “adequately
  to assess the economic effects of a new rule”). The purported cost-benefit analysis accompanying
  the proposed rule does not come close to satisfying this requirement; to the contrary, it is
  fundamentally inadequate in several respects.

          The failures of this cost-benefit analysis are especially notable in light of FDA’s experience
  with the original graphic-warnings rule. In the regulatory impact analysis that accompanied that
  rule, FDA attempted to quantify the reduction in smoking that the rule would supposedly produce.
  As the D.C. Circuit noted, however, the result of that analysis was that the reduction would be de
  minimis, and could not be statistically distinguished from zero. R.J. Reynolds, 696 F.3d at 1219–
  20. The agency’s cost-benefit analysis, in short, did not amount to even “a shred of evidence—
  much less the ‘substantial evidence’ required by the APA—showing that the graphic warnings will
  ‘directly advance’ its interest in reducing the number of Americans who smoke.” Id. at 1219. One
  might have expected that, mindful of this rebuke, the Agency would be especially careful this time
  around to provide a rigorous and thorough analysis quantifying the proposed rule’s purported
  benefits. Remarkably, FDA did precisely the opposite and declined to attempt to quantify those
  benefits at all. It is hard to interpret this decision as anything other than a tacit admission that those
  benefits simply do not exist.

          1. At a minimum, a cost-benefit analysis must quantify both the costs and the benefits of
  the proposed regulation. Klick Report ¶ 8.5. Notably, the preliminary regulatory impact analysis
  that accompanies the proposed rule fails to meet even that low bar. Instead, it expressly forgoes

                                                   – 39 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 24 of 112 PageID #: 1596



  any effort to quantify the proposed rule’s benefits. It acknowledges that “there is a high level of
  uncertainty around quantitative economic benefits” and therefore chooses to “describe them
  qualitatively.” PRIA at 2. As a result, no direct comparison is possible between the rule’s benefits
  and its costs. Instead, FDA is forced to rely on a “break-even calculation,” which concludes that
  the rule will be beneficial on net “[i]f the information provided by the cigarette health warning on
  each cigarette package were valued at about $0.01.” Id. at 37–38. This is not helpful in evaluating
  the rule, as FDA provides no reason to believe that the informational benefit is worth $0.01 or
  more per pack. Indeed, as Professor Klick shows, the per-pack benefits could be less than zero
  even before the costs of the regulation are taken into account. Klick Report ¶ 8.6. In short, FDA’s
  cost-benefit analysis says nothing about whether the rule’s benefits exceed its costs, and indeed
  about whether the benefits exist at all—let alone whether they could possibly be sufficient to
  satisfy the demands of the First Amendment.

          Break-even analyses of this sort have been criticized as an unproven tool which may not
  improve the rationality of regulatory analyses. Id. ¶ 8.7. A key weakness of break-even analyses,
  which is on full display here, is that they are overly dependent on framing effects. Id. By choosing
  to frame the break-even benefit on a per-pack basis, FDA was able to claim that the threshold for
  the rule to become beneficial was seemingly low—just $0.01 per pack. But if FDA had framed the
  break-even benefit on a per-smoker basis, the required benefit would be much larger—perhaps
  $400 per smoker. Id. That threshold might appear much harder to satisfy, even though it is simply
  another way of describing the same required aggregate benefit. This further illustrates the
  irrationality of FDA’s approach.

          FDA’s failure to quantify the rule’s benefits is particularly egregious in light of the fact
  that the benefits are almost certainly small or nonexistent. The only interest FDA asserts is in
  promoting greater public understanding of the dangers of smoking. But as explained above, the
  rule will not meaningfully contribute to that goal, as the dangers of smoking are already widely
  understood. See supra Section I.B.6(a). And even if the rule did impart some information to
  consumers, FDA would have no basis for asserting that the information would be valuable. See
  supra Section I.B.6(b). Ordinarily, in economic analysis, the value of information is estimated by
  measuring the effect of that information on behavior. Klick Report ¶ 8.5. Here, however, FDA
  does not claim that the warnings would cause any change in behavior (and, as discussed above,
  the warnings in fact would not cause any reduction in smoking). As such, it is “difficult to
  understand” how the information conveyed by the warnings could be valuable. Id. Alternatively,
  FDA might have attempted to estimate the value of the information based on willingness to pay.
  But those estimates would likely have been negligible because the information is freely and easily
  accessible from a variety of sources, including government websites. Id.

          Notably, in other contexts, FDA is quite willing to quantify the benefits of its programs.
  For example, it recently asserted that its Real Cost campaign had “prevented up to 587,000 youth
  nationwide from initiating smoking,” and would purportedly “save more than $53 billion for youth,
  their families and society at large by reducing smoking-related costs like early loss of life, costly
  medical care, lost wages, lower productivity and increased disability.” Norman E. Sharpless, Press
  Announcement (Aug. 20, 2019), https://tinyurl.com/y3kmouoa.

         2. Moreover, while FDA does purport to quantify the rule’s costs, it underestimates those
  costs by entirely overlooking several categories of costs. First, FDA fails to take into account the

                                                 – 40 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 25 of 112 PageID #: 1597



  cost of RAIS’s lost ability to use its packaging to communicate with consumers. FDA recognizes
  that requiring manufacturers to devote 20% of their advertising space to graphic warnings would
  impose costs. PRIA at 34. But FDA fails to recognize that requiring manufacturers to devote 50%
  of their packaging space to graphic warnings would also impose costs. See Klick Report ¶ 8.8.
  FDA fails to account for those costs, even though FDA acknowledges that advertising is very
  important to cigarette companies. See 84 Fed. Reg. at 42,759. In addition, FDA ignores the psychic
  costs to consumers who prefer the look of the original pack. Klick Report ¶¶ 8.9–8.10.

          In sum, the cost-benefit analysis supporting the proposed rule is both inadequate and
  irrational. FDA’s reliance on it is arbitrary and capricious under the APA.

         B.      FDA has failed to articulate a rational explanation for the proposed rule.

          Under the APA, a rule is arbitrary and capricious if the agency fails to “articulate a
  satisfactory explanation for [the rule] including a rational connection between the facts found and
  the choice made.” Motor Vehicle Mfrs. Ass’n of United States, Inc. v. State Farm Mut. Automobile
  Ins. Co., 463 U.S. 29, 43 (1983) (quotation marks omitted). Here, FDA has not articulated a
  rational justification for the proposed rule.

          1. FDA claims that the proposed rule will increase consumer understanding of the risks of
  smoking. But as explained above, the public already overwhelmingly understands that smoking
  cigarettes can harm one’s health, and in any event the proposed warnings would not affect the
  public’s assessment of the hazards of smoking. FDA fails to account for those facts.

           More generally, FDA relies on studies that are deeply flawed. Klick Report ¶ 8.4. For
  example, its first quantitative study did not consider a representative sample of the U.S. population.
  The Office of Management and Budget granted only a limited approval of that study and noted
  that, “[d]ue to the study design, convenience sampling methodology, and methods of analyses—
  significant limitations exist with regard to the generalizability of results from this study.” OMB,
  Notice of Office of Management and Budget Action, Experimental Study on Warning Statements
  for Cigarette Graphic Health Warnings, Ref. No. 201708-0910-011 (Jan. 29, 2018),
  https://tinyurl.com/ybwk7ptv. “Because of these limitations, the relationship between treatment
  and outcomes [that FDA] find[s] in [its] study may not generalize to the broader U.S. population.”
  Id. (emphasis added). Thus, FDA had to “confirm[] that all such limitations inherent in the study
  design and methodology will be communicated in all reports, presentations, and policy
  documents.” Id. Accordingly, FDA now acknowledges that the survey for this study “used a
  convenience sample rather than a probability sample, and the results are not nationally
  representative.” Study 1 Results Report at 4-4.

          The second quantitative study also suffered from serious problems. Klick Report ¶ 8.4. As
  RAIS explained in its comments, this study (1) had a small sample size, (2) suffered from selection
  bias, (3) asked questions that created a serious risk of bias, (4) failed to adequately mimic real-
  world conditions, (5) lacked meaningful pretesting, and (6) failed to correct for social-desirability
  bias. RAIS Comment, Docket No. FDA-2018-N-3552 (Nov. 16, 2018); see Robert Hornik,
  Proposal for an Administrative Supplement to a Research Grant from the National Institutes of
  Health (Oct. 21, 2011) (attached as Exhibit M) (“Most current research supporting GWL choice
  involved single exposures to graphics and evaluation of responses. In contrast, most real life

                                                 – 41 –
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 26 of 112 PageID #: 1598




                         Exhibit C
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 27 of 112 PageID #: 1599




                           STATEMENT OF JONATHAN KLICK, PH.D., J.D.
                               U.S. FOOD AND DRUG ADMINISTRATION
                                     DOCKET NO. FDA-2019-N-3065
           ("REQUIRED WARNINGS FOR CIGARETTE PACKAGES & ADVERTISEMENTS")


     1.    SCOPE OF ASSIGNMENT
     1.1   I have been asked to provide comments in response to the Food and Drug Administration
           ("FDA") proposed rule requiring color graphics depicting the health consequences of
           smoking on cigarette packs and in cigarette advertisements. (See FDA Proposal, Docket No.
           FDA-2019-N-3065). My comments also respond to the FDA's preliminary regulatory impact
           assessment and qualitative studies of graphic warnings and corresponding analyses ("FDA
           Studies").
     1.2   I appreciate the opportunity to provide these comments as the FDA Proposal and FDA
           Studies pertain to subjects that I have considered and researched.
     1.3   I am providing these comments at the request of RAI Services Company ("RAIS"), and I
           have been compensated for the time I have spent in doing so. 1

     2.    INTRODUCTION
     2.1   After a brief description of my professional qualifications and relevant experience, I address
           the following key points:
           2.1.1     The function and efficacy of warnings;
           2.1.2     The proposed FDA warnings will not meaningfully increase consumer
                     understanding;
           2.1.3     The available data on smoking prevalence does not support the efficacy of the
                     proposed FDA warnings in reducing smoking;
           2.1.4     The literature supporting graphic warnings is flawed and unreliable; and
           2.1.5     The FDA’s preliminary regulatory impact assessment is speculative and unreliable,
                     as are the studies the FDA undertook in support of the impact assessment.
     2.2   While my conclusions are apparent from the material that follows, I would like to make the
           following introductory remarks.
     2.3   The Federal Government has a long history of requiring warnings on cigarette packages,
           dating back to the Federal Cigarette Labeling and Advertising Act of 1965, which mandated
           the inclusion of health warnings on cigarette packages. Warnings have continued to appear
           on cigarette packages since 1966, and Surgeon General warnings have appeared in all
           cigarette advertisements since 1972.
     2.4   The current 15 U.S. Code § 1331 provides that “[i]t is the policy of the Congress, and the
           purpose of this chapter, to establish a comprehensive Federal Program to deal with cigarette
           labeling and advertising with respect to any relationship between smoking and health,
           whereby— (1) the public may be adequately informed about any adverse health effects of
           cigarette smoking by inclusion of warning notices on each package of cigarettes and in each
           advertisement of cigarettes; and (2) commerce and the national economy may be (A)
           protected to the maximum extent consistent with this declared policy and (B) not impeded by
           diverse, nonuniform, and confusing cigarette labeling and advertising regulations with
           respect to any relationship between smoking and health.”
     2.5   In 1984, Congress mandated the following series of rotating warnings covering a variety of
           smoking risks, which have continued to be rotated on cigarette packages since 1985:


     1     None of my academic research has been funded or otherwise supported by the tobacco industry.




                                                                                                          1
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 28 of 112 PageID #: 1600




                Table 1: Cigarette Warning Content Summaries

                 Warning Period           Warning Content
                 Cigarette warning,       "Caution: Cigarette Smoking May Be Hazardous to Your Health"
                 1965
                 Cigarette warning,       "Warning: The Surgeon General Has Determined That Cigarette
                 1969                     Smoking Is Dangerous to Your Health"
                 Cigarette warning,          1. "SURGEON GENERAL'S WARNING: Smoking Causes
                 1984                            Lung Cancer, Heart Disease, Emphysema, and May
                                                 Complicate Pregnancy"
                                             2. "SURGEON GENERAL'S WARNING: Quitting Smoking
                                                 Now Greatly Reduces Serious Risks to Your Health"
                                             3. "SURGEON GENERAL'S WARNING: Smoking by
                                                 Pregnant Women May Result in Fetal Injury, Premature
                                                 Birth, and Low Birth Weight"
                                             4. "SURGEON GENERAL'S WARNING: Cigarette Smoke
                                                 Contains Carbon Monoxide."
     5.6        Additionally, many other federal agencies have funded information campaigns, 10 and the
                Surgeon General has continued to issue reports about the health risks of smoking fairly
                regularly. A list of the Surgeon General reports addressing smoking and tobacco use is
                provided in Table 2 below:

                Table 2: Surgeon General's Reports on Smoking

                 Year       Report
                 1964       Smoking and Health: Report of the Advisory Committee to the Surgeon
                            General of the Public Health Service
                 1967       The Health Consequences of Smoking: A Public Health Service Review
                 1968       The Health Consequences of Smoking: 1968 Supplement to the 1967 Public
                            Health Service Review
                 1969       The Health Consequences of Smoking: 1969 Supplement to the 1967 Public
                            Health Service Review
                 1971       The Health Consequences of Smoking: A Report of the Surgeon General
                 1972       The Health Consequences of Smoking: A Report of the Surgeon General
                 1973       The Health Consequences of Smoking
                 1974       The Health Consequences of Smoking
                 1975       The Health Consequences of Smoking
                 1976       The Health Consequences of Smoking: Selected Chapters from 1971 through
                            1975
                 1978       The Health Consequences of Smoking, 1977 – 1978
                 1979       Smoking and Health: A Report of the Surgeon General
                 1980       The Health Consequences of Smoking for Women: A Report of the Surgeon
                            General
                 1981       The Health Consequences of Smoking – The Changing Cigarette: A Report of
                            the Surgeon General
                 1982       The Health Consequences of Smoking – Cancer: A Report of the Surgeon
                            General
                 1983       The Health Consequences of Smoking – Cardiovascular Disease: A Report of
                            the Surgeon General
                 1984       The Health Consequences of Smoking – Chronic Obstructive Lung Disease:
                            A Report of the Surgeon General


           10   See, for example, the CDC’s National Tobacco Education Campaign which has claimed great
                success https://www.cdc.gov/media/releases/2016/p0324-anti-smoking.html. The FDA’s “Real Cost”
                campaign has likewise claimed success in educating youth about the dangers of smoking; see
                https://www.fda.gov/tobacco-products/real-cost-campaign/real-cost-cost-effective-approach.




                                                                                                             6
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 29 of 112 PageID #: 1601




            Year        Report
            1985        The Health Consequences of Smoking – Cancer and Chronic Lung Disease
                        in the Workplace: A Report of the Surgeon General
            1986        The Health Consequences of Involuntary Smoking: A Report of the Surgeon
                        General
            1988        The Health Consequences of Smoking – Nicotine Addiction: A Report of the
                        Surgeon General
            1989        Reducing the Health Consequences of Smoking – 25 Years of Progress: A
                        Report of the Surgeon General
            1990        The Health Benefits of Smoking Cessation: A Report of the Surgeon General
            1992        Smoking and Health in the Americas: A Report of the Surgeon General
            1994        Preventing Tobacco Use Among Young People: A Report of the Surgeon
                        General
            1998        Tobacco Use Among U.S. Racial/Ethnic Minority Groups
            2000        Reducing Tobacco Use: A Report of the Surgeon General
            2001        Women and Smoking: A Report of the Surgeon General
            2004        The Health Consequences of Smoking: A Report of the Surgeon General
            2006        The Health Consequences of Involuntary Exposure to Tobacco Smoke: A
                        Report of the Surgeon General
            2010        How Tobacco Smoke Causes Disease: The Biology and Behavioral Basis for
                        Smoking-Attributable Disease: A Report of the Surgeon General
            2012        Preventing Tobacco Use Among Youth and Young Adults: A Report of the
                        Surgeon General
            2014        The Health Consequences of Smoking – 50 Years of Progress: A Report of
                        the Surgeon General
            2016        E-Cigarette Use Among Youth and Young Adults.

     5.7   Recent tobacco control research has also found that state and local spending on health
           communication has a significantly negative effect on actual cigarette sales. 11 These
           programs are constantly expanding and evolving, using innovative mixes of information and
           cessation support. 12
     5.8   Accordingly, altogether, the local, state, and federal governments provide substantial
           continually updated health information regarding the effects of smoking.
     5.9   Beyond public information sources, individuals receive substantial information regarding
           smoking from their doctors and other health professionals. A 2016 Commonwealth Fund
           International Health Policy Survey asked smokers from 11 countries, including the United
           States “During the past two years have you and your doctor or other clinical staff at the place
           you usually go to for care talked about the health risks of smoking and ways to quit?” Of the
           293 smokers from the U.S. who answered the question, 82 percent indicated that they had
           discussed the health effects of smoking with a medical professional during the past two
           years. 13 This rate was substantially higher than the 53 percent observed among the smokers
           from the other countries – all of which have more extensive cigarette warning label regimes
           than the one in force in the United States (Australia: 63 percent; Canada: 73 percent; New
           Zealand: 66 percent; United Kingdom 63 percent; Germany: 18 percent; Netherlands: 58

     11    John A. Tauras, Xin Xu, Jidong Huang, Brian King, S. Rene Lavinghouze, Karla S. Sneegas, and
           Frank J. Chaloupka (2018), “State tobacco control expenditures and tax paid cigarette sales,” PLoS
           ONE 13(4): Table 3.
     12    See, for example, https://www1.nyc.gov/site/doh/about/press/pr2019/anti-smoking-media-
           campaign.page which discusses a 2019 New York City campaign that, in addition to increasing anti-
           smoking advertising in the city, provided free nicotine patches and lozenges for a limited time. On
           the other side of the country, Berkeley also provides cessation support to its residents, in addition to
           providing anti-smoking information
           https://www.cityofberkeley.info/Health_Human_Services/Public_Health/Tobacco_Prevention_Progra
           m.aspx.
     13    Commonwealth Fund, 2016 Commonwealth Fund International Health Policy Survey, survey
           question 31099599.00128 Cornell University Roper Center for Public Opinion Research iPoll.




                                                                                                                      7
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 30 of 112 PageID #: 1602




            percent; France: 52 percent; Norway: 33 percent; Sweden: 62 percent; Switzerland: 40
            percent). The American Academy of Family Physicians notes that advice from a healthcare
            professional can double the quitting success rate of smokers. 14
     5.10   Public health organizations, including the American Cancer Society, 15 the American Heart
            Association, 16 and the American Lung Association, 17 have also communicated smoking-
            related risks to consumers in many media, including broadcast media campaigns, pamphlet,
            and advertisements. Some of these efforts involve innovative approaches that go beyond
            mere advertising. 18 Even purely private entertainment businesses have plugged anti-
            smoking messages. 19 Further, insurance companies invest significant resources in
            educating their customers about the dangers of smoking in addition to providing support for
            cessation. 20

     5.11   U.S. Individuals are exposed to information regarding smoking in a vast range of
            media
     5.12   Individuals are also exposed to information regarding smoking in a plethora of sources. This
            was acknowledged by the Director of the National Cancer Institute, Dr. Joseph Heller, in
            1957, who commented that "[n]ewspapers, radio, TV, and other media have done an
            excellent job covering [the dangers of smoking] and a very objective job. This is an
            exceedingly valuable way of informing the public." 21
     5.13   In their study of the awareness of the risks of smoking, Hammond et al., (2006) 22 also
            demonstrated that in the U.S. (and other jurisdictions), information on the dangers of smoking
            and anti-smoking content is disseminated via a diverse range of media, including on
            television, cigarette packs, magazine/newspaper, poster, radio, leaflets, shops/stores, movie
            theatre, and the internet. Significantly, the study found that smokers in the U.S. were almost
            twice as likely to indicate that they had been exposed to information about the dangers of
            smoking through television than through cigarette packs. 23 Individuals are now additionally
            exposed to information on the risks of smoking through social media, including on Facebook
            and Twitter. 24
     5.14   Exposure to smoking-related information from alternative sources has substantial
            advantages over FDA's proposed mandated pack warnings. First, discussions with health

     14     https://www.aafp.org/patient-care/public-health/tobacco-nicotine/ask-act.html
     15     https://www.cancer.org/healthy/stay-away-from-tobacco/guide-quitting-smoking.html
     16     https://www.heart.org/en/healthy-living/healthy-lifestyle/quit-smoking-tobacco/5-steps-to-quit-smoking
     17     https://www.lung.org/stop-smoking/
     18     See, for example, the development of a smart phone app by the Will Rogers Institute that helps
            smokers identify what triggers their desire to smoke and provides cessation strategies.
            https://wrinstitute.org/2017/ahoy-smokers/. Also, see the bilingual online tool provided by the MD
            Anderson Cancer Center https://www.mdanderson.org/about-md-anderson/community-
            services/aspire.html.
     19     See, for example, https://www.newyorker.com/culture/culture-desk/mad-magazines-glorious-anti-
            smoking-campaign. A more recent example is https://www.prnewswire.com/news-
            releases/entertainment-industry-foundation-eif-and-warner-bros-partner-with-young-filmmakers-to-
            create-anti-smoking-psas-300257641.html.
     20     See, for example, https://www.cigna.com/individuals-families/health-wellness/hw/medical-topics/quit-
            smoking-programs-aa153314, https://www.aetna.com/individuals-families/healthier-living-tips/how-to-
            quit-smoking.html, https://healthy.kaiserpermanente.org/health-wellness/healthy-lifestyle-
            programs/quit-smoking, and https://www.fepblue.org/wellness-resources-and-tools/incentive-
            programs/tobacco-cessation-incentive-program.
     21     Testimony of J. Heller before the Subcommittee of the Committee on Government Operations, House
            of Representatives, "False and Misleading Advertising: Filter Tip Cigarettes," at 144 (July 18-19, 23-
            26, 1957).
     22     D Hammond, G T Fong, A McNeill, R Borland, and K M Cummings (2006), “Effectiveness of cigarette
            warning labels in informing smokers about the risks of smoking: findings from the International
            Tobacco Control (ITC) Four Country Survey,” Tobacco Control, 15(s3): iii19-iii25, Table 4.
     23     D Hammond, G T Fong, A McNeill, R Borland, and K M Cummings (2006), “Effectiveness of cigarette
            warning labels in informing smokers about the risks of smoking: findings from the International
            Tobacco Control (ITC) Four Country Survey,” Tobacco Control, 15(s3): iii19-iii25, Table 4.
     24     https://www.cdc.gov/socialmedia/tools/guidelines/index.html




                                                                                                                 8
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 31 of 112 PageID #: 1603




            professionals are likely to be much more thorough and impactful than a static pack warning
            ever could be. 25 Similarly, media coverage of new smoking risk information will also be more
            current than a pack warning could possibly be, and media coverage by its very nature will
            induce more attention than pack warnings. Further, these anti-smoking information sources
            can be better targeted to specific groups. 26

     5.15   The Universal Awareness of Smoking Risks is underscored by the Survey Data
     5.16   As demonstrated in the section below, federal and national polls have demonstrated that
            awareness of smoking-related risks have reached levels exceeding 80 percent (and often 90
            percent) for years. This level of awareness represents a practical level of "saturation" with
            respect to people's reported awareness of smoking-related risks.
     5.17   As a practical matter, getting to awareness levels above 80 or 90 percent is unrealistic,
            regardless of how ubiquitous and effective warnings and information campaigns are. This
            was underscored by the U.S. Surgeon General in his 1989 report, which acknowledged that
            it may be "unrealistic to set a goal above 90 percent of smokers for public knowledge." 27 It
            has been noted that some people will answer negatively no matter what question is asked
            (so called nay-saying or no-saying bias). 28
            General Perception of Cigarette Harm
     5.18   The Population Assessment of Tobacco and Health (PATH) is a nationally representative
            longitudinal dataset of 45,971 adults and youth (12-17 years old) in the U.S. that was started
            explicitly to inform the FDA’s regulatory decisions and actions with respect to smoking. The
            original baseline surveys (wave 1) were started in Fall 2013, and follow-up surveys were
            begun in Fall 2014 (wave 2), Fall 2015 (wave 3), and Fall 2016 (wave 4). As of August 2019,
            data for waves 1 through 3 are publicly available. 29
     5.19   The PATH study asks respondents “How harmful do you think cigarettes are to health?”
            providing the options: 1) Not at all harmful; 2) Slightly harmful; 3) Somewhat harmful; 4) Very
            harmful; and 5) Extremely harmful. Among adults, the average 30 response across waves 1
            through 3 is 4.5 (mid-way between very harmful and extremely harmful). And it exhibits
            virtually no change throughout the waves. 31
     5.20   Given that the degree of difference between “Very” and “Extremely” is ambiguous, it is
            potentially helpful to examine what fraction of people believe cigarettes are either very or
            extremely harmful to your health. Using this measure, 91 percent of individuals across all

     25     For a systematic review of studies on this point, see Malcolm Law and Jin Ling Tang (1995), “An
            Analysis of the Effectiveness of Interventions Intended to Help People Stop Smoking,” Archives of
            Internal Medicine, 155(18): 1933-1941. A more recent review that likewise suggests that discussions
            with healthcare professionals, especially physicians, is associated with increased quit rates is Sherri
            Sheinfeld Gorin and Julia E. Heck, (2004), “Meta-Analysis of the Efficacy of Tobacco Counseling by
            Health Care Providers,” Cancer Epidemiology, Biomarkers, and Prevention, 13(12): 2012-2022. A
            very recent review concluded the same thing, Jennifer M Wray, Jennifer S Funderburk, John D
            Acker, Laura O Wray, and Stephen A Maisto, (2018), “A Meta-Analysis of Brief Tobacco
            Interventions for Use in Integrated Primary Care,” Nicotine and Tobacco Research, 20(12): 1418–
            1426. There is even evidence that interventions by dentists increase cessation; see Alan Carr and
            Jon Ebbert, (2012), “Interventions for tobacco cessation in the dental setting,” Cochrane Systematic
            Review – Intervention.
     26     See, for example, http://www.socialmarketing.com/campaign/my_greatest_enemy which targets the
            LGBT community. Also, https://www.nami.org/NAMI/media/NAMI-Media/downloads/Public-Policy-
            Platform_9-22-14.pdf which discusses anti-smoking strategies in the context of smokers with mental
            illness. College students are the focus of a joint program of the American Cancer Society and the
            CVS Foundation https://www.tobaccofreecampus.org/.
     27     U.S. Public Health Service, “Reducing the Health Consequences of Smoking: 25 Years of Progress,
            A Report of the Surgeon General,” at 221 (1989).
     28     For a brief discussion, see R. Michael Furr and Verne R. Bacharach, Psychometrics: An Introduction
            (2007) at 243.
     29     See https://www.accessdata.fda.gov/scripts/fdatrack/view/track_project.cfm?program=ctp&id=CTP-
            OS-Population-Assessment-of-Tobacco-and-Health-Study
     30     Using the PATH longitudinal weights.
     31     Wave 1 average: 4.55; Wave 2 average 4.51; and Wave 3 average 4.50.




                                                                                                                  9
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 32 of 112 PageID #: 1604




            three waves believe cigarette smoking is very or extremely harmful to health, and this
            measure does not vary appreciably over time. 32 Another 7 percent of individuals indicated
            cigarette smoking is “somewhat harmful,” and 1.5 percent indicate it is “slightly harmful.”

            Figure 1: PATH Study - Response to "How harmful to do you think cigarettes are to
            health?"


                     How harmful do you think cigarettes are to health?
                                                     PATH Survey



                                                              7.29%




                                                                      26.44%



                                            64.15%




                                       Not at all harmful                 Slightly harmful
                                       Somewhat harmful                   Very harmful
                                       Extremely harmful

             Waves 1-3



     5.21   There is also very little substantive difference in the average response as between smokers
            and non-smokers (Smokers: 4.00; Non-Smokers: 4.65). Likewise, there is little difference
            across levels of education:

            Table 3: PATH Study - Adult Cigarette Harm Awareness (by education)


             Education Level                                              Mean
             Less than high school                                        4.34
             GED                                                          4.32
             High school graduate                                         4.43
             Some college                                                 4.53
             Bachelor’s degree                                            4.67
             Advanced degree                                              4.72




     32     Wave 1: 91 percent; Wave 2: 90 percent; and Wave 3: 91 percent.




                                                                                                     10
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 33 of 112 PageID #: 1605




            Figure 6: Gallup Poll – Adult Smoking Harm Awareness



                                                                   Adult Smoking Harm Awareness
                                                                                       Gallup Poll
                                             100
             Percent Indicating Very Harmful
                20     40   0  60     80




                                                   2000             2005                  2010                2015              2020

                                                                    Actual Percent                   Non-Linear Trend
                                                    2002-2018



     5.26   Over the 2002 – 2018 time period, an average of 81.5 percent of respondents indicated that
            smoking is very harmful, and an additional 14 percent indicated it was somewhat harmful.
            There is no trend in the data – the fraction of people believing cigarette smoking to be very
            harmful to an individual’s health has been consistently high for almost two decades. This
            actually understates the longevity and uniformity of this belief to some extent. Gallup earlier
            asked cigarette harm awareness questions in many previous years. These earlier questions
            also elicited high levels of awareness with respect to smoking harms.


            Table 7: Gallup Poll – Adult Cigarette Harm Awareness (1946 – 1999)


             Year                                  Question                              Is Harmful     Not Harmful     Sample Size
             1999                                  Do you think cigarettes smoking       95%            4%              1,039
                                                   is harmful or not?
             1990                                  Do you think that cigarette           96%            3%              1,240
                                                   smoking is or is not harmful to
                                                   your health?
             1987                                  Is smoking harmful to your            94%            4%              2,059
                                                   health?
             1981                                  Do you think cigarette smoking is     91%            7%              1,535
                                                   or is not harmful to your health?
             1977                                  Do you think that cigarette           90%            7%              1,507
                                                   smoking is or is not harmful to
                                                   your health?
             1954                                  Do you think cigarette smoking is     70%            23%             1,500
                                                   harmful or not




                                                                                                                                       14
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 34 of 112 PageID #: 1606




            Table 9


             FDA Proposed Warnings                    PATH Risk Awareness Question

                                                      I am going to read you a list of diseases that
                                                      may or may not be caused by smoking
                                                      cigarettes. Based on what you know or
                                                      believe, does smoking cause…
             WARNING: Tobacco smoke can               No question specific to children.
             harm your children.
             WARNING: Tobacco smoke causes            Lung disease in non-smokers from second-hand
             fatal lung disease in nonsmokers.        smoke [R01_AC9105]

             WARNING: Smoking causes head             No question specific to head and neck cancer.
             and neck cancer.
             WARNING: Smoking causes bladder          Bladder cancer in smokers? [R01_AC9085]
             cancer, which can lead to bloody
             urine.
             WARNING: Smoking during                  Harm to fetuses (or unborn children) during
             pregnancy stunts fetal growth.           pregnancy from second-hand smoke?
                                                      [R01_AC9115]
             WARNING: Smoking can cause               Stroke in smokers? [R01_AC9060]
             heart disease and strokes by
             clogging arteries.                       Heart disease in smokers? [R01_AC9070]

             WARNING: Smoking causes COPD,            Lung disease such as emphysema in smokers?
             a lung disease that can be fatal.        [R01_AC9100]

             WARNING: Smoking reduces blood           No question specific to erectile dysfunction, but
             flow, which can cause erectile           there is a question about reduced blood flow
             dysfunction.
                                                      Poor circulation (also called peripheral vascular
                                                      disease) in smokers? [R01_AC9080]

             WARNING: Smoking reduces blood           No question specific to amputations, but there is
             flow to the limbs, which can require     a question about reduced blood flow
             amputation.
                                                      Poor circulation (also called peripheral vascular
                                                      disease) in smokers? [R01_AC9080]
             WARNING: Smoking causes type 2           No question specific to diabetes
             diabetes, which raises blood sugar.

             WARNING: Smoking causes age-             Blindness in smokers? [R01_AC9075]
             related macular degeneration, which
             can lead to blindness.

             WARNING: Smoking causes                  Blindness in smokers? [R01_AC9075]
             cataracts, which can lead to
             blindness.


     5.36   The results of this regression are shown in the table below.




                                                                                                          18
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 35 of 112 PageID #: 1607




          Table 10

           Effect of General Harm Assessment on Smoking Likelihood

           Fixed Effects Logistic Regression

                                                         Odds Ratio             Odds Ratio

           How harmful do you think cigarettes are to    0.56
           health (1-5)
                                                         p < 0.01

           Indicated cigarettes are very or extremely                           0.38
           harmful to health                                                    p < 0.01

           Agree that second-hand smoke can cause        1.00                   0.99
           lung disease in non-smokers
                                                         Not statistically      Not statistically
                                                         significant            significant

           Agree that smoking causes bladder cancer      1.11                   1.10
                                                         Not statistically      Not statistically
                                                         significant            significant

           Agree that smoking causes harm to unborn      0.96                   0.98
           fetuses from second-hand smoke
                                                         Not statistically      Not statistically
                                                         significant            significant

           Agree that smoking causes heart disease       0.87                   0.86
                                                         Not statistically      Not statistically
                                                         significant            significant

           Agree that smoking causes stroke              1.07                   1.07
                                                         Not statistically      Not statistically
                                                         significant            significant

           Agree that smoking causes lung disease        0.92                   0.90
                                                         Not statistically      Not statistically
                                                         significant            significant

           Agree that smoking causes poor circulation    0.82                   0.79
                                                         Not statistically      Not statistically
                                                         significant            significant

           Agree that smoking causes blindness           0.98                   0.99
                                                         Not statistically      Not statistically
                                                         significant            significant

           Individual Fixed Effects                      Yes                    Yes

           Wave Fixed Effects                            Yes                    Yes

           The outcome variable is a 0-1 indicator denoting whether the individual currently smokes
           cigarettes. Data from waves 1-3 are used in the estimation. The conditional logit model
           is used for estimation (“clogit” in Stata). Regressions are weighted according to the PATH




                                                                                                    19
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 36 of 112 PageID #: 1608




             Effect of General Harm Assessment on Smoking Likelihood
             longitudinal weights averaged for each person over the three waves. Standard errors are
             clustered at the individual level.

     5.37   While the overall harm assessment variable remains a statistically significant negative
            predictor of whether an individual smokes, none of the other risk awareness indicators for
            the particular risks that relate to the FDA's proposed warnings, is a statistically significant
            influence on whether a person is a smoker. Indeed, the findings of the model indicate that
            awareness of these additional subsidiary, or lesser publicized, risks have a zero direct effect
            on smoking behavior. In addition, if one examines the relationship between these particular
            risks and overall harm assessment, awareness of the particular risks that relate to the FDA's
            proposed warnings, generally have no statistically significant influence on a person's overall
            harm assessment of smoking. 46 Thus, the FDA’s hypothesis that the proposed graphic
            warning will lead to a qualitatively “greater understanding” of smoking hazards by individuals
            is unsupported. Further, the FDA’s speculation that such an “understanding” will lead to a
            decline in cigarette smoking is also unsupported. This calls into question the sensibility of
            focusing on individual risks that appear to have no effect on smoking behavior or generally
            on overall harm assessment. Instead of focusing on these specific risks it would seemingly
            be better to continue to tell people that smoking is extremely dangerous to one’s health,
            focusing on the most severe and widespread risks such as death, and reserve outreach
            about specific lower level risks for campaigns which can be targeted to specific audiences
            insofar as they are actually deemed to be necessary by the FDA.
     5.38   It is not possible to examine the effect of risk awareness related to a few of the FDA’s
            proposed warnings – namely, smoking can harm your children, smoking causes head and
            neck cancer, and smoking causes diabetes – because these risks were not queried in the
            PATH survey. It is concerning that the FDA did not even use the survey that was explicitly
            initiated to inform its tobacco regulations to examine the risks it now proposes to use in its
            warnings.
     5.39   While the foregoing analysis suggests that the FDA’s warnings have no practical benefit in
            terms of actual smoking behavior, the agency suggests there are qualitative benefits from


     46     In order to carry out this inquiry, I performed a similar fixed effects logistic (conditional logit)
            regression where the outcome variable is whether someone believes smoking is very or extremely
            harmful to your health using awareness of the particular risks surveyed in the PATH data that best
            relate to the FDA’s proposed warnings as the explanatory variables. Awareness of the risk of lung
            disease in non-smokers, awareness of the risk of bladder cancer, awareness of the harm to fetuses,
            awareness of the risk of heart disease, awareness of the risk of lung disease, and awareness of the
            risk of blindness all have no statistically significant impact on overall harm assessment. Only
            agreement that smoking may cause stroke in smokers and smoking may cause poor circulation (also
            called peripheral vascular disease) in smokers generate effects that imply statistically significant
            increases in overall harm assessment at the conventional 5 percent level. However, it is unlikely that
            introducing warnings about these risks (which are also not the exact same wording as the FDA’s
            proposed warnings) would have much of an impact on increasing the overall harm assessment of the
            adult population for at least two reasons. First, both of these risks have quite high awareness
            already (across the three PATH waves, more than 80 percent of respondents agree that cigarette
            smoking may cause strokes in smokers and more than 82 percent agree that cigarette smoking may
            cause poor circulation in smokers). Second, it appears as though the contribution of these risks to
            overall harm assessment is very small. While it is not possible to estimate credible marginal effects
            from the conditional logit model (Stata’s implementation of clogit requires the assumption that the
            individual fixed effect is zero in calculating the marginal effect; this would imply that people start off
            thinking that the overall harm of cigarettes is “none,” a position that less than 1 percent of
            respondents hold), if one examines a linear probability model, the incremental effect of believing
            cigarette smoking may cause strokes in smokers and the incremental effect of believing cigarette
            smoking may cause poor circulation in smokers is to increase the likelihood that someone rates the
            overall harm of smoking as “very” or “extremely” harmful by only about 2 percent for each risk. In
            addition, it is at best unclear whether the warnings would actually increase public awareness of the
            corresponding risks, let alone that they would do so more effectively than less-intrusive alternatives
            such as text-only warnings, or smaller graphic warnings. See, e.g., infra at ¶ 5.77 to 5.84 and ¶ 7.12.




                                                                                                                    20
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 37 of 112 PageID #: 1609




            merely informing individuals about specific risks beyond the general warnings of smoking’s
            harm.
     5.40   In the following section I provide data suggesting that awareness levels of most of these risks
            are already quite high, drawing into question whether there are even modest educational
            benefits to be had from the FDA’s proposed warnings. I also cover awareness of the other
            major risks people are aware of with respect to smoking which likely are more important
            inputs to people’s overall harm assessments.
            Lung Cancer
     5.41   The PATH survey asks adult respondents “Based on what you know or believe, does
            smoking cause lung cancer in smokers?” Across waves 1 through 3, 94 percent of
            respondents indicated that cigarette smoking does cause lung cancer. This fraction is
            comparable to the share of Australians surveyed in 2017 (a period where graphic health
            warnings had already been in place for a decade) who indicated smoking was very likely or
            likely to cause lung cancer (91 percent). 47 The number is similar when compared with a
            number of European countries in 2016 – Germany: 90 percent; Greece: 96 percent; Spain:
            93 percent; Romania: 90 percent; Hungary: 83 percent; and Poland: 87 percent. 48 Although
            recent data are not available for awareness of the smoking and lung cancer risk in Canada
            and the United Kingdom, it is possible to compare older measures from sources other than
            the PATH survey. For example, in the 2002 International Tobacco Control Four Country
            Survey, the percent of survey respondents indicating that smoking causes lung cancer were
            – US: 94 percent; Canada: 95 percent; United Kingdom: 94 percent; and Australia: 94
            percent. 49
     5.42   In the PATH data, awareness/agreement that cigarette smoking causes lung cancer does
            not meaningfully differ by race (White: 93 percent; Black: 92 percent; Other: 94 percent). It
            also does not vary by education level.

            Table 11: PATH Study – Adult Awareness/Agreement that Cigarette Smoking Causes
            Lung Cancer

             Education Level                      Agree that Cigarette Smoking Causes Lung Cancer
             Less than high school                                     90 Percent
             GED                                                       89 Percent
             High school graduate                                      91 Percent
             Some college                                              93 Percent
             Bachelor’s degree                                         96 Percent
             Advanced degree                                           96 Percent




     47     Emily Brennan, Kimberley Dunstone, Melanie Wakefield (2018), “Population awareness of tobacco-
            related harms: implications for refreshing graphic health warnings in Australia,” Medical Journal of
            Australia, 209 (4): 173-174, 173.
     48     Antigona C. Trofor, Sophia Papadakis, Lucia M. Lotrean, Cornel Radu-Loghin, Marius Eremia, Florin
            Mihaltan, Pete Driezen, Christina N. Kyriakos, Ute Mons, Tibor Demjén, Sarah O. Nogueira, Esteve
            Fernández, Yannis Tountas, Krzysztof Przewoźniak, Ann McNeill, Geoffrey T. Fong, Constantine I.
            Vardavas, on behalf of the EUREST-PLUS consortium (2018), “Knowledge of the health risks of
            smoking and impact of cigarette warning labels among tobacco users in six European countries:
            Findings from the EUREST-PLUS ITC Europe Surveys,” Tobacco Induced Diseases, 16(2): A10.
     49     See M Siahpush, A McNeill, D Hammond, and G T Fong (2006), “Socioeconomic and country
            variations in knowledge of health risks of tobacco smoking and toxic constituents of smoke: results
            from the 2002 International Tobacco Control (ITC) Four Country Survey,” Tobacco Control, 15(Suppl
            III): iii65–iii70, iii66 and D Hammond, G T Fong, A McNeill, R Borland, K M Cummings (2006),
            “Effectiveness of cigarette warning labels in informing smokers about the risks of smoking: findings
            from the International Tobacco Control (ITC) Four Country Survey,” Tobacco Control, 15(Suppl
            III):iii19–iii25, iii21.




                                                                                                              21
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 38 of 112 PageID #: 1610




            Heart Disease
     5.43   The PATH survey asks adult respondents “Based on what you know or believe, does
            smoking cause heart disease in smokers?” Across waves 1 to 3, 88 percent of adult PATH
            respondents indicated that cigarette smoking does cause heart disease in smokers. This
            compares to 86 percent in Australia in 2017. 50 The number also compares favorably with a
            number of European countries in 2016 – Germany: 82 percent; Greece: 95 percent; Spain:
            82 percent; Romania: 88 percent; Hungary: 67 percent; and Poland: 83 percent. 51
            Examining the older 2002 data suggests that U.S. (86 percent) awareness of the cigarette
            smoking and heart disease link has been comparable to that found in Canada (91 percent),
            Australia (89 percent), and the United Kingdom (90 percent). 52
     5.44   In the PATH data, awareness/agreement that cigarette smoking causes heart disease does
            not meaningfully differ by race (White: 88 percent; Black: 87 percent; Other: 86 percent). It
            also does not vary by education level.


            Table 12: PATH Study – Adult Awareness/Agreement that Cigarette Smoking Causes
            Heart Disease


             Education Level                           Agree that Cigarette Smoking Causes Heart
                                                                        Disease
             Less than high school                                     85 Percent
             GED                                                       85 Percent
             High school graduate                                      86 Percent
             Some college                                              89 Percent
             Bachelor’s degree                                         91 Percent
             Advanced degree                                           90 Percent


            Stroke
     5.45   The PATH survey asks adult respondents “Based on what you know or believe, does
            smoking cause stroke in smokers?” Across waves 1 to 3, 80 percent of adult PATH
            respondents indicated that cigarette smoking does cause stroke in smokers. This compares
            to 83 percent in Australia in 2017. 53 The number also compares favorably with a number of
            European countries in 2016 – Germany: 72 percent; Greece: 69 percent; Spain: 56 percent;
            Romania: 78 percent; Hungary: 56 percent; and Poland: 61 percent. 54 Examining the older

     50     Emily Brennan, Kimberley Dunstone, Melanie Wakefield (2018), “Population awareness of tobacco-
            related harms: implications for refreshing graphic health warnings in Australia,” Medical Journal of
            Australia, 209 (4): 173-174, 173.
     51     Antigona C. Trofor, Sophia Papadakis, Lucia M. Lotrean, Cornel Radu-Loghin, Marius Eremia, Florin
            Mihaltan, Pete Driezen, Christina N. Kyriakos, Ute Mons, Tibor Demjén, Sarah O. Nogueira, Esteve
            Fernández, Yannis Tountas, Krzysztof Przewoźniak, Ann McNeill, Geoffrey T. Fong, Constantine I.
            Vardavas, on behalf of the EUREST-PLUS consortium (2018), “Knowledge of the health risks of
            smoking and impact of cigarette warning labels among tobacco users in six European countries:
            Findings from the EUREST-PLUS ITC Europe Surveys,” Tobacco Induced Diseases, 16(2): A10.
     52     See M Siahpush, A McNeill, D Hammond, and G T Fong (2006), “Socioeconomic and country
            variations in knowledge of health risks of tobacco smoking and toxic constituents of smoke: results
            from the 2002 International Tobacco Control (ITC) Four Country Survey,” Tobacco Control, 15(Suppl
            III): iii65–7, iii66 and D Hammond, G T Fong, A McNeill, R Borland, K M Cummings (2006),
            “Effectiveness of cigarette warning labels in informing smokers about the risks of smoking: findings
            from the International Tobacco Control (ITC) Four Country Survey,” Tobacco Control, 15(Suppl
            III):iii19–iii25, iii21.
     53     Emily Brennan, Kimberley Dunstone, Melanie Wakefield (2018), “Population awareness of tobacco-
            related harms: implications for refreshing graphic health warnings in Australia,” Medical Journal of
            Australia, 209 (4): 173-174, 173.
     54     Antigona C. Trofor, Sophia Papadakis, Lucia M. Lotrean, Cornel Radu-Loghin, Marius Eremia, Florin
            Mihaltan, Pete Driezen, Christina N. Kyriakos, Ute Mons, Tibor Demjén, Sarah O. Nogueira, Esteve
            Fernández, Yannis Tountas, Krzysztof Przewoźniak, Ann McNeill, Geoffrey T. Fong, Constantine I.




                                                                                                              22
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 39 of 112 PageID #: 1611




            2002 data suggests that U.S. (73 percent) awareness of the cigarette smoking and stroke
            link has been comparable to that found in Canada (83 percent), Australia (81 percent), and
            the United Kingdom (70 percent). 55
     5.46   In the PATH data, awareness/agreement that cigarette smoking causes stroke does not
            meaningfully differ by race (White: 81 percent; Black: 77 percent; Other: 78 percent). It also
            does not vary by education level.


            Table 13: PATH Study – Adult Awareness/Agreement that Cigarette Smoking Causes
            Stroke


             Education Level                          Agree that Cigarette Smoking Causes Stroke
             Less than high school                                     77 Percent
             GED                                                       76 Percent
             High school graduate                                      78 Percent
             Some college                                              81 Percent
             Bachelor’s degree                                         83 Percent
             Advanced degree                                           84 Percent


            Poor Circulation
     5.47   The PATH survey asks adult respondents “Based on what you know or believe, does
            smoking cause poor circulation in smokers?” Across waves 1 to 3, 82 percent of adult PATH
            respondents indicated that cigarette smoking does cause poor circulation in smokers. In the
            PATH data, awareness/agreement that cigarette smoking causes poor circulation does not
            meaningfully differ by race (White: 83 percent; Black: 80 percent; Other: 82 percent). It also
            does not vary by education level.


            Table 14: PATH Study – Adult Awareness/Agreement that Cigarette Smoking Causes
            Poor Circulation


             Education Level                           Agree that Cigarette Smoking Causes Poor
                                                                       Circulation
             Less than high school                                     78 Percent
             GED                                                       79 Percent
             High school graduate                                      80 Percent
             Some college                                              83 Percent
             Bachelor’s degree                                         86 Percent
             Advanced degree                                           86 Percent

            Lung Disease
     5.48   The PATH survey asks adult respondents “Based on what you know or believe, does
            smoking cause lung disease such as emphysema in smokers?” Across waves 1 to 3, 94


            Vardavas, on behalf of the EUREST-PLUS consortium (2018), “Knowledge of the health risks of
            smoking and impact of cigarette warning labels among tobacco users in six European countries:
            Findings from the EUREST-PLUS ITC Europe Surveys,” Tobacco Induced Diseases, 16(2): A10.
     55     See M Siahpush, A McNeill, D Hammond, and G T Fong (2006), “Socioeconomic and country
            variations in knowledge of health risks of tobacco smoking and toxic constituents of smoke: results
            from the 2002 International Tobacco Control (ITC) Four Country Survey,” Tobacco Control, 15(Suppl
            III): iii65–iii70, iii66 and D Hammond, G T Fong, A McNeill, R Borland, K M Cummings (2006),
            “Effectiveness of cigarette warning labels in informing smokers about the risks of smoking: findings
            from the International Tobacco Control (ITC) Four Country Survey,” Tobacco Control, 15(Suppl
            III):iii19–iii25, iii21.




                                                                                                              23
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 40 of 112 PageID #: 1612




            percent of adult PATH respondents indicated that cigarette smoking does cause lung
            disease in smokers. This compares to 86 percent in Australia in 2017 (though the Australian
            survey appeared to restrict the question to emphysema alone). 56 The number also
            compares favorably with a number of European countries in 2016 – Germany: 69 percent;
            Greece: 79 percent; Spain: 75 percent; Romania: 66 percent; Hungary: 69 percent; and
            Poland: 77 percent. 57 The older 2002 data that allowed comparisons across the U.S.,
            Canada, Australia, and the U.K. did not ask about lung disease.
     5.49   In the PATH data, awareness/agreement that cigarette smoking causes lung disease does
            not meaningfully differ by race (White: 94 percent; Black: 91 percent; Other: 93 percent). It
            also does not vary by education level.

            Table 15: PATH Study – Adult Awareness/Agreement that Cigarette Smoking Causes
            Lung Disease

             Education Level                          Agree that Cigarette Smoking Causes Lung
                                                                       Disease
             Less than high school                                    90 Percent
             GED                                                      90 Percent
             High school graduate                                     92 Percent
             Some college                                             94 Percent
             Bachelor’s degree                                        97 Percent
             Advanced degree                                          97 Percent

            Other Cancers

            Any Form of Cancer
     5.50   The American Institute for Cancer Research has been asking a nationally representative
            sample about risk factors for cancer generically since 2001. Tobacco use regularly tops their
            list when it comes to respondent awareness, beating out genetic factors, diet and exercise
            issues, radon exposure, sunlight exposure, asbestos, and a host of other contributing factors,
            usually by a wide margin. 58

            Table 16: American Institute for Cancer Research Survey – Adult Awareness that
            tobacco use is a risk factor for Cancer

             Year                                        Fraction Aware                   Sample Size
             2001                                              92%                           750
             2003                                              91%                          1,025
             2005                                              95%                          1,010
             2007                                              93%                          1,022
             2009                                              94%                          1,021
             2013                                              92%                          1,026

     56     Emily Brennan, Kimberley Dunstone, Melanie Wakefield (2018), “Population awareness of tobacco-
            related harms: implications for refreshing graphic health warnings in Australia,” Medical Journal of
            Australia, 209 (4): 173-174, 173.
     57     Antigona C. Trofor, Sophia Papadakis, Lucia M. Lotrean, Cornel Radu-Loghin, Marius Eremia, Florin
            Mihaltan, Pete Driezen, Christina N. Kyriakos, Ute Mons, Tibor Demjén, Sarah O. Nogueira, Esteve
            Fernández, Yannis Tountas, Krzysztof Przewoźniak, Ann McNeill, Geoffrey T. Fong, Constantine I.
            Vardavas, on behalf of the EUREST-PLUS consortium (2018), “Knowledge of the health risks of
            smoking and impact of cigarette warning labels among tobacco users in six European countries:
            Findings from the EUREST-PLUS ITC Europe Surveys,” Tobacco Induced Diseases, 16(2): A10.
     58     American Institute for Cancer Research, 2017 AICR Cancer Risk Awareness Survey Report,
            available at
            https://www.aicr.org/assets/docs/pdf/reports/AICR%20Cancer%20Awareness%20Report%202017_ja
            n17%202017.pdf




                                                                                                              24
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 41 of 112 PageID #: 1613




             Year                                         Fraction Aware                    Sample Size
             2015                                               94%                           1,108
             2017                                               93%                           1,004

     5.51   In 2017, there is no meaningful variation in the fraction of respondents aware that tobacco
            causes cancer based on race (White: 92 percent; Black: 91 percent; Hispanic: 94 percent)
            or based on education level (High School or Less: 89 percent; At Least Some College: 94
            percent; More than College: 97 percent).
            Bladder Cancer
     5.52   The PATH survey asks adult respondents “Based on what you know or believe, does
            smoking cause bladder cancer in smokers?” Across waves 1 to 3, 58 percent of adult PATH
            respondents indicated that cigarette smoking does cause bladder cancer in smokers. This
            compares to 42 percent in Australia in 2017. 59 The other surveys did not ask about bladder
            cancer.
     5.53   In the PATH data, awareness/agreement that cigarette smoking causes bladder cancer does
            not meaningfully differ by race (White: 58 percent; Black: 63 percent; Other: 59 percent). It
            also does not vary by education level.

            Table 17: PATH Study – Adult Awareness/Agreement that Cigarette Smoking Causes
            Bladder Cancer

             Education Level                          Agree that Cigarette Smoking Causes Bladder
                                                                         Cancer
             Less than high school                                      61 Percent
             GED                                                        55 Percent
             High school graduate                                       58 Percent
             Some college                                               58 Percent
             Bachelor’s degree                                          58 Percent
             Advanced degree                                            58 Percent

     5.54   While the bladder cancer awareness is lower than the awareness of the other risks covered
            here, recall that in the smoking regression presented above, awareness of the risk of bladder
            cancer was not associated with a higher likelihood that an individual would not smoke or an
            individual's overall harm assessment. 60 Indeed, awareness of this risk is likely to be of very
            low value to an individual.
            Blindness
     5.55   The PATH survey asks adult respondents “Based on what you know or believe, does
            smoking cause blindness in smokers?” Across waves 1 to 3, 46 percent of adult PATH
            respondents indicated that cigarette smoking does cause blindness in smokers. This
            compares favorably to the awareness figure from Australia (44 percent) In the PATH data,
            awareness/agreement that cigarette smoking causes blindness does not meaningfully differ
            by race (White: 44 percent; Black: 53 percent; Other: 47 percent). To the extent it varies by
            education, less educated people are more likely to believe smoking causes blindness.




     59     Emily Brennan, Kimberley Dunstone, Melanie Wakefield (2018), “Population awareness of tobacco-
            related harms: implications for refreshing graphic health warnings in Australia,” Medical Journal of
            Australia, 209 (4): 173-174, 173.
     60     See supra at ¶ 5.36 to 5.38.




                                                                                                                   25
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 42 of 112 PageID #: 1614




            Table 18: PATH Study – Adult Awareness/Agreement that Cigarette Smoking Causes
            Blindness

             Education Level                    Agree that Cigarette Smoking Causes Blindness
             Less than high school                                 53 Percent
             GED                                                   45 Percent
             High school graduate                                  46 Percent
             Some college                                          46 Percent
             Bachelor’s degree                                     43 Percent
             Advanced degree                                       41 Percent

            Harms from Second-Hand Smoke
     5.56   Gallup has been asking a general question regarding the awareness of the harm that comes
            from second-hand smoke. Specifically, it has asked the question “In general, how harmful
            do you feel second-hand smoke is to adults – very harmful, somewhat harmful, not too
            harmful, or not at all harmful?”

            Table 19: Gallup Poll – Adult Awareness of Harm from Second-Hand Smoke

             Year        Very          Somewhat            Not Too          Not At All     Sample
                                                                                            Size
             2018        61%              27%                 8%               3%           1,033
             2017        59%              30%                 5%               3%           1,021
             2015        56%              31%                 9%               3%           1,009
             2013        59%              29%                 7%               3%           2,027
             2012        56%              32%                 8%               4%           1,014
             2011        54%              30%                 9%               4%           1,016
             2010        55%              31%                10%               4%           1,020
             2008        56%              30%                 9%               4%           1,016
             2007        56%              29%                10%               5%           1,001
             2006        56%              29%                 8%               4%           1,007
             2005        53%              31%                12%               3%           1,006
             2004        55%              30%                 9%               4%           2,250
             2002        56%              31%                 7%               4%           1,004
             2001        52%              33%                 9%               5%           1,038
             1999        43%              39%                11%               5%           1,039
             1997        55%              29%                 9%               5%           1,013
             1994        36%              42%                12%               6%           1,007

     5.57   Throughout the 1994-2018 period, 85% of respondents, on average, indicated that second-
            hand smoke was either very or somewhat harmful to adults.
            Harm to Fetuses During Pregnancy
     5.58   The PATH survey asks adult respondents “Based on what you know or believe, does
            smoking cause harm to fetuses (or unborn children) during pregnancy from second-hand
            smoke?” Across waves 1 to 3, 86 percent of adult PATH respondents indicated that cigarette
            smoking does cause harm to fetuses. The surveys from other countries do not ask a
            comparable question.
            Harm to Children
     5.59   While none of the national surveys asking about second-hand smoke’s effects specifically
            focused on the effects on children, it seems quite reasonable to assume that any beliefs
            about the harms of second-hand smoke would only be more pronounced when it comes to




                                                                                                    26
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 43 of 112 PageID #: 1615




            children. On this point, there is an interesting study of 1,947 smoking parents 61 over the
            period 2009-2012 who were asked about the health effects of “third-hand” smoke on
            children. 62 In the sample, 91 percent of the subjects agreed that third-hand smoke is harmful
            to the health of infants and children. 63 It seems likely that if an over-whelming majority of
            smoking parents believe that even third-hand smoke harms the health of children, at least a
            comparable fraction would share the same belief about second-hand smoke.
            Lung Disease in Non-Smokers
     5.60   The PATH survey asks adult respondents “Based on what you know or believe, does
            smoking cause lung disease in non-smokers from second-hand smoke?” Across waves 1
            to 3, 83 percent of adult PATH respondents indicated that cigarette smoking does cause lung
            disease in non-smokers from second-hand smoke. The surveys from other countries do not
            ask a comparable question.
     5.61   In the PATH data, awareness/agreement that second-hand smoke causes lung disease in
            non-smokers does not meaningfully differ by race (White: 83 percent; Black: 83 percent;
            Other: 84 percent). It also does not vary by education level.

            Table 20: PATH Study – Adult Awareness/Agreement that Second-Hand Smoke
            Causes Lung Disease in Non-Smokers

             Education Level                          Agree that Second-Hand Smoke Causes Lung
                                                                        Disease
                                                                    in Non-Smokers
             Less than high school                                     82 Percent
             GED                                                       80 Percent
             High school graduate                                      82 Percent
             Some college                                              83 Percent
             Bachelor’s degree                                         86 Percent
             Advanced degree                                           86 Percent

     5.62   As shown above, there is high awareness for most of the topics covered in the FDA’s
            proposed warnings.
            Table 21: Awareness for Topics Covered in the FDA's Proposed Warnings

             Proposed FDA                Awareness Data Source                Awareness Level
             Warning
             WARNING: Tobacco            Third-hand smoke study               91 percent agreed third-hand
             smoke can harm your                                              smoke is harmful to children
             children
             WARNING: Tobacco            PATH data                            83 percent agreed that
             smoke causes fatal                                               second-hand smoke causes
             lung disease in                                                  lung disease in non-smokers
             nonsmokers
             WARNING: Smoking            American Institute for Cancer        93 percent listed tobacco as a
             causes head and neck        Research Survey                      risk for cancer in 2017
             cancer
     61     The study participants were drawn from pediatric offices spread across Alaska, Connecticut, Illinois,
            Massachusetts, Maryland, Missouri, New Mexico, Ohio, Oklahoma, Oregon, Pennsylvania, South
            Carolina, South Dakota, Tennessee, Virginia, and West Virginia.
     62     The study defines third-hand smoke as “Thirdhand smoke is a toxic residue that settles on indoor
            surfaces and remains long after tobacco smoking has taken place.” Jeremy E. Drehmer, Deborah J.
            Ossip, Emara Nabi-Burza, Nancy A. Rigotti, Bethany Hipple, Heide Woo, Yuchiao Chang, and
            Jonathan P. Winickoff (2014), “Thirdhand Smoke Beliefs of Parents,” Pediatrics, 133(4): p.2.
     63     Jeremy E. Drehmer, Deborah J. Ossip, Emara Nabi-Burza, Nancy A. Rigotti, Bethany Hipple, Heide
            Woo, Yuchiao Chang, and Jonathan P. Winickoff (2014), “Thirdhand Smoke Beliefs of Parents,”
            Pediatrics, 133(4): p.3.




                                                                                                                27
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 44 of 112 PageID #: 1616




                      no warnings changes occurred in the U.S., while warnings were made more
                      prominent in the U.K. 67
     5.66   The indication that the U.S. has achieved extremely high levels of awareness without
            expanding warnings suggests that pack warnings like those proposed by the FDA are not
            necessary to inform individuals about the risks of smoking.

     5.67   The evidence demonstrates that the public overestimates the risks of smoking
     5.68   Given the omni-presence of smoking risk related information discussed above, there is a
            potential for individuals to over-estimate the risks of smoking. 68
     5.69   This possibility was first raised in a serious way by Kip Viscusi in a 1990 article. In that
            article, using a large nationally representative survey sample, Viscusi showed that a large
            majority of both smokers and non-smokers over-estimated the likelihood of developing lung
            cancer. Viscusi then combined those estimates with empirical models of smoking likelihood
            (in which beliefs about the likelihood of developing lung cancer reduce the probability
            someone will smoke), showing that people’s over-estimates of their lung cancer risk led them
            to be less likely to smoke than they otherwise would have. 69
     5.70   If the goal of government policy is to induce people to not smoke, regardless of the person’s
            own beliefs about the trade-offs between the individual costs and benefits of smoking, over-
            estimating risk would seem not to be a problem. However, in such a case, it would make
            more sense for government to regulate use directly. Instead, as indicated in 15 U.S. Code
            § 1331, the stated goal of government is for individuals to make fully informed smoking
            decisions. In that case, over-estimating cancer risk and its resulting effect on smoking is a
            problem.
     5.71   This over-estimation result was duplicated in subsequent work by Viscusi, using a nationally
            representative survey of U.S. residents in 1997 and a Massachusetts-specific survey in
            1998. Both surveys again suggested that smokers and non-smokers alike substantially over-
            estimated the lung cancer rate of smokers, as well as the contribution of smoking to over-all
            mortality and expected losses in lifespan. He again shows that this leads to a reduction in
            smoking (due to both never starting and due to quitting) relative to what would be expected
            if individuals were correctly informed. 70 Similar results have been estimated using data on
            the beliefs of adolescents. 71

     5.72   Given the high level of consumer awareness, the FDA's proposed warnings cannot be
            expected to be effective
     5.73   U.S. data are clear that individuals are well informed about the general health risk of smoking.
            They are also well informed about many individual risks that are associated with smoking
            and have been for quite some time.

     67     Louise M. Hassan, Edward Shiu, James F. Thrasher, Geoffrey T. Fong, and Gerard Hastings, (2008),
            “Exploring the effectiveness of cigarette warning labels: findings from the United States and United
            Kingdom arms of the International Tobacco Control (ITC) Four Country Survey,” International Journal
            of Nonprofit and Voluntary Sector Marketing, 13: 263–274, at Table 3.
     68     The evidence discussed below takes as given the conventional estimates of smoking risks from the
            public health literature. That said, it is interesting to note that Michael Darden (2017), “Smoking,
            Expectations, and Health: A Dynamic Stochastic Model of Lifetime Smoking Behavior,” Journal of
            Political Economy, 125(5): 1465-1522 finds that the conventional estimates are overstated due to
            their failure to adequately account for selection effects. That is, people who choose to smoke
            generally have lower lifespans and worse health independently of their smoking. He finds that once
            selection is accounted for, previous estimates of the causal effect of smoking on lifespan might be
            overstated by a factor of two. If this is correct, all of the research discussed below actually
            understates the extent to which people over-estimate the effect of smoking on health.
     69     W. Kip Viscusi (1990), “Do Smokers Underestimate Risks?” Journal of Political Economy, 98(6):
            1253-1269.
     70     Kip Viscusi and Jahn K. Hakes (2008), “Risk Beliefs and Smoking Behavior,” Economic Inquiry,
            46(1): 45-59.
     71     See, for example, Daniel Romer and Patrick Jamieson(2001), “Do adolescents appreciate the risks of
            smoking? Evidence from a national survey,” Journal of Adolescent Health, 29(1):12–21.




                                                                                                              30
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 45 of 112 PageID #: 1617




     5.74   None of the FDA's proposed new warnings conveys meaningful new information of which
            the public (adults and youth) is unaware. For this reason, the proposed FDA warnings cannot
            be expected to have any incrementally positive impact on either overall risk awareness or
            behavior.
     5.75   This is supported by a study by Byrne et al., (2014) 72 which considered alternatives to the
            FDA proposed cigarette warning labels. The authors found that "[f]indings from all three study
            samples suggest that cigarette warning labels may not succeed in increasing health risk
            beliefs because they are already quite high" and that "[t]here are no significant differences
            in the level of health risk beliefs generated by the full-color graphic warning labels compared
            to alternatives [black and white graphic, text only, SGR warning, no warning]. This may be
            due to a ceiling effect, wherein health risk beliefs are already very high and exposure to
            package warning labels may not have room to further influence those beliefs."

     5.76   FDA's Existing Warnings for other Products Underscores that there is no need for
            Graphic Warnings
     5.77   The FDA has a long history with warnings and labeling requirements. 73 Both for hazardous
            substances and risky pharmaceuticals, inter alia, the FDA regulates what must be included
            in the labeling of thousands of consumer products and pharmaceuticals. 74 The guiding
            principle for the warnings included with these products is that relevant, factual information is
            provided to the consumer, with the assumption that this information is sufficient for the
            purchaser to make informed decisions with respect to consuming the products. 75 These
            warnings are rarely, if ever, graphical, and their size is kept modest, relegated to a single
            location on the product packaging. 76 Once the information is provided, there is no gain to
            providing it in a larger font, or in more intrusive locations. Once information is known,
            amplifying it provides little in terms of marginal value. 77 It is not at all clear why cigarette
            packaging should be any different. If anything, given the previous discussion about risk
            awareness, consumers are arguably already better informed about the risks of cigarettes
            than they are about the medicines they take.

     5.78   Efficacy of Fear and Disgust-Based Warnings
     5.79   Beyond mere information, some advocates have suggested using graphic warnings, such as
            those proposed by FDA, to elicit emotional responses from cigarette consumers, such as
            fear or disgust, on the assumption that doing so will lead fewer people to smoke/more
            smokers to quit smoking.
     5.80   Whilst the FDA purports to not rely upon fear and disgust-based warnings, and claims that
            the proposed warnings are "photorealistic images…presented in a realistic and objective
            format" 78, in reality it is evident that the FDA is appealing to fear and disgust. For this reason,

     72     Byrne S, Katz SJ, Mathios A, Niederdeppe J. Do the ends justify the means? A test of alternatives to
            the FDA proposed cigarette warning labels. Health Commun. 2015;30(7):680-93. doi:
            10.1080/10410236.2014.895282.
     73     U.S. Food & Drug Admin., Milestones in U.S. Food and Drug Law History, available at
            https://www.fda.gov/about-fda/fdas-evolving-regulatory-powers/milestones-us-food-and-drug-law-
            history
     74     U.S. Food & Drug Admin., Milestones in U.S. Food and Drug Law History, available at
            https://www.fda.gov/about-fda/fdas-evolving-regulatory-powers/milestones-us-food-and-drug-law-
            history
     75     Frederick H. Degnan, The Food Label and the Right-to-Know, 52 FOOD & DRUG L.J. 49 (1997), at
            54.
     76     See for example: 21 CFR § 201.66(d)(2) (Over-the-counter drugs); 21 CFR § 201.66(c)(5)(viii), (ix),
            (x) (Over-the-counter drugs); FDA, OTC Labeling Questions and Answers, available at
            www.fda.gov/about-fda/center-drug-evaluation-and-research/otc-labeling-questions-and-answers
            (Over-the-counter drugs); 21 CFR § 201.57(d) (Prescription Drugs); 21 CFR § 201.57(a)(9), 21 CFR
            § 201.57(a)(10) (Prescription Drugs); 21 CFR § 740.2 (Cosmetics); and 21 CFR § 101.93(e)
            (Nutritional supplements).
     77     Lars Noah, The Imperative to Warn: Disentangling the “Right to Know” from the “Need to Know”
            about Consumer Product Hazards, YALE J. REG., Vol. 11, 293 (1994), at 381.
     78     Federal Register/ Vol. 84, No. 159/ Friday, August 16, 2019/ Proposed Rules, p. 42770.




                                                                                                               31
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 46 of 112 PageID #: 1618




            the warnings are likely to incur all of the adverse effects of fear and disgust-based warnings
            discussed below. I note that the FDA did not test, report testing, and/ or provide any
            qualitative research disclosing that it had tried to prevent emotional responses to the
            proposed warnings or that it tried to try to mitigate any such effect.
     5.81   The empirical evidence on the use of emotional appeals in warnings is mixed at best, and
            substantial literature suggests that fear-based warnings are not generally effective in
            changing actual behavior. For example:
            5.81.1     Kessels and co-authors found that smokers were less attentive to commercials
                       promoting the health benefits of quitting smoking that were threatening, as opposed
                       to merely factual commercials. They concluded that “[o]ur findings support recent
                       findings in the fear appeal literature which suggest that people react defensively to
                       threatening health information. In addition to the findings of earlier studies that used
                       pictures (citations omitted), this study found neuroscientific evidence that
                       threatening health commercials cause more attentional avoidance among those for
                       whom the health threat is self‐relevant." 79
            5.81.2     A study by Ruiter and colleagues, which reviewed the current state of the empirical
                       evidence on the efficacy of fear appeals, concluded that "[b]y focusing primarily on
                       threat severity, the evidence on fear appeals is not translated into the design of
                       health messages. Current evidence shows that information about the severity of
                       possible negative consequences from risk behaviour may prompt defensive
                       responses." 80
            5.81.3     Kok and colleagues reviewed the extant empirical evidence on fear appeals. They
                       found that "[p]eople falsely believe that fear appeals promote health behaviours.
                       Some of our colleagues in the field do too; thereby as has been shown above,
                       ignoring theory and misinterpreting evidence. Carefully examining available theory
                       and evidence led us to the conclusion that fear appeals are only effective in case
                       of high self-efficacy; a situation that is quite rare in health promotion practice. Thus
                       fear appeals may be useful when they are combined, in a non-threatening way,
                       with messages that improve self-efficacy and help people change their
                       behaviour…The belief in fear appeals, in particular scary pictures, is false. Again,
                       this evidence is not about smoking; this evidence is on all kinds of health promoting
                       behaviour." 81
            5.81.4     Kohn and co-authors evaluated the relative effectiveness of three filmed emotional
                       appeals against drinking and driving and among high-school students. They found
                       that while high-threat emotional appeals evoked the highest emotional response
                       amongst participants, none of the films had discernible effects on self-reported


     79     Loes T. E. Kessels, Robert A. C. Ruiter, Liesbeth Wouters, and Bernadette M. Jansma (2014),
            “Neuroscientific evidence for defensive avoidance of fear appeals,” International Journal of
            Psychology, 49(2): 80-88, 86. This is consistent with some of the authors’ previous work which also
            showed that threatening messages induced disengagement among smokers; see Loes T. E.
            Kessels, Robert A. C. Ruiter, and Bernadette M. Jansma.(2010), “Increased attention but more
            efficient disengagement: Neuroscientific evidence for defensive processing of threatening health
            information.” Health Psychology, 29(4): 346–354 even though the threatening messages did appear
            to be associated with greater attention. Subsequent work suggested that inducing smokers to
            engage in self-affirmation techniques could reduce avoidance of threatening messages among
            smokers, but the affirmation exercise was more complicated than could be effectuated through a
            product warning. Namely, the exercise had “Participants in the self-affirmation condition identified
            their most important value and wrote about why this value is important to them and how they used
            this value in daily life. Participants in the nonaffirmed condition identified their least important value
            and explained why this value might be important to another student.” See Loes Kessels, Peter
            Harris, Robert Ruiter, and William Klein (2016), “Attentional effects of self-affirmation in response to
            graphic antismoking images,” Health Psychology, 35(8), 891-897, 893.
     80     Ruiter et al (2014) Sixty years of fear appeal research: Current state of the evidence. Int J Psychol.
            2014 Apr;49(2):63-70. doi: 10.1002/ijop.12042.
     81     Kok et al (2018), Ignoring theory and misinterpreting evidence: the false belief in fear appeals. Health
            Psychology Review, 12:2, 111-125, DOI: 10.1080/17437199.2017.1415767.




                                                                                                                    32
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 47 of 112 PageID #: 1619




            for the health effects where the researchers did find a uniformly higher awareness in Canada,
            impotence and lung cancer associated with second-hand smoke, the Canadian awareness
            rates were much lower than the U.S. for the other health risks. This suggests that graphic
            health warnings are no silver bullet and argues in favor of using the kinds of risk
            communication approaches that led to near universal awareness of, for example, smoking’s
            link to lung cancer, such as text warnings and public health awareness campaigns.
     7.11   Is There Evidence That Bigger (and More) Is Better?
     7.12   Built into the FDA’s proposal is the idea that pack warnings should be large and should take
            up multiple sections of the pack in order to communicate risk information effectively. This
            assumption is belied by the literature the FDA cites. For example, Skurka et al randomized
            youth and adult smokers across pack images that either had no graphic health warnings,
            graphic warnings that covered 30 percent of the pack image or 50 percent of the pack image.
            The researchers found no consistent evidence of a beneficial impact of 50 percent graphic
            health warnings. For example, the researchers found no differences between the control (no
            graphic) image and 30 percent warnings or between the control (no graphic) image and 50
            percent warnings in terms of risk beliefs for adults. 123 They also found no statistically
            significant difference in quit intentions between 30 percent and 50 percent warnings for
            adults or between the control (no graphic condition) and either warning size and smoking
            susceptibility among young people. 124 The lack of an effect on risk beliefs is likewise found
            in Brewer et al where smokers were randomized between packs with text warnings and
            packs with graphic warnings on both the front and back of the pack. 125 Klein et al also find
            that graphic warning size does not affect risk awareness/recall (in fact, in their study, subjects
            on average did worse in terms of recall in the condition where the graphic covered a third of
            the pack as opposed to the condition where only 20 percent was covered, though the
            differences were not generally statistically significant). 126 To the extent that the size/area of
            a pack covered is examined in the literature cited by the FDA, the studies reject the notion
            that warnings that are bigger or cover more of the area on a pack more effectively convey
            information to smokers. This draws into question any regulatory proposal that calls for large
            graphic health warnings or warnings that take up more of the package because they are
            printed in multiple locations on the pack.

     8.     CRITIQUE OF FDA'S IMPACT ANALYSIS AND FDA STUDIES
     8.1    Much like the flawed graphic health warnings literature in general, the FDA’s own studies are
            problematic. First and foremost, these studies do not explore any outcomes related to actual
            smoking behavior. Instead, these studies merely examine the effects of the proposed
            warnings on self-reported measures of whether the graphic warnings provided new
            information, whether participants learned something from the warning, whether the warnings
            led participants to think about the risks contained in the warnings, whether participants found

            Tobacco Control (ITC) Four Country Survey,” Tobacco Control, 15(s3): iii19-iii25, Table 5 shows that
            there is no significant difference for heart disease (between Canada and UK/Australia), stroke
            (between Canada and Australia), and lung cancer among smokers (between Canada and
            US/UK/Australia).
     123    Chris Skurka, Deena Kemp, Julie Davydova, James Thrasher, Sahara Byrne, Amelia Greiner Safi,
            Rosemary Avery, Michael Dorf, Alan Mathios, Leah Scolere, and Jeff Niederdeppe (2017), “Effects of
            30% and 50% Cigarette Pack Graphic Warning Labels on Visual Attention, Negative Affect, Quit
            Intentions, and Smoking Susceptibility among Disadvantaged Populations in the United States,”
            Nicotine and Tobacco Research, 20(7): 859-866, 862-863.
     124    Chris Skurka, Deena Kemp, Julie Davydova, James Thrasher, Sahara Byrne, Amelia Greiner Safi,
            Rosemary Avery, Michael Dorf, Alan Mthios, Leah Scolere, and Jeff Niederdeppe (2017), “Effects of
            30% and 50% Cigarette Pack Graphic Warning Labels on Visual Attention, Negative Affect, Quit
            Intentions, and Smoking Susceptibility among Disadvantaged Populations in the United States,”
            Nicotine and Tobacco Research, 20(7): 859-866, 864-865.
     125    Noel Brewer, Humberto Parada, Marissa Hall, Marcella Boynton, Seth Noar and Kurt Ribisl (2019),
            “Understanding Why Pictorial Cigarette Pack Warnings Increase Quit Attempts,” Annals of Behavioral
            Medicine, 53: 232-243, Table 2.
     126    Elizabeth Klein, Abigail Shoben, Sarah Krygowski, Amy Ferketich, Micah Berman, Ellen Peters,
            Unnava Rao, and Mary Ellen Wewers (2015), “Does Size Impact Attention and Recall of Graphic
            Health Warnings,” Tobacco Regulatory Science, 1(2): 175-185, Table 4.




                                                                                                              45
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 48 of 112 PageID #: 1620




           the warnings to be informative, understandable, believable, and factual, whether the
           warnings affected beliefs about the link between smoking and each of the health
           consequences presented in the warnings, whether the warning was perceived to help
           participants understand the negative health effects of smoking, and how the graphic health
           warnings affected recall of the warning content at a two week follow-up. The FDA provides
           no foundation for determining whether these measures reflect what is necessary to make
           adequately informed decisions with respect to smoking. The FDA merely assumes that it is
           necessary that people are aware of the risks covered in the graphic health warnings in order
           to make adequately informed decisions. However, the FDA does not address why awareness
           of these specific risks is necessary given that more than 90 percent of their study subjects
           already believe that smoking can kill you. 127 Presumably, knowing that smoking is deadly is
           enough information to discourage them from smoking, whereas for those who know smoking
           is deadly but are still inclined to smoke, risks like blindness and erectile dysfunction are likely
           not material. Likewise, the FDA provides no evidence nor claims that any of these outcomes
           actually affect ultimate smoking behaviors. Accordingly, it cannot credibly assert that the
           information conveyed by the proposed warnings is valuable.
     8.2   But even ignoring these major limitations of the FDA studies, many of the proposed warnings
           do not fare particularly well measured by the FDA’s own metrics. For example, for the FDA’s
           bladder cancer graphic health warning, while it does seem to be viewed by people as
           providing new information, it did not significantly affect how much they thought about the risk
           or their health beliefs about the risks, not did it significantly affect the degree to which people
           found the warning to be informative. The bladder cancer graphic health warning actually
           reduced people’s ratings of the believability and factuality of the risk. 128 Similar
           inconsistencies can be found for the erectile dysfunction graphic health warning, which
           people rated as providing new knowledge, but actually reduced the likelihood they would
           think about the risk. Likewise with the diabetes graphic health warning, which provided new
           information but reduced believability and assessment of the factuality of the claim by those
           who viewed the graphic warning and similar inconsistencies are found with respect to the
           graphic health warnings dealing with blindness. 129 In the 2nd FDA study, many of the tested
           warnings actually were associated with reduced perception of the factuality of the risk,
           including both blindness warnings, the diabetes warning, and the erectile dysfunction
           warning. 130 Although I focus on these warnings given that they are the only ones where the
           analysis above suggests that general awareness may not already be quite high, there are
           similarly large discrepancies across the metrics used to evaluate the efficacy of the other
           proposed graphic warnings.
     8.3   It is already questionable to begin with to judge the worth of graphic health warnings without
           tying them to actual smoking behavior, but it is especially problematic motivating the graphic
           warnings on a purely information-providing basis when they do not appear to consistently
           provide believable information, or when they are actually viewed as less factual than non-
           graphic warnings. This leaves open the strong possibility that the warnings provide very
           little, if any, value. To the extent they undermine believability or belief in the underlying facts
           covered by the warnings, they may actually provide negative benefits even before the
           production and administration costs are considered.
     8.4   Beyond these critical problems, even taken on their own terms, the FDA studies have
           significant short-comings which makes them unreliable. For example, its first quantitative


     127   See, for example, Experimental Study of Cigarette Warnings: Study 2 Report OMB Control No. 0910-
           0866 May 2019, Table 3-6, page 3-13 (showing 30% "agree", and 61% "strongly agree" that smoking
           can kill you).
     128   See Experimental Study on Warning Statements for Cigarette Graphic Health Warnings: Study 1
           Report OMB Control No. 0910-0848 April 2018, Table 4-1 (page 83/143 in pdf). The bladder cancer
           warning also fare poorly in terms of factuality in Experimental Study of Cigarette Warnings: Study 2
           Report OMB Control No. 0910-0866 May 2019, Table 3-3, page 3-5.
     129   See Experimental Study on Warning Statements for Cigarette Graphic Health Warnings: Study 1
           Report OMB Control No. 0910-0848 April 2018, Table 4-1 (page 84/143 in pdf).
     130   Experimental Study of Cigarette Warnings: Study 2 Report OMB Control No. 0910-0866 May 2019,
           Table 3-3, page 3-5.




                                                                                                             46
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 49 of 112 PageID #: 1621




           study did not consider a representative sample of the U.S. population. The Office of
           Management and Budget granted only a limited approval of that study and noted that, “[d]ue
           to the study design, convenience sampling methodology, and methods of analyses—
           significant limitations exist with regard to the generalizability of results from this study . . .
           Because of these limitations, the relationship between treatment and outcomes [that FDA]
           find[s] in [its] study may not generalize to the broader U.S. population. 131” Because of this,
           the FDA now acknowledges that the survey for this study “used a convenience sample rather
           than a probability sample, and the results are not nationally representative. 132” The second
           study likewise did not use a nationally representative sample. 133 Moreover, neither study
           had been subjected to peer review prior to the FDA announcing its proposed rule. 134
     8.5   The FDA’s preliminary regulatory impact analysis offered in support of its rule is woefully
           incomplete and unreliable. At a minimum, a thorough and reliable impact assessment must
           measure and value the costs and the benefits of the proposed regulation. The FDA’s impact
           assessment does not even meet this low bar. On the benefit side, the FDA notes “The
           purpose of the rule is to promote greater public understanding of the negative health
           consequences of smoking.” The agency does not, however, actually value this claimed
           increase to public understanding, stating “The direct economic benefits of providing
           information on cigarette health warnings are difficult to quantify, and we do not predict the
           size of these benefits at this time.” Given the foregoing analysis suggesting that graphic
           health warnings do not have any effect on actual smoking behavior, it is difficult to understand
           what this value would be. While there is a large empirical literature on the value of
           information, in most cases these valuations are estimated through the effect of the
           information on behavior. 135 Another approach would be to come up with willingness to pay
           estimates for this information. Willingness to pay estimates, however, are likely to be quite
           low given that the risk information is freely and easily available on government websites 136
           as well as from a host of other sources. 137
     8.6   The FDA instead provides a break even analysis wherein they simply divide the expected
           costs of the regulation by the number of cigarette packs sold in the US, yielding a conclusion
           that if the information benefits accrue to one cent per pack sold, the regulation will generate
           a net benefit to society. The agency provides no way for the public to judge whether this one
           cent figure is likely to be met. Given that the agency does not quantify what it expects the
           information effect of its warnings to be, much less value them monetarily, the agency has not
           actually provided any basis to suggest that this regulation will in fact improve public welfare.
           As suggested above, it is not beyond reason to think the per pack benefits could actually be
           negative even without bringing the costs of the regulation into the analysis.



     131   OMB, Notice of Office of Management and Budget Action, Experimental Study on Warning
           Statements for Cigarette Graphic Health Warnings, Ref. No. 201708-0910-011 (Jan. 29, 2018),
           https://tinyurl.com/ybwk7ptv.
     132   Experimental Study on Warning Statements for Cigarette Graphic Health Warnings: Study 1 Report
           OMB Control No. 0910-0848 April 2018, 4-4.
     133   Experimental Study of Cigarette Warnings: Study 2 Report OMB Control No. 0910-0866 May 2019,
           4-2 (“[T]he survey used a convenience sample rather than a probability sample, and the results are
           not nationally representative.”).
     134   84 Fed. Reg. 42,768 n.6 (first quantitative study); id. 42,772 n.9 (second quantitative study). Both
           studies therefore state that they have been “distributed solely for the purpose of pre-dissemination
           peer review under applicable information quality guidelines,” and that they have “not been formally
           disseminated by FDA,” and that they do “not represent and should not be construed to represent any
           agency determination or policy.”
     135   See, for example, Ginger Zhe Jin and Alan T. Sorensen (2006), "Information And Consumer Choice:
           The Value Of Publicized Health Plan Ratings," Journal of Health Economics, 25(2), 248-275 or
           Michael Chernew, Gautam Gowrisankaran, and Dennis P. Scanlon (2008), "Learning and the Value
           of Information: Evidence from Health Plan Report Cards," Journal of Econometrics 144(1): 156-74.
     136   See, for example, https://www.cdc.gov/tobacco/basic_information/health_effects/index.htm or
           https://smokefree.gov
     137   See, for example, https://www.cancer.org/cancer/cancer-causes/tobacco-and-cancer/health-risks-of-
           smoking-tobacco.html




                                                                                                             47
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 50 of 112 PageID #: 1622




                         Exhibit D
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 51 of 112 PageID #: 1623




                                     Report of
                          Prof. Jan-Benedict Steenkamp


               C. Knox Massey Distinguished Professor of Marketing
                          Kenan-Flagler Business School
                     University of North Carolina at Chapel Hill


                                September 27, 2019




                                                                             1
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 52 of 112 PageID #: 1624



  3. THE FDA HAS FOUND THAT ANTI-SMOKING, EDUCATION-BASED SOCIAL
      MARKETING CAMPAIGNS ARE EFFECTIVE


  3.1. Introduction

  Social marketing campaigns refer to public service messages transmitted over a range of
  communication platforms to reach a target segment. In the context of tobacco control, a key goal
  of anti-smoking social marketing campaigns is to provide information about the negative
  consequences of tobacco. The FDA has found that social marketing campaigns can be particularly
  effective because they are dynamic tools that can, inter alia, target specific segments of the
  market and tailor content so that messaging is more effective.4 In contrast, basic marketing
  teaches that a one-size-fits-all message, such as would be the case with the FDA’s proposed
  graphic health warnings, is simply less effective from an informational perspective than messages
  targeted at specific demographic and lifestyle segments (e.g., youth or LGBTQ).

  In this chapter, I provide a review of important recent U.S.-based anti-smoking social marketing
  campaigns that have been implemented by the FDA and other entities. I base my review on
  publicly available FDA/other entity evaluation reports that were commissioned to assess the
  success (or lack thereof) of anti-smoking social marketing campaigns. I report on the following
  six major anti-tobacco social marketing campaigns that are still running:
        Truth Initiative’s truth® campaign (2000–present)
        Centers for Disease Control and Prevention (“CDC”) Tips From Former Smokers (2012–
          present)
        FDA’s The Real Cost campaign (2014–present)
        FDA’s Fresh Empire campaign (2015–present)
        FDA’s This Free Life campaign (2016–present)
        FDA’s Every Try Counts campaign (2017–present)

  After discussing these current campaigns (section 3.2), I review and synthesize the literature on
  two important issues: (1) the effectiveness of anti-smoking campaigns in targeting the youth
  segment (< 18 years), which is of particular concern to public-health officials (section 3.3); and
  (2) the assessment of the economic outcomes of anti-smoking social marketing campaigns—an
  important consideration when the campaign is paid for by the tax payer (section 3.4). I provide
  my conclusions in section 3.5.




  4
   Other agencies have likewise concluded that social marketing campaigns are an effective way to educate the public.
  For example, the National Highway Traffic Safety Administration (NHTSA) has run a “Click It or Ticket” campaign
  designed to increase the number of people who wear seat belts, and the Office of National Drug Control Policy has
  run a National Youth Anti-Drug Media Campaign designed to reduce drug use. This report does not attempt to
  summarize all such campaigns.


                                                                                                                   5
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 53 of 112 PageID #: 1625



  3.2. Review of important recent U.S.-based anti-smoking social marketing campaigns

      A. Truth Initiative’s truth Campaign (2000–present)

  Background and description of the campaign
  The truth® campaign is the oldest national tobacco counter-marketing campaign targeting
  youth smoking prevention and education. It is conducted by Truth Initiative (formerly known as
  American Legacy Foundation), a nonprofit public health organization.5 The primary target
  segment for truth® is adolescents aged 12–17 years who are likely to experiment with smoking.

  In 2014, Truth Initiative relaunched truth® with the “FinishIt” campaign, focused on a slightly older
  target audience of youth and young adults, aged 15–21. The new campaign theme is: “be the
  generation that ends smoking,” with research among the target youth segment revealing that
  “today’s teens are less interested in protesting against the tobacco industry, and more interested in
  driving positive collective action, being the generation that ends smoking for good.”6 Campaign
  advertisements and alternative truth-related content are delivered on television channels and in TV
  shows popular among the target audience, including MTV and Comedy Central, and online through
  banner ads, online video ads, homepage takeovers, paid promotions on social media sites, branded
  social media sites (#FinishIt), and a branded campaign website. The campaign is delivered to 210
  U.S. media markets through TV commercials, websites, radio ads, and social media.7

  The new FinishIt campaign is innovative in another aspect. It explicitly adopts a branding
  strategy, promoting truth® as a brand in its own right. Only recently have campaigns that promote
  health-related behaviors adopted branding, a well-established marketing strategy proven to
  enhance communication efforts. Health promotion campaigns apply traditional branding
  principles to promote some type of health behavior as a “product” in exchange for consumer
  health and wellbeing. The desired behavior is not a purchase decision, rather it is a voluntary,
  health-promoting behavior that the consumer is asked to initiate or maintain. The associations that
  consumers make with public health brands can help expedite the communication of branded
  health messages and engagement in healthy behaviors or lifestyles. For health behavior
  campaigns, branding can establish long-term value, enabling brand affinity to build with the target
  audience so that they ultimately adopt and sustain healthy behaviors.8

  Results
  The Truth Campaign has effectively used social marketing to communicate with the intended
  recipients.9 For example, one study by Farrelly et al. (2002) found that 10 months into the
  campaign, awareness of specific campaign advertisements among 12- to 17-year-olds was 75%


  5
    Funding for the American Legacy Foundation and the truth® campaign came from the 1998 Master Settlement
  Agreement between the tobacco industry, 46 states, and five U.S. territories.
  6
   Lee, N.R. and P. Kotler (2020), Social Marketing: Behavior Change for the Social Good, Los Angeles, CA: Sage,
  6th edition, p. 400.
  7
   Vallone, D. et al. (2017), “The Effect of Branding to Promote Healthy Behavior: Reducing Tobacco Use among
  Youth and Young Adults,” International Journal of Environmental Research and Public Health, 14, 1517;
  doi:10.3390/ijerph14121517.
  8
   This paragraph is taken from Vallone et al. (2017), op. cit., pp. 1–2.
  9
   https://truthinitiative.org/who-we-are/our-mission


                                                                                                              6
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 54 of 112 PageID #: 1626



  for “truth.”10 They also reported that exposure to the campaign was associated with significant
  increase in the odds of agreeing with empowerment and action statements “I want to be involved
  in efforts to get rid of smoking” (35% increase in the odds to agree with this statement), “Taking a
  stand against smoking is important to me” (+163%), “Not smoking is a way to express
  independence” (+46%) and with a significant increase in disagreeing with “Smoking makes people
  your age look cool or fit in” (+52%). The authors conclude: “In summary, our findings suggest that
  an aggressive national tobacco countermarketing campaign can have a dramatic influence within
  a short period of time on attitudes toward tobacco and the tobacco industry.”11

  Another study by Farrally et al. (2009) analyzed data obtained from a nationally representative
  cohort of 8,904 adolescents 12–17 years for the period 2000–2004.12 They found that “The
  current study strengthens the available evidence for antismoking campaigns as a viable strategy
  for preventing youth smoking.”13

  Before the relaunch in 2014, truth’s primary target segment was adolescents, aged 12–17 years.
  However, Richardson et al. (2010) were interested whether the campaign had beneficial spillover
  effects for a secondary target segment, viz. young adults aged 18–24 years old. 14 These authors
  found that a majority of young adults were aware of the truth campaign, and that campaign
  awareness was associated with multiple anti-smoking attitudes.

  Vallone et al. (2018) provided evidence on the impact of the new truth campaign, FinishIt,
  launched in 2014. These authors report that truth ad awareness is significantly associated with
  increases in targeted anti-tobacco attitudes.15

  The effectiveness of truth®’s innovative approach to market the campaign as a brand to promote
  health behaviors was examined in Vallone et al. (2017).16 They measure the “equity” of truth.17 The
  authors found that: “Branding can help make healthy behaviors more personally compelling and
  culturally relevant for a target audience. Comprehensive studies of audience preferences and
  culture helps to create compelling brands that reflect the passion points of the intended audience,
  and which are tied to timely and culturally relevant trends. In the last decade, tobacco use patterns
  have changed, the communications landscape has significantly shifted, and a new generation of
  youths and young adults espouse different attitudes, beliefs and behaviors. Branding strategies,

  10
    Farrally, M.C. et al. (2002), “Getting to the Truth: Evaluating National Tobacco Countermarketing Campaigns,”
  American Journal of Public Health, 92, pp. 901–907.
  11
    Farrally et al. (2002), op. cit., p. 906.
  12
    Farrally et al. (2002), op. cit.
  13
    Farrally, M.C. et al. (2009), “The Influence of the National truth® Campaign on Smoking Initiation,” American
  Journal of Preventive Medicine, 36 (5), pp. 379-384; Quote taken from p. 379.
  14
    Richardson, A.K. et al. (2010), “Evidence for truth®: The Young Adult Response to a Youth-Focused Anti-
  Smoking Media Campaign,” American Journal of Preventive Medicine, 39 (6), pp. 500-506.
  15
    Vallone, D. et al., (2018), “Evidence of the Impact of the truth FinishIt Campaign,” Nicotine & Tobacco Research,
  220 (5), pp. 543–551.
  16
    Vallone et al. (2017), op. cit.
  17
    Formally, brand equity refers to the differential effect of brand knowledge on consumer response to the marketing
  of the brand. Brand-equity measures typically include a set of positive and negative brand attributes that are linked to
  a brand name and symbol. In the Vallone et al. (2017) study, brand equity was measured on four theory-derived
  dimensions of brand loyalty, leadership/popularity, brand personality, and brand awareness. See also Keller, K.L.
  (2002), Branding and Brand Equity, Cambridge, MA: MSI.


                                                                                                                       7
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 55 of 112 PageID #: 1627



  like those used by truth, must evolve to stay relevant with a target audience. Findings from this
  study highlight the need for health-related messages to be culturally relevant, particularly those
  focused on shaping the health behaviors of youth and young adults.”18

  Holtgrave et al. (2009) examined the cost effectiveness of truth’s social marketing campaign for
  the period 2000-2002.19 Total expenditure during 2000–2002 to develop, deliver and evaluate the
  truth campaign totaled just over $324 million. The authors estimated that the campaign recouped
  its costs, concluding that: “This study suggests that the truth campaign not only markedly
  improved the public’s health but did so in an economically efficient manner.”

           B. CDC’s Tips From Former Smokers (2012–present)

  Background and description of the campaign
  Since 2012, the CDC has annually implemented a federally funded, national mass media tobacco
  education campaign—Tips From Former Smokers (“Tips”)—using TV, websites, radio,
  magazines, and social media. Tips consists of antismoking advertisements that feature former
  cigarette smokers discussing their personal stories of living with serious long-term health
  consequences from smoking and secondhand smoke exposure. The primary target segment is
  smokers aged 18–54 years. The secondary target segment is family members, health care
  providers, and faith communities who can help reach smokers. Tips’ campaign goals include,
  among other things, building public awareness of the immediate health damage caused by
  smoking and exposure to secondhand smoke.20

  Results
  In an article funded by the CDC, McAfee et al. (2013) evaluated the initial, 2012 Tips campaign
  that lasted from March 19 through June 10, 2012.21 Ad recall was 78% among smokers and 74%
  among nonsmokers.

  Neff et al. (2016) conducted an analysis of the 2014 Tips campaign. The results confirmed the
  effectiveness of Tips reported by McAfee et al. (2013) for another campaign year. Seventy-nine
  percent of smokers recalled having seen at least one TV advertisement from the 2014 campaign.

           C. FDA’s The Real Cost Campaign (2014–present)

  Background and description of the campaign
  Since 2014, the FDA has run The Real Cost campaign. Real Cost is focused on youth between 12
  and 17 years of age who are at higher risk of becoming smokers, like those who have already tried
  cigarettes or who are likely to experiment. Real Cost messages have appeared on national TV,

  18
       Vallone et al. (2017), op. cit., p. 8.
  19
    Holtgrave, D.R. et al. (2009), “Cost–Utility Analysis of the National truth® Campaign to Prevent Youth
  Smoking,” American Journal of Preventive Medicine, 35 (5), pp. 385–388.
   Prochaska, J.J. (2019), “The 2016 Tips From Former Smokers® Campaign: Associations With Quit Intentions and
  20


  Quit Attempts Among Smokers With and Without Mental Health Conditions,” Nicotine & Tobacco Research, 21 (5),
  pp. 576–583. Description of “Tips” taken from this article, p. 577. Tips receives its funding through from the 2010
  Affordable Care Act.
   McAfee, T. et al. (2013), “Effect of the First Federally Funded US Antismoking National Media Campaign,” The
  21


  Lancet, 382 (9909), pp. 2003-2011.


                                                                                                                  8
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 56 of 112 PageID #: 1628



  radio, the Internet, and out-of-home displays, as well as in magazines and movie theaters. The
  central theme of the campaign is: “Every cigarette costs you something.” The campaign focused on
  two facets of smoking: loss of control due to addiction and the cosmetic effects of smoking. The
  resulting ads focused on teens missing time with friends because they needed to smoke and
  demonstrated how smoking can affect one’s skin or teeth. The FDA works on this campaign with
  Foote, Cone & Belding, which is one of the largest global advertising agency networks. From 2014
  to 2016, the campaign focused on anti-smoking initiatives. In 2016, the campaign was expanded to
  combat chewing tobacco, and in 2018, it was further expanded to e-cigarette prevention.22

  Results
  Duke et al. (2015) conducted a nationally representative longitudinal study among U.S. youth to
  examine campaign awareness levels and evaluate the effect of The Real Cost on smoking-related
  beliefs and behaviors and found that over 90% of the campaign’s target audience (susceptible
  nonsmokers and experimenters) were aware of at least one advertisement 6 to 8 months after
  campaign launch. Most surveyed youth considered advertisements to be effective based on
  assessments of perceived effectiveness.23

  A second study by Duke et al. (2018) focused on changes in campaign-targeted beliefs, 14 months
  after the start of the campaign. The authors found that agreement with the eight campaign-
  targeted beliefs increased 11.5% from baseline measurement, and campaign exposure was
  associated with increased odds of agreeing with campaign-targeted beliefs. The authors
  concluded: “A sustained national tobacco public education campaign can change population-
  level perceptions of tobacco-related harms among youth.”24

  Just four days after FDA’s proposed graphic health warning ruling was published, acting FDA
  Commissioner Ned Sharpless commented that “[s]ince ‘The Real Cost’ launched in 2014, it has
  reached up to 95% of its target U.S. youth audience aged 12–17 with thousands of messages
  through TV, digital, social, outdoor and radio programs. More than 21.9 million youth have spent
  time on TheRealCost.gov since its launch in 2014 and 31.6 million youth have engaged with the
  FDA on social media.” Moreover, he commented that the Real Cost Campaign was successful in
  communicating with the more than 10 million at-risk teens in the U.S. about the harmful effects
  of cigarette smoking, saving $180 for every dollar of the nearly $250 million invested in the
  campaign. And he asserted that “our award-winning campaign has prevented up to 587,000 youth
  nationwide from initiating smoking.”25




  22     https://www.mmm-online.com/home/channel/campaigns/study-fda-anti-tobacco-campaign-prevented-350000-
  teens-from-smoking/.
  23
     Duke, J.C. (2015), “ Youth’s Awareness of and Reactions to The Real Cost National Tobacco Public Education
  Campaign,” PloS One, December 17, 10(12), pp. 1–12.
  24
     Duke, J.C. (2018), “Effect of a National Tobacco Public Education Campaign on Youth’s Risk Perceptions and
  Beliefs About Smoking,” American Journal of Health Promotion, 32 (5), pp. 1248–1256
  25     https://www.morningstar.com/news/pr-newswire/20190820ph46901/statement-from-acting-fda-commissioner-
  ned-sharpless-md-on-new-results-demonstrating-continued-success-of-the-agencys-youth-smoking-prevention-
  efforts-and-significant-public-health-cost-savings.


                                                                                                            9
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 57 of 112 PageID #: 1629



       D. FDA’s Fresh Empire (2015–present)

  Background and description of the campaign26
  The Fresh Empire campaign seeks to prevent and reduce tobacco use among at-risk multicultural
  adolescents aged 12–17 who identify with hip-hop culture, specifically African American,
  Hispanic, and Asian American/Pacific Islander youth. The target audience was developed using a
  segmentation approach that focuses on youth who share the same core ideals, have similar life
  experiences and common interests, and are at higher risk for tobacco use.

  The campaign’s key message is “Keep it Fresh: Live Tobacco Free.” Fresh Empire encourages
  hip-hop youth to reach their goals of being successful, attractive, and in control through a tagline
  emphasizing that living tobacco-free will help them achieve their idealized self-image. Messages
  aim to:
       Position tobacco addiction as an obstacle preventing youth from being fully in control
          of their life.
       Communicate that the mix of chemicals found in cigarettes can cause negative, long-
          term health consequences as well as cause immediate damage.
       Address how the negative health consequences of smoking cigarettes can affect
          youth and those around them.

  The campaign associates living tobacco-free with desirable hip-hop lifestyles through a variety of
  interactive marketing tactics including the use of traditional paid media, engagement through
  multiple digital platforms, and outreach at the local level. The campaign utilizes TV, radio, and
  print advertising; print and digital communications, including social media, and live events.

  Results
  Fresh Empire messages have won a series of awards, including:

          Hermes Awards27
           o 2018 Platinum: Event Marketing category
           o 2018 Gold: Website Overall – Government category
           o 2018 Honorable Mention: Game or Contest category

          Telly Awards28
           o 2018 Bronze: “Motivational for Online” category for the Keep It Moving
               Forward The Scale series
           o 2018 Bronze: “Campaign: Social Responsibility for Branded Content”
               category for The New Wave series
           o 2017 Silver: “Motivational” category for Video/Shows/Segments
           o 2017 Bronze: “Public Interest & Awareness Promotional Pieces” category
  26
    Taken from https://www.fda.gov/tobacco-products/public-health-education-campaigns/fresh-empire-campaign.
  27
    The Hermes Awards are an international competition for creative professionals involved in the concept, writing
  and design of traditional materials, marketing and communication programs, and emerging technologies.
  https://hermesawards.com/
  28
    The Telly Awards honor the finest film and video productions, groundbreaking web commercials, videos and films,
  and outstanding local, regional, and cable TV commercials and programs from around the world. The Telly Awards
  recognize winners with Silver and Bronze awards. https://www.icf.com/news/2016/09/won-16-telly-awards.


                                                                                                               10
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 58 of 112 PageID #: 1630




          2017 Association of National Advertisers (ANA), Winner, Multicultural
           Excellence Awards, Experiential category

          Shorty Social Good Awards29
           o 2017 finalist in the Instagram category
           o 2016 finalist in the Public Health category

  These Awards show that Fresh Empire’s social marketing messages are well designed, creative,
  and impactful. The FDA has set up a longitudinal evaluation study to assess the efficacy of the
  campaign but the results of that study are not yet available.30

       E. FDA’s This Free Life (2016–present)

  Background and description of the campaign31
  In 2016, the FDA initiated the This Free Life campaign, which is aimed at preventing and reducing
  tobacco use among lesbian, gay, bisexual, and transgender (LGBT) young adults (18–24 years).
  This group is nearly twice as likely to use tobacco as other young adults. The campaign seeks to
  reach the target segment through multiple channels including social media and LGBT-specific
  digital sites, streaming radio, LGBT print media, branded promotions at LGBT events and social
  venues, and signage at bus stops in areas where LGBT young adults are likely to socialize.

  This Free Life is designed to appeal to the shared values, similar life experiences, and common
  interests of LGBT young adults. The essence of the campaign is expressed through its tagline:
  “Freedom to Be, Tobacco-Free.” Key messages focus on:
        The negative health consequences and addiction risks of tobacco use;
        The dangerous mix of chemicals found in cigarette smoke; and
        How tobacco use negatively affects aspects of life that are very important to
           LGBT young adults while a tobacco-free lifestyle aligns with LGBT ideals.

  Results
  This Free Life has already won a series awards:

          Hermes Awards
           o 2018 Platinum: Social Marketing Campaign category
           o 2018 Platinum: Social Video category
           o 2018 Platinum: YouTube Video category

          Telly Awards
           o 2018 Gold: “Public Interest & Awareness for Online” category for the Tip the Scale
               series

  29
    The Shorty Social Goods Awards is an awards program created to raise global awareness around the positive impact
  brands, agencies, and nonprofits can have on society. https://shortyawards.com/socialgood.
  30
         https://www.fda.gov/consumers/consumer-updates/fdas-smoking-prevention-campaigns-reaching-teens-where-
  they-live.
  31
    Taken from https://www.fda.gov/tobacco-products/public-health-education-campaigns/free-life-campaign.


                                                                                                                11
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 59 of 112 PageID #: 1631



           o 2018 Bronze: “Lighting for Branded Content” category for the Tip the Scale series
           o 2018 Bronze: “Public Service and Activism for Social Video” category for
             The Flawless Experiment
           o 2017 Bronze: Cultural category for Video/Shows/Segments

          Ad Pop Awards 2017
           o Gold: Non-Profit category for print ads

          Shorty Social Good Awards
           o 2017 Finalist: Tumblr category

          Association of National Advertisers (ANA)
           o 2017 Winner: Multicultural Excellence Award LGBT category
           o 2016 Grand Prize: Multicultural Excellence Award

  These Awards show that This Free Life social marketing messages are well designed, creative,
  and impactful. FDA has tasked Center for Tobacco Products (CTP) with evaluating the
  effectiveness of the campaign. Results of that study are not yet available.32

       F. FDA’s Every Try Counts (2018–present)

  Background and description of the campaign
  In 2017, the FDA launched the Every Try Counts campaign. The goals of this campaign are to
  change attitudes and beliefs about what it means to quit smoking, increase motivation to try
  quitting again, and encourage smokers to ‘practice the quit,’ as each attempt makes them more
  likely to succeed. The target segment is adult smokers, aged 25–54 years. In terms of
  advertisement placement, it focuses on gas stations or convenience stores—retail locations that
  typically feature cigarette advertisements.

  Results
  The FDA plans to carry out a longitudinal multi-year study to evaluate the effectiveness of the
  campaign. Results of that study are not yet available.33


  3.3. Synthesis of Research on Anti-Smoking Social Marketing Campaigns Targeting Youth

  The campaigns discussed above demonstrate how social marketing has been effectively employed
  by the FDA and other public health entities to target particular segments of the population.
  Adolescents are the primary target segment for three of the major national social marketing
  campaigns discussed above, viz., Truth Initiative’s truth® campaign, and the FDA’s The Real Cost
  and Fresh Empire campaigns. Other campaigns have effectively targeted other demographics, as


  32        https://www.fda.gov/tobacco-products/research/research-and-evaluation-survey-public-education-campaign-
  tobacco-among-lgbt-respect-lgbt.
  33
         https://www.fda.gov/consumers/consumer-updates/fdas-smoking-prevention-campaigns-reaching-teens-where-
  they-live.


                                                                                                               12
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 60 of 112 PageID #: 1632



  format. Of course, tone and format need to be aligned with content, but the same basic content
  can be conveyed in different ways.

  Message tone
  Regarding message tone, the social marketer has to decide whether to adopt a positive tone,
  generating positive emotions such as humor or happiness (e.g., how not smoking makes you more
  successful when looking for a date) or negative emotions such as sadness or fear (e.g., how
  smoking can lead to cancer).

  The intensity of emotions is also important, especially if a negative emotion like fear is used. If
  fear arousal is very high, message effectiveness declines because it produces inhibiting effects—
  the receiver may emotionally block the message by tuning out, perceiving it selectively, or
  denying its arguments outright.48 Research has shown that anti-smoking messages and graphic
  health warnings using high levels of fear were ineffective because they led to defensive
  tendencies such as message avoidance and interfered with the processing of recommended
  solutions.49 These findings highlight that the effectiveness of fear-based warnings, such as
  proposed by the FDA, is questionable.

  Message format
  The message format has to also be modified to the target audience to be effective. Youth are more
  likely to recall and think about advertising when executions include, inter alia, personal
  testimonials, a surprising narrative, sound, and editing.50 This may also apply to young adults, but
  it is unclear whether these would work equally with older groups. In short, it is clear that a one-
  size fits all approach like the one taken by the FDA in its proposed graphic health warnings is
  neither a sensible nor effective way to communicate across different target populations.

  Message source (from whom?)
  Research has shown that messages delivered by a credible source achieve higher believability and
  recall.51 The three most often identified sources of message credibility are expertise,
  trustworthiness, and likability. Expertise is the specialized knowledge the communicator possesses
  to back the claim. Can the communicator make valid claims? Trustworthiness describes how
  objective and honest the source is perceived to be. For example, friends or Consumer Reports are
  seen as more trustworthy than salespeople, and people who are not paid to endorse a product are
  viewed as more trustworthy than paid endorsers.52 Likability refers to the source’s attractiveness.


  48
    Sternthal, B., and C.S. Craig (1974), “Fear Appeals: Revisited and Revised,” Journal of Consumer Research, 1
  (December), pp. 22-34.
   Steenkamp, JBEM, H. Baumgartner, and E. Van der Wulp (1996), “Arousal Potential, Arousal, Stimulus
  49


  Attractiveness, and the Moderating Role of Need for Stimulation,” International Journal of Research in Marketing,
  13 (4), pp. 319-329. Steenkamp et al. found evidence for an inverted-U (low fear and high fear led to lower
  appreciation of the message) for a series of seven social marketing ads, of which five were anti-smoking ads; Kok et
  al. (2018) “Ignoring Theory and Misinterpreting Evidence: The False Belief in Fear Appeals,” Health Psychology
  Review, 12 (2), 111-125; see also Keller, P.A. and L.G. Block (1996), “Increasing the Persuasiveness of Fear
  Appeals: The Effect of Arousal and Elaboration,” Journal of Consumer Research, 22 (March), pp. 448-459.
  50
    Allen op. cit., p. e73.
  51
     Belch, G.E. and M.A. Belch (2012), Advertising and Promotion: An Integrated Marketing Communications
  Perspective, New York: McGraw-Hill/Irwin, 9th edition, pp. 181-196.
  52
    Kotler and Keller, op. cit., p. 568.


                                                                                                                  17
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 61 of 112 PageID #: 1633



  A reason why personal testimonials by ex-smokers are so effective is that they have high
  credibility. While they may not be medical doctors, as ex-smokers, they do have expertise about
  the consequences of smoking. They are trustworthy as they do not have an obvious benefit to
  participate in the campaign (unless the target audience believes they are paid to tell a sad story).
  They are also people like the target audience, which enhances their likability. This assumes that
  the testimonial is given by a person with whom the target audience can identify. For example, it
  will be more effective in terms of source credibility if an LGBT person gives a testimonial in This
  Free Life campaign, which is targeting the LGBT community, than if a straight person is used in
  this campaign.

  Celebrities are often used in marketing campaigns because they are (often) likable and may be seen
  as trustworthy.53 Social marketers understand this too, and have used them in their campaigns. For
  example, Katie Couric is known for her support for colon cancer screening after her husband
  passed away because of the disease. Maria Shriver has been an advocate for Alzheimer’s
  awareness and research since her father was diagnosed with the disease in 2003. CDC used Christy
  Turlington in an ad in which she discusses the consequences of losing her father to smoking-
  related illness.

  All this indicates that message content and execution should vary by target segment. A one
  message-fits-all approach, such as with the FDA’s proposed graphic health warnings, is less
  effective than adapting the message content and tone to the characteristics of the target audience.
  Social marketing campaigns are superior to graphic health warnings on these aspects since the
  former can be segment specific, as various campaigns of the FDA such as Fresh Empire and This
  Free Life, among others, clearly show.


  4.4. Step 4: Select the communication channels

  Social marketers must select communication channels through which the communication will be
  delivered to the target audience. Effective social marketing uses a variety of channels because
  different target segments have different media preferences (e.g., young people watch YouTube
  more often than older people, while the reverse applies to TV). For example, the truth campaign
  utilizes TV commercials, websites, radio ads, and social media (#FinishIt).
  Communication channel decisions are guided by several considerations including fit with the
  target audience (i.e., aligning communication channels with the target audience profile and media
  habits), channel reach (i.e., the percentage of people in the target audience who are exposed to the
  ad campaign during a given period of time), and media mix (i.e., using multiple communication
  channel platforms—including personal (i.e., face-to-face) and nonpersonal (mass) communication
  channels54—to increase reach and campaign effectiveness.55 For example the FDA’s This Free
  Life campaign, whose target segment is LGBT young adults (18–24), effectively aligns
  communication channels with the target audience profile and media habits. The campaign seeks


   Belch and Belch, op. cit., pp. 182-187.
  53


   Kotler and Keller, op. cit., pp. 568-570.
  54

  55
    Danaher, P. and T.S. Dagger (2013), “Comparing the Relative Effectiveness of Advertising Channels: A Case
  Study of a Multimedia Blitz Campaign,” Journal of Marketing Research, 50 (August), pp. 517-534.


                                                                                                         18
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 62 of 112 PageID #: 1634




                         Exhibit E
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 63 of 112 PageID #: 1635




   NERA
   ECONOMIC CONSULTING




  NERA Survey: Consumer Perceptions of Cigarette Warning Labels




  Submitted by:


  Samantha Iyengar, Ph.D.
  October 8, 2019
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 64 of 112 PageID #: 1636



  23.    After viewing a random selection of 5 of the 13 proposed images, respondents were asked for each
         image “[b]efore today, had you heard about this smoking-related health effect described in the
         warning?” The results were analyzed to calculate a proportion of responses indicating that
         respondents had not heard about the smoking-related health effect prior to viewing a specific warning
         in the respective survey condition. A two-sample test of proportions 17 was used to determine whether
         there are statistically significant differences in the proportion of respondents in the respective text
         only and text + graphics conditions compared to the condition in which respondents were shown text
         and graphics on 50 percent of the top front and back of the pack. 18

  24.    Overall, there are very few statistically significant differences in the proportion of respondents who
         reported that they had not heard about the smoking-related health effect prior to viewing the proposed
         warnings. There were no statistically significant differences in the proportion of respondents who
         reported that they had not heard about the smoking-related health effect prior to viewing any of the
         proposed warnings in the text + graphics 50 percent front and back condition compared to the same
         warnings shown as (1) text only on the side of the pack, (2) text + graphics on the side of the pack,
         or (3) text + graphics on the top 20 percent of the front of the pack.

  25.    Moreover, there were very few statistically significant differences in the proportion of respondents
         who reported that they had not heard about the smoking-related health effect prior to viewing the
         majority of the proposed warnings in the text + graphics 50 percent front and back condition
         compared to the same warnings shown as (1) text only on the top 50 percent of the front of the pack
         (no statistically significant difference for 12 of 13 warnings) or (2) text only on the top 20 percent of
         the pack (no statistically significant difference for 11 of 13 warnings). These results are summarized
         in Table 2 below and included in Appendix 3.




                  observed difference - expected difference
        z=
  17                 SE [standard error] for difference            See Freedman et al. 2007, pp. 505-506.
  18
    This condition was used as the comparison because the FDA website provides a sample pack with the warnings that
  depicts the same warning on both the front and back of the packs. https://www.fda.gov/tobacco-products/labeling-
  and-warning-statements-tobacco-products/cigarette-health-warnings.


                                                              13
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 65 of 112 PageID #: 1637




                                  Table 2. Summary of Statistical Tests
               Comparing Text + Graphics, 50% Front and Back versus Other Study Conditions

            Comparing the proportion of respondents who reported that they had not heard about the
                 smoking-related health effect prior to viewing any of the proposed warnings.
            Condition                                Results
            Text Only, side of pack                  No statistically significant differences for any warning
            Text + Graphics, side of pack            No statistically significant differences for any warning
            Text + Graphics, top 20%                 No statistically significant differences for any warning
            Text Only, Top 50%                       No statistically significant difference for 12 of 13 warnings
            Text Only, Top 20%                       No statistically significant difference for 11 of 13 warnings


  26.       Respondents were asked “[b]ased on the warnings you just saw, please tell us whether you agree or
            disagree with each of the following statements.” The results were analyzed to calculate the proportion
            of respondents who agreed with each of the smoking-related health effect statements presented in the
            warnings. A two-sample test of proportions 19 was used to determine whether there are statistically
            significant differences in the proportion of respondents in the respective text only and text + graphics
            conditions compared to the condition in which respondents were shown text and graphics on 50
            percent of the top front and back of the pack. 20

  27.       Overall, there are few statistically significant differences in the proportion of respondents who
            indicated that they agree with the smoking-related health effect statements presented in the warnings.
            There were no statistically significant differences in the proportion of respondents who indicated that
            they agree with the smoking-related health effect statements presented in the warnings in the text +
            graphics 50 percent front and back condition compared to the same warnings shown as text + graphics
            on the side of the pack.

  28.       Moreover, there were few statistically significant differences in the proportion of respondents who
            indicated that they agree with the smoking-related health effect statements presented in the warnings
            in the text + graphics 50 percent front and back condition compared to the same warnings shown as
            (1) text + graphics on the top 20 percent of the pack (no statistically significant difference for 12 of
            13 warnings), (2) text only on the top 50 percent of the front of the pack (no statistically significant


                    observed difference - expected difference
       z=
  19                    SE [standard error] for difference           See Freedman et al. 2007, pp. 505-506.
  20
    This condition was used as the comparison because the FDA website provides a sample pack with the warnings that
  depicts the same warning on both the front and back of the packs. https://www.fda.gov/tobacco-products/labeling-
  and-warning-statements-tobacco-products/cigarette-health-warnings.


                                                                14
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 66 of 112 PageID #: 1638



         difference for 11 of 13 warnings), (3) text only on the side of the pack (no statistically significant
         difference for 10 of 13 warnings), or (4) text only on the top 20 percent of the front of the pack (no
         statistically significant difference for 9 of 13 warnings). These results are summarized in Table 3
         below and included in Appendix 3.


                                Table 3. Summary of Statistical Tests
             Comparing Text + Graphics, 50% Front and Back versus Other Study Conditions

          Comparing the proportion of respondents who indicated that they agree with the smoking-
                         related health effect statements presented in the warnings.
         Condition                                 Results
         Text + Graphics, side of pack             No statistically significant differences for any warning
         Text + Graphics, top 20%                  No statistically significant difference for 12 of 13 warnings
         Text Only, Top 50%                        No statistically significant difference for 11 of 13 warnings
         Text Only, side of pack                   No statistically significant difference for 10 of 13 warnings
         Text Only, Top 20%                        No statistically significant difference for 9 of 13 warnings


  29.    Respondents were asked “If you have an opinion, do you think that any of the [images used in the]
         warnings are trying to make people feel afraid?”. In response to this question, 86 percent of
         respondents who viewed the image with text and graphics on 50 percent of the front and back label
         said that they believe the warnings are trying to make people feel afraid. Likewise, when asked “If
         you have an opinion, do you think that any of the [images used in the] warnings are trying to make
         people feel disgusted?”, 68 percent indicated that they believe the warnings are trying to make people
         feel disgusted. Similarly, when asked “If you have an opinion, do you think that any of the [images
         used in the] warnings are trying to shock people?”, 85 percent of this group indicated that they believe
         the warnings are trying to shock people, and finally, when asked “If you have an opinion, do you
         think that any of [images used in the] warnings are trying to make people feel distress?”, 70 percent
         of this group indicated that the warnings are trying to make people feel distress. 21 These results are
         included in Appendix 3.

  30.    Current smokers were asked a series of questions regarding whether or not each of the respective
         warnings conveys any behavioral imperative about smoking and/or purchasing the product. 22 These
         questions are shown below.



  21 These questions were asked in random order. Response options a and b were randomly rotated. Questions asked of respondents

  who viewed the proposed graphic warning labels included the bracketed words.
  22 The order of these questions was randomly rotated for each respondent. The respective questions were repeated (one at a time)

  for each of the assigned images. Response options a, b and c were randomly rotated.


                                                                15
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 67 of 112 PageID #: 1639



                    If you have an opinion, does the warning on this image convey …?
                        a. The warning conveys that you SHOULD smoke this product
                        b. The warning conveys that you should NOT smoke this product
                        c. The warning does not convey anything about whether or not to smoke this product
                        d. Don’t know / unsure
                        e. Prefer not to say

                    If you have an opinion, does the warning on this image convey …?
                        a. The warning conveys that you SHOULD purchase this product
                        b. The warning conveys that you should NOT purchase this product
                        c. The warning does not convey anything about whether or not to purchase this
                            product
                        d. Don’t know / unsure
                        e. Prefer not to say


  31.   In response to these questions, overall, 74 percent of current smokers indicated that the warnings
        convey a message that they should NOT smoke this product. Likewise, overall, 71 percent of this
        group indicated that the warnings convey that they should NOT purchase this product. These results
        are included in Appendix 3.



  IV.   Conclusions

  32.   My opinions and conclusions as expressed in this report are to a reasonable degree of professional
        certainty based on the survey described in this report.




  Respectfully submitted,




  Samantha Iyengar, Ph.D.
  NERA Economic Consulting
  1166 Avenue of the Americas, 24th Floor
  New York, NY 10036

  October 8, 2019




                                                       16
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 68 of 112 PageID #: 1640




                      Appendix 3
                                                                                               Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 69 of 112 PageID #: 1641




                                                                                                                                                  Appendix 3_1
                                                                                                                                         Survey Data Counts, By Condition

                                                                                                      Before today, had you heard about this smoking-related health effect described in the warning?

                                                                                                                                                                                                                          1
                                                                                                                                                                                             Percent Responding "No"
                                                                                                Top 50%                                              Side of Pack                                                   Top 50%                                                  Top 20%
                                                                                                  (a)                       (b)                                       (c)                                    (d)                                  (e)                                      (f)
                                                                                            Text + Graphics,
                                                                                             Front & Back            Text Only                (a) - (b)     Text + Graphics           (a) - (c)       Text Only               (a) - (d)   Text Only              (a) - (e)       Text + Graphics           (a) - (f)
                                                                                                  3                     3                                         3                                      3                                    3                                        3
                                         Stimuli                                              N             %       N             %         %         p       N             %       %         p      N             %       %          p   N             %       %        p        N              %       %         p
Tobacco smoke can harm your children.                                                         148        18.9       158           15.2      3.7    0.385     145            11.7    7.2    0.088     154           10.4    8.5 0.036*     158           9.5     9.4 0.018*        145            13.8    5.1    0.236
Smoking during pregnancy stunts fetal growth.                                                 148        20.9       160           14.4      6.6    0.130     148            15.5    5.4    0.229     154           16.9    4.1  0.367     158           8.9    12.1 0.003*        139            15.8    5.1    0.264
Smoking causes age-related macular degeneration which can lead to blindness.                  149        61.1       159           58.5      2.6    0.644     147            63.9   (2.9)   0.610     150           60.0    1.1  0.849     157           55.4    5.7  0.316        146            61.0    0.1    0.984
Smoking causes bladder cancer, which can lead to bloody urine.                                149        65.1       157           67.5     (2.4)   0.655     144            66.7   (1.6)   0.777     150           61.3    3.8  0.499     159           70.4   (5.3) 0.316        146            65.1    0.0    0.995
Smoking reduces blood flow to the limbs, which can require amputation.                        147        62.6       160           52.5     10.1    0.074     142            54.2    8.4    0.149     157           54.1    8.4  0.136     159           52.8    9.8  0.085        150            54.0    8.6    0.134
Smoking causes cataracts, which can lead to blindness.                                        145        60.7       159           62.3     (1.6)   0.778     145            59.3    1.4    0.811     151           66.2   (5.5) 0.323     163           62.6   (1.9) 0.734        142            62.0   (1.3)   0.824
Smoking causes COPD, a lung disease that can be fatal.2                                        -          -         157           17.8       -       -        -              -       -       -       151           23.8     -     -       162           12.3     -     -           -              -       -       -
  Smoking causes COPD, a lung disease that can be fatal. (Image of lungs)                     150        15.3        -             -       (2.5)   0.556     144            13.9    1.4    0.726      -             -     (8.5) 0.063      -             -      3.0  0.444        146            11.6    3.7    0.353
  Smoking causes COPD, a lung disease that can be fatal. (Image of man)                       148        16.2        -             -       (1.6)   0.707     142            16.9   (0.7)   0.875      -             -     (7.6) 0.100      -             -      3.9  0.329        148            11.5    4.7    0.239
Smoking can cause heart disease and strokes by clogging arteries.                             148        20.9       152           26.3     (5.4)   0.274     147            22.4   (1.5)   0.754     154           21.4   (0.5) 0.918     162           24.1   (3.1) 0.511        141            19.1    1.8    0.703
Smoking causes head and neck cancer.                                                          151        51.7       163           48.5      3.2    0.572     143            49.7    2.0    0.731     151           51.7    0.0  1.000     156           52.6   (0.9) 0.873        142            59.9   (8.2)   0.158
Smoking causes type 2 diabetes, which raises blood sugar.                                     146        59.6       159           67.9     (8.3)   0.130     144            59.0    0.6    0.923     155           65.2   (5.6) 0.318     159           61.0   (1.4) 0.800        146            67.1   (7.5)   0.182
Tobacco smoke causes fatal lung disease in nonsmokers.                                        145        16.6       159           13.8      2.7    0.509     144            16.0    0.6    0.894     156           19.9   (3.3) 0.456     159           17.6   (1.1) 0.807        142            19.0   (2.5)   0.585
Smoking reduces blood flow, which can cause erectile dysfunction.                             146        56.2       157           56.7     (0.5)   0.927     145            49.7    6.5    0.266     147           59.2   (3.0) 0.601     158           51.3    4.9  0.392        142            54.9    1.2    0.833

Notes:
* indicates statistically significant difference (p-value less than 0.05).
   1
       Percentages are calculated as the proportion of responses to a specific stimulus within each respective condition.
   2
       Text + Graphics conditions (a, c, and f) broke out the statement, "Smoking causes COPD, a lung disease that can be fatal," into two stimuli because FDA proposed graphic warnings use the same statement with two images.
       Because respondents in the Text Only conditions (b, d, and e) saw only the text statement, the single percentage in the comparative condition for the related statement was used to calculate the differences for both stimuli in the comparison condition (a).
   3
       Equals the total number of participants shown a specific stimulus within the respective condition.
                                                                                                Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 70 of 112 PageID #: 1642




                                                                                                                                           Appendix 3_2
                                                                                                                                  Survey Data Counts, By Condition

                                                                                     Based on the warnings you just saw, please tell us whether you agree or disagree with each of the following statements.

                                                                                                                                                                                                                   1
                                                                                                                                                                                 Percent Responding "Agree"
                                                                                          Top 50%                                          Side of Pack                                                  Top 50%                                                   Top 20%
                                                                                            (a)                      (b)                                    (c)                                   (d)                                  (e)                                       (f)
                                                                                      Text + Graphics,
                                                                                       Front & Back           Text Only             (a) - (b)     Text + Graphics           (a) - (c)      Text Only               (a) - (d)   Text Only               (a) - (e)       Text + Graphics          (a) - (f)
                                                                                            2                    2                                      2                                     2                                    2                                         2
                                       Stimuli                                          N           %        N             %       %        p       N             %       %         p     N             %       %          p   N              %      %         p        N               %      %        p
Tobacco smoke can harm your children.                                                   148        91.2      158           93.0   (1.8) 0.554      145            91.7   (0.5)   0.876    154           87.7    3.6  0.316     158           98.1   (6.9)   0.007*      145            91.7   (0.5) 0.876
Smoking during pregnancy stunts fetal growth.                                           148        91.2      160           86.3    5.0  0.170      148            84.5    6.8    0.075    154           88.3    2.9  0.406     158           86.1    5.1     0.158      139            89.9    1.3  0.709
Smoking causes age-related macular degeneration which can lead to blindness.            149        76.5      159           68.6    8.0  0.118      147            66.7    9.8    0.060    150           76.7   (0.2) 0.974     157           69.4    7.1     0.164      146            73.3    3.2  0.523
Smoking causes bladder cancer, which can lead to bloody urine.                          149        76.5      157           67.5    9.0  0.080      144            75.0    1.5    0.763    150           70.7    5.8  0.252     159           71.1    5.4     0.278      146            74.7    1.9  0.711
Smoking reduces blood flow to the limbs, which can require amputation.                  147        77.6      160           67.5   10.1 0.049*      142            76.8    0.8    0.873    157           71.3    6.2  0.215     159           73.0    4.6     0.353      150            78.7   (1.1) 0.816
Smoking causes cataracts, which can lead to blindness.                                  145        77.9      159           67.3   10.6 0.038*      145            73.1    4.8    0.339    151           66.2   11.7 0.025*     163           66.9   11.1    0.031*      142            69.0    8.9  0.087
Smoking causes COPD, a lung disease that can be fatal.3                                  -          -        157           90.4     -     -         -              -       -       -      151           84.8     -     -       162           92.6     -        -         -              -       -     -
  Smoking causes COPD, a lung disease that can be fatal. (Image of lungs)               150        91.3       -             -      0.9  0.787      144            91.0    0.4    0.913     -             -      6.6  0.079      -             -     (1.3)    0.682      146            89.0    2.3  0.507
  Smoking causes COPD, a lung disease that can be fatal. (Image of man)                 148        89.2       -             -     (1.3) 0.717      142            95.1   (5.9)   0.064     -             -      4.4  0.256      -             -     (3.4)    0.296      148            90.5   (1.4) 0.700
Smoking can cause heart disease and strokes by clogging arteries.                       148        86.5      152           80.3    6.2  0.148      147            89.8   (3.3)   0.379    154           83.8    2.7  0.507     162           83.3    3.2     0.439      141            85.1    1.4  0.737
Smoking causes head and neck cancer.                                                    151        80.8      163           71.8    9.0  0.061      143            77.6    3.2    0.503    151           72.8    7.9  0.102     156           73.1    7.7     0.109      142            76.1    4.7  0.324
Smoking causes type 2 diabetes, which raises blood sugar.                               146        76.0      159           62.3   13.8 0.010*      144            70.1    5.9    0.258    155           70.3    5.7  0.265     159           65.4   10.6    0.042*      146            69.2    6.8  0.189
Tobacco smoke causes fatal lung disease in nonsmokers.                                  145        86.9      159           83.6    3.2  0.426      144            80.6    6.3    0.144    156           77.6    9.3 0.035*     159           84.3    2.6     0.517      142            84.5    2.4  0.563
Smoking reduces blood flow, which can cause erectile dysfunction.                       146        82.2      157           74.5    7.7  0.106      145            73.8    8.4    0.084    147           74.1    8.0  0.096     158           70.3   11.9    0.015*      142            69.0   13.2 0.009*

Notes:
* indicates statistically significant difference (p-value less than 0.05).
   1
       Percentages are calculated as the proportion of responses to a specific stimulus within the respective condition. The analysis is limited to responses from participants who viewed stimuli corresponding to the respective warnings..
   2
       Equals the total number of participants shown a specific stimulus within the respective condition.
   3
       Text + Graphics conditions (a, c, and f) broke out the statement, "Smoking causes COPD, a lung disease that can be fatal," into two stimuli because FDA proposed graphic warnings use the same statement with two images.
       Because respondents in the Text Only conditions (b, d, and e) saw only the text statement, the single percentage in the comparative condition for the related statement was used to calculate the differences for both stimuli in the comparison condition (a).
              Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 71 of 112 PageID #: 1643



                                                  Appendix 3_3
                            Condition: Text and Graphics, top 50% pack front and back
                                   Share of Respondents Who Answered "Yes"

                                             Question                                                      Share (%)1
                                                                                                            (N = 384)

If you have an opinion, do you think that any of [the images used in] the warnings are                         85.9 %
trying to make people feel afraid?

If you have an opinion, do you think that any of [the images used in] the warnings are                         68.2 %
trying to make people feel disgusted?

If you have an opinion, do you think that any of [the images used in] the warnings are                         85.4 %
trying to shock people?

If you have an opinion, do you think that any of [the images used in] the warnings are                         70.3 %
trying to make people feel distress?

    Notes
1
    Represents the share of respondents who answered "Yes" when asked the respective question. Response options included:
     a. Yes
     b. No
     c. Don't know / unsure
     d. Prefer not to say

The order of these questions was randomly rotated for each respondent. Response options a and b were randomly rotated.
Questions asked of respondents who viewed the proposed graphic warning labels included the bracketed words.
    Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 72 of 112 PageID #: 1644


                                        Appendix 3_4
                 Condition: Text and Graphics, Top 50% of Pack Front and Back

                                       Question                                                Should Not1
                                                                                                (N = 192)

Message conveyed by the warning about whether or not to smoke the product                           74.5 %


Message conveyed by the warning about whether or not to purchase the product                        68.2 %




Notes:

1
  Represents the overall share of current smokers who responded, "The warning conveys that you should NOT
[smoke | purchase ] this product when asked, "If you have an opinion, does the warning on this image convey …?"
Response options included:
   a. The warning conveys that you SHOULD [smoke | purchase ] this product
   b. The warning conveys that you should NOT [smoke | purchase ] this product
   c. The warning does not convey anything about whether or not to [smoke | purchase ] this product
   d. Don't know / unsure
   e. Prefer not to say

These questions were only asked of respondents who indicated that they are current smokers (defined as those
who smoke every day or some days, and 100+ lifetime cigarettes). The order of the questions was randomly
rotated for each respondent. The respective questions were repeated (one at a time) for each of the assigned
images. Response options a, b and c were randomly rotated.
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 73 of 112 PageID #: 1645




                          Exhibit F
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 74 of 112 PageID #: 1646




                                     Report of

                              Dr. John E. Martin, Ph.D.

                                 September 30, 2019
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 75 of 112 PageID #: 1647



  to keep moving forward; and Maintenance – a sustained behavior change (defined as more than 6
  months) with an intent to maintain the behavior change going forward. Unfortunately, campaigns
  that rely on a broad-based effort, ignoring or opposing motivation science approaches, fail to
  recognize or work within and through those many smokers arrayed throughout the key stages of
  readiness for, contemplation of, and experimenting with change.

  Importantly, and according to one major study, Pre-contemplators make up the largest segment
  of smokers (Wewers 2003). In their study, cross-sectional data were collected from an average of
  35,000 daily smokers who responded to the Current Population Survey (CPS) in three time
  periods during the 1990’s. The study found that nearly 60 percent of respondents were in the pre-
  contemplation stage and only 7.7% were in the preparation or experimenting (“testing the
  waters”). Most notably, pre-contemplators tend to have the lowest self-efficacy (Levesque 2006).
  According to the FDA, there are approximately 34.3 million U.S. adult smokers and nearly 1.4
  million U.S. youth smokers. Thus, such a large population of smokers will undoubtedly include a
  majority of smokers in the pre-contemplation stage with low self-efficacy, who will be harmed,
  such as pushing them farther way from any readiness or willingness to attempt quitting, by the
  warnings proposed by the FDA.

  Physiological Research

  Neuroscience supports the behavioral research showing that smokers have a strong tendency to
  avoid high-threat messages. Researchers studied the response to pictures and messages depicting
  the negative health consequences of smoking. (Kessels, Ruiter, Brug, & Jansma, 2010). The
  high-threat messages included pictures of black lungs, children near smoking cigarettes,
  skeletons with a smoking cigarette, and other images illustrating the negative health
  consequences of smoking. The researchers looked at the response to threatening health
  commercials by recording event-related potentials (ERPs), which are a type of electrical activity
  in the brain measured by EEG, in response to a specific event or stimulus. The study found that
  threatening health information caused less attention holding among smokers for whom the health
  threat is self-relevant. Another study looked at response allocation to threatening health
  commercials regarding the negative health effects of smoking (Kessels 2014). Smokers reacted
  faster to a noise while watching high-threat versus low-threat anti-smoking commercials,
  meaning they avoided the more threatening message more quickly.

  Youth Smokers Negatively Reactive to Pressure

  Youth, a primary focus of the FDA warnings proposal, are more likely to rebel against
  confrontational methods intended to change health related behaviors. (Glynn and Moyers 2010).
  Motivation science, social and psychological reactance theory, and clinical and experimental
  studies all strongly caution against such provocative approaches (Steindl et. al., 2015). The
  unsolicited directing, telling, judging (shaming), or attempting to threaten through graphic
  warning labels on cigarette packs may especially affect those most pressure sensitive, rebellious
  younger individuals (Leffingwell et. al., 2007; Patten & Martin, 1996; Martin, 1996; Steindl, et.
  al. 2015; Glynn and Moyers 2010; Miller & Rollnick, 1991; 2002; 2009; 2013).




                                                  5
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 76 of 112 PageID #: 1648



  Clinical Experience

  Over the decades of developing and leading smoking interventions, I transitioned from a state of
  the art behavioral and cognitive behavioral approach to one incorporating the newer research and
  findings on motivation science. When I started out as a psychologist, I helped create and operate
  a smoking treatment program for the most tobacco dependent smokers, termed the “treatment
  resistant smoker” (Martin, et al., 1997; Patten, Martin et al., 1998; Patten, Martin, et. al. 1999;
  Martin, et. al., 2000; Patten, Martin, et.al., 2001; Patten, Martin, et. al., 2002). These were
  chronic smokers with a high rate of relapse and many had tobacco related diseases. Our first
  sessions were filled with powerful information and education about smoking and tobacco,
  including pictures of diseased lungs and smokers’ faces after cancer surgery. The result was a
  ninety percent drop-out rate. Through additional interviews, we found that the smokers were
  already aware of those risks and chose to avoid thinking about them to the point of rejecting, and
  becoming irritated by, the message as well as the messenger. After exhausting the various
  methods of educating and warning smokers about the harms of smoking with little success, we
  developed our own motivationally positive approach with much higher success rates, which was
  consistent with the counseling and communication approach called Motivational Interviewing
  (Miller & Rollnick, 1993; 2003; 2013; Martin & Sihn, 2009; Martin, Noto, & Walters, 2000;
  Martin, Walters, & Noto, 2000; Martin & Walters, 2002; Martin, 2003; Tilahun, & Martin, 2008;
  Martin et. al, 2008). Motivational Interviewing guided my more recent approach because of the
  essential failure of our efforts to inform, educate and “motivate” (i.e., force) smokers into
  quitting, including the use of vivid pictures and stories of the significant health and disease risks
  of chronic smoking.

  In addition to my experience as a smoking treatment interventionist and community researcher, I
  have been involved in the marketing of our smoking programs and clinics, including writing and
  speaking (Martin, 1979; Frederiksen & Martin, 1978; Martin & Frederiksen, 1979; Martin, et al.,
  1980; 1983). During this period of recruiting and treating several thousand smokers to our clinics
  and programs, I employed motivational interviewing approaches to the marketing and recruiting
  of smokers, consistent with the science described above. We adapted our efforts and approach to
  the motivational science and interviewing style that attracted and reinforced smokers to doing
  something about their smoking, and at their own pace, with a flexible menu of approach choices.
  Our success (Martin, et. al., 1997) was based upon establishing rapport with the smoker,
  recognizing the strong role ambivalence plays in modifying unhealthy behavior, especially
  cigarette smoking, and working gradually and systematically but not forcefully with the smoker
  on their gradual, step-wise path to abstinence.

  We learned rather quickly that the process of motivating smokers was complex and nuanced, and
  did not lend itself to fear appeals through graphic warnings and education, which served only to
  push smokers away, even to leaving the program with even lower self-efficacy and readiness for
  change. By incorporating the principles and style of motivational interviewing, and dropping the
  more confrontational approach I used when starting out, I was able to significantly increase my
  success rates in retaining and successfully treating smokers, which has continued over these
  many years.

  Ultimately, communication and messaging regarding changing smoking behavior should be
  deeply respectful, empathic, and honoring toward the person’s autonomy, freedom of choice,

                                                    6
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 77 of 112 PageID #: 1649




                         Exhibit G
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 78 of 112 PageID #: 1650


                                  DECLARATION OF I.AWRENCE R. BROOKS, MD



                      U.S. FOOD AND DRUG ADMINISTRATION _ DOCKET NO. FDA-2019-N-3065



       l, Dr. Lawrence R. Brooks, declare under penalty of perjury that the following is true and correct to

  the best of my knowledge, information, and belief:


  1-.      lam a physician, board certified in lnternal Medicine, Pulmonary Medicine and CriticalCare

  Medicine. I am licensed to practice medicine in California. I earned my medical degree from the

  Medical College of Virginia in Richmond, Virginia, in 1983. Next I completed an lnternship and Residency

  in lnternal Medicine at Beth lsrael Medical Center in New York, New York, and served as Chief Resident

  (198C87). I then completed a Fellowship in Pulmonary and Critical Care Medicine at Cedars-Sinai

  Medical Center in Los Angeles, California. I am currently a Pulmonary and CriticalCare lntensivist at

  Sound CriticalCare.


  2.       I   was retained by Womble Bond Dickinson to review the proposed FDA label warning that reads:

  "WARNING: Tobacco smoke can harm your children" and the graphic image that accompanies that

  warning, which is reproduced below.




   WARilIt{G:              "g
                            r
                                          d5;    T
   Tobacco                      A        att\
   smoke can
   harm your
   children  ;*   . ,f
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 79 of 112 PageID #: 1651


  3.      The proposed graphic image appears to depict a child (age 5-9, perhaps), wearing a hospital

  gown and with a mask over his mouth and nose. The child is pale and has red pigmentation under the

  eyes.



  4.      lt is not clear that the graphic image is supposed to convey any particular condition. The extra

  pigment under the eyes makes the child look like he is both acutely and chronicatly ill. The picture

  shows a hospital gown, so it is more likely an acute episode. lt is also possible that the red pigmentation

  under the eyes is intended to represent a child with allergies. Likely, the graphic image represents an

  asthma-related acute episode caused or triggered by exposure to tobacco smoke. Based on my clinical

  experience, this is a worst case scenario presentation: a child hospitalized due to an asthma attack

  caused by environmental tobacco smoke.


  5.      The picture shows a child wearing a mask. The mask is ambiguous. lf it is supposed to be

  oxygen, then   ifs exaggerating. lt would be uncommon for a child with       an asthma attack      lo require

  orygen. lf it is bronchodilators, then it is more reolistic in that itwould reflect   c,   common treotment.


  6.      By way of general background,     the National lnstitute of Health's Nationa! Heart, Lung, and Blood

  lnstitute describes asthma as "a chronic, or long-term, condition that intermittently inflames and

  narrows the airways in the lungs. The inflammation makes the airways swell. Asthma causes periods of

  wheezing, chest tightness, shortness of breath, and coughing. People who have asthma may experience

  symptoms that range from mild to severe and that may happen rarely or every day. When symptoms

  get worse, it is called an asthma aftack. Asthma affects people of all ages and often starts during

  childhood." [https://www.nhlbi.nih.gov/health-topics/asthma]


  7.      The incidence of asthma among children is approximately 1 in 12, or 8.3%. [CDC Vital Signs,

  www.cdc.gov/vita lsigns/childhood-asthmal [www.cdc.gov/mmwr]
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 80 of 112 PageID #: 1652


  8.       Severe asthma attacks can be life-threatening and require a trip to the emergency room. The

  incidence of hospital admissions for a child with asthma is low; approximately 5-6% of children with

  asthma are hospitalized each year. [CDC Vital Signs, www.cdc.gov/vitalsigns/childhood-asthma]

  lwwwrOcggy/mmwll The fraction of those cases potentially attributable to exposure to environmental

  tobacco smoke would be much smaller, because there are numerous other potential causes of such

  hospitalizations, including air pollution and exposure to allergens such as pollen and pet dander.




                                                        fuAD
                                                   Lawrence R. Brooks, MD



                                                   o"," t hr Ill




  wEln /r tq\ L16,1")<Awt
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 81 of 112 PageID #: 1653




                         Exhibit H
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 82 of 112 PageID #: 1654



                               DECLARATION OF JONATHAN M. DAVIDORF, MD


                  U.S. FOOD AND DRUG ADMINISTRATION – DOCKET NO. FDA-2019-N-3065


       I, Dr. Jonathan M. Davidorf, declare under penalty of perjury that the following is true and correct to

  the best of my knowledge, information, and belief:


  1.       I am a physician, board certified in ophthalmology. I received my medical degree from the Univ.

  of California, San Diego School of Medicine in 1992. I completed a transitional internship at Harbor-

  UCLA Medical Center in 1993. I completed a residency in Ophthalmology at the Ohio State University,

  Havener Eye Center in 1996 and a fellowship in refractive surgery at Instituto Zaldivar in 1997. I have

  been engaged in private practice of general Ophthalmology in California, specializing in Cataract and

  Refractive Surgery since 1996. I have also been a Clinical Assistant Professor of Ophthalmology, UCLA

  School of Medicine, Stein Eye Institute since 1997.


  2.       I was retained by Womble Bond Dickinson to review the two proposed FDA label warnings that

  pertain to diseases of the eye along with the graphic images that accompany those warnings.


  3.       The first proposed FDA label warning I reviewed reads, “WARNING: Smoking causes age-related

  macular degeneration, which can lead to blindness,” and the graphic image that accompanies the

  warning is reproduced below.



   WARNING:
   Smoking
   causes
   age-related
   macular
   degeneration,
   which can lead
   to blindness.
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 83 of 112 PageID #: 1655



  4.      The proposed graphic image depicts the upper right portion of the head of an older-looking

  man. The man’s right eye has been prepped with a speculum (eyelid retractor). There is a gloved hand

  holding a needle that appears to be poised to be inserted in the eye.


  5.      Currently, the most common and effective clinical treatment for wet Age-related Macular

  Degeneration is periodic intravitreal (into the eye) injection of a chemical called an “anti-VEGF.” The

  proposed graphic image appears to be intended to depict this common treatment.


  3.      There are some inaccuracies in the graphic image. The needle that is actually used to inject the

  chemical into the eye is very fine, much thinner than the one depicted in the graphic image, and the

  needle is usually inserted in the lower outer area of the eye, not in the location shown on the graphic.


  4.      The most significant problem with the graphic image, however, is that (in part due to the

  inaccuracies described above) it may give rise to the false impression that the treatment is painful. It is

  not. The injection is preceded by numbing medication, and most patients feel only a slight pressure or

  nothing at all, while a few feel a moderate discomfort that lasts several seconds. My concern as a

  physician is the potential for frightening patients away from beneficial treatment.


  5.      The second proposed FDA label warning I reviewed reads, “WARNING: Smoking causes

  cataracts, which can lead to blindness,” and the graphic image that accompanies the warning is

  reproduced below.
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 84 of 112 PageID #: 1656




   WARNIN :
   Smoking
   causes
   cataracts,
   which can
   lead to
   blindness

  6.      The gra hie image appears to depict an older man with a very advanced cataract in his right eye.


  7.      The im   e is not a reasonable depiction of persons with cata racts in the US, because in the US

  the cataract wo Id have been treated surgically long before it got to this stage. My experience in more

  than 30 years p acticing ophthalmo logy, is that a very small percentage of cataract surgery patients in

  the US present   ith cataracts that far advanced.


  8.      Anothe concern is that the image makes the cataract look like a cosmetic problem . The man

  looks odd, beca se his eyes are asymmetrical.       As a physician, I recognize that the discoloration in the

  right eye repres nts an advanced cataract. I cannot say that lay persons would necessarily recognize

  that; they mayo ly see the cosmetic problem. The vast majority of patients who undergo cataract

  surgery in the U have cataracts that are undetectable by the unaided human eye; they can be detected

  only under thee amination microscope.




                                                      Jonathan M. Davidorf, MD



                                                      Date: _
                                                            )      _/_z._}_ / __,/       t
                                                                                             f _
                                                                                             ...__
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 85 of 112 PageID #: 1657




                           Exhibit I
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 86 of 112 PageID #: 1658



                                    DECLARATION OF MARK 0. FARBER, MD


                  U.S. FOOD AND DRUG ADMINISTRATION - DOCKET NO. FDA-2019-N-3065


       I, Dr. Mark 0. Farber, declare under penalty of perjury that the following is true and correct to the

  best of my knowledge, information, and belief:


  1.       I am a physician, board certified in Internal Medicine and Pulmonary Disease. In 1967, I

  received my medical degree from Duke University in Durham, North Carolina. I completed an internship

  in internal medicine at the Indiana University School of Medicine from 1967-1968. I completed my

  residency in 1969 at Indiana University. I had a short hiatus in the military where I served as a flight

  surgeon after my internship and residency. Next, I completed a pulmonary research fellowship at

  Indiana University. I began as a Research Associate at Indiana University and then became an Assistant

  Professor of Medicine in 1973. I rose through the ranks and became a fulltime professor in 1988. I

  teach pulmonary critical care medicine to medical students, residents, and fellows. I diagnose and treat

  patients with chronic obstructive pulmonary disease ("COPD") and other pulmonary diseases. I have

  done so at the Indiana University School of Medicine and its affiliated hospitals since 1973.   I am

  licensed to practice medicine in Indiana.


  2.      I was retained by Womble Bond Dickinson to review the proposed FDA label warning that reads,

  "WARNING: Tobacco smoke causes fatal lung disease in nonsmokers" and the graphic image that

  accompanies the warning, reproduced below.
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 87 of 112 PageID #: 1659




       WARNING:
       Tobacco
       smoke
       causes
       fatal lung
       disease in
       nonsmokers.

   3.       The graphic image that accompanies the warning depicts what appears to be an artist's

  interpretation of a set of lungs and trachea. A pair of bloody, gloved hands is holding up the lungs,

  suggesting that this is an autopsy. The lungs are very black, and there multiple light-colored lesions on

  the surface of both lungs.


  4.        There are two major flaws in the graphic image that has been proposed to accompany the

  warning: the lungs do not look like a non-smoker's lungs, and the lesions are both ambiguous and

  inaccurate.


  5.       Black pigmentation in the lungs of smokers is caused by particles of tobacco smoke that are

  retained in the lungs. The amount of black pigmentation depicted in the graphic image would likely

  result from many years of heavy direct smoking. Exposure to environmental tobacco smoke alone

  would not result in this much black pigmentation. It would be very unusual to have lungs that look this

  black in a non-smoker.


  6.       The lesions on the surface of the lungs in the graphic image appear to be intended to depict lung

  cancer. The lesions are ambiguous; it is not clear to me as a physician that it is lung cancer. I cannot say

  what a lay person would interpret the lesions to be. Assuming that it is lung cancer, the location of the

  lesions is inaccurate. Lung cancer caused by exposure to environmental tobacco smoke would not be on

  the surface; it would be deep within the lung. Finally, bilateral multiple lesions of the size depicted
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 88 of 112 PageID #: 1660



   would be unusual for lung cancer that developed in a non-smoker.   To me, as a physician, the graphic

   image depicts three different simultaneous cancers, which is not unheard of, but is certainly uncommon

   especially for ETS-related lung cancer.




                                                  Mark Farber, MD



                                                  Date:   ~oq....,......./~~~o-+-)
                                                                  r            I
                                                                                  1_9-+-




   WBD (US) 47559485vl
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 89 of 112 PageID #: 1661




                          Exhibit J
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 90 of 112 PageID #: 1662



                                         DECLARATION OF KIM R. JONES, MD, PhD


                    U.S. FOOD AND DRUG ADMINISTRATION           -   DOCKET NO. FDA-2019-N-



       l, Dr. Kim   R.   Jones, declare under penalty of perjury that the following is true and correct to the best

  of my knowledge, information, and belief:


  1.       I am a medical       doctor, board certified in Otolaryngology. I received my medicaldegree from the

  University of North Carolina at Chapel Hill in 1986. I completed an internship in surgery and residency in

  Otolaryngology and Head and Neck Surgery at the University of North Carolina.           I was an Assistant

  Professor of Otolaryngology at UNC from 1991 to 1998, Associate Professor with tenure of

  Otolaryngology in 1998, and an Adjunct Clinical Professor with the Department of Family Medicine at

  UNC   from 1998-2015. I was in private practice from 1991-2015. I am licensed to practice medicine in the

  state of North Carolina.


  2.       I   was retained by Womble Bond Dickinson to review the proposed warning label that reads,

  "WARNING: Smoking causes head and neck cancer," and the accompanying graphic image, reproduced

  below
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 91 of 112 PageID #: 1663



  3.        The graphic image that accompanies the proposed the warning about head and neck cancer

  appears to depict an older woman with a very large lump or mass on her neck. lt is not clear what the

  image is intended to represent. To me, as a physician, the lump on the woman's neck most likely

  represents a lymph node metastasis from a primary cancer elsewhere in the head or neck, such as the

  tongue.


  4.        I   cannot say how the general public would interpret this proposed image. However, it seems
                                                                                                                -...1
  unlikely that it would be accurately understood. lf the general public were to interpret this proposed

  image as "what to look for" as a sign of head and neck cancer, then the image would be very misleading,

  as explained below.



  5.        There would be other signs of the cancer before the patient would develop a metastasis of the

  size and presentation in the proposed graphic image. A metastasis of that size implies an advanced stage

  of disease. To the extent that the proposed graphic image might be interpreted to mean that      a


  cancerous mass of that size could arise quickly enough that a reasonable person would not have had an

  opportunity to seek treatment before this point, it would be misleading. ln fact, if a patient waited until

  having a lump on her neck of that size and appearance before going to the doctor, the cancer would

  likely be too advanced for effective treatment. ln my experience, as a physician in practice for many

  years, it would be extraordinarily rare for someone to wait to have a mass of that size before coming to

  the doctor.




                                                          R. Jones,   MD, PIID.


                                                     Date: llttlfi
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 92 of 112 PageID #: 1664




                         Exhibit K
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 93 of 112 PageID #: 1665




                                  DECLARATION OF ROBERTWAGMEISTER, MD


                   U.S. FOOD AND DRUG ADMINISTRATION - DOCKET NO. FDA-2019-N-3065


        I, Dr. Robert Wagmeister, declare under penalty of perjury that the following is true and correct to

   the best of my knowledge, information, and belief:


   1.       I am a medical doctor and vascular surgeon in private practice in Santa Monica, California. I

   received my medical degree from the Tufts University School Of Medicine Boston, Massachusetts. I

   completed a Residency in General Surgery 1974-1977 at the Roosevelt Hospital, New York, N.Y. and

   1977-1979 at St.Vincent's Hospital, New York, N.Y. I completed a fellowship in Peripheral Vascular

   Surgery at Newark Beth Israel Medical Center, Newark, N.J in 1980. I am board certified in Vascular

   Surgery and am licensed to practice medicine in California. I am a Fellow of the American College of

   Surgeons.


   2.       I was retained by Womble Bond Dickinson to review the proposed FDA label warning that reads,

   "WARNING: Smoking reduces blood flow to the limbs, which can require amputation" and the graphic

   image that accompanies the warning, reproduced below.




        WARNING: Smoking reduces
        blood flow to the limbs, which
           can require amputation.
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 94 of 112 PageID #: 1666




    3.         The graphic image that accompanies the warning appears to depict the feet of a patient with

   gangrenous toes and multiple toe amputations. The condition depicted is multi-limb; and the condition

    of the feet is fairly uniform, suggesting that both feet presented at about the same time. To me, as a

    physician, this depicts a condition known as Thromboangiitis obliterans (TAO), also called Buerger's

    disease. Buerger's disease is a nonatherosclerotic, inflammatory disease that most commonly affects the

    small to medium-sized arteries and veins of the upper and lower extremities. It is a specific type of

    peripheral vascular disease that is associated with smoking. The multi-limb presentation at about the

    same time as depicted in the graphic image is characteristic of Buerger's disease; multi-limb

    presentation as depicted in the graphic image is uncommon in the other types of peripheral vascular

    disease.


    4.         Buerger's disease is very rare, even in smokers. In my 40+ years as a practicing physician, I

    remember only a handful of cases of Buerger's disease. The National Institutes of Health (NIH)

    estimate the incidence of Buerger's disease in the US at 12-20 cases per 100,000 population. [National

    Institutes of Health, Genetic and Rare Diseases Information Center (GARD), "Buerger disease,"

    https://rarediseases.info.nih.gov/diseases/5969/buerger-disease] I was unable to find any reported data

    for the incidence of Buerger's disease in US smokers. However, the estimated maximum or "ceiling"

    incidence in smokers can be calculated from the incidence rate in the general population by using the

    upper end of the population estimate and assuming that all cases of Buerger's disease occurred in

    smokers, The Centers for Disease Control and Prevention estimates that in 2016 about 15.5% of adults

    in the U.S. were current cigarette smokers. [CDC Press Release: "Smoking is down, but almost 38

    million American adults still smoke", January 18, 2018,

    https://www.cdc.gov/media/releases/2018/p0118-smoking-rates-declining.html] An incidence of 20

    cases per 15,500 smokers (15.5% of 100,000) translates to 0.1% of smokers with Buerger's Disease.
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 95 of 112 PageID #: 1667




   Thus the graphic image portrays a disease that likely would affect no more than 1/10 of 1% of smokers,

   that is 1 in 1000.


   5.      While I do not know how the public would interpret this image, to the extent that they interpret

   it as a common result of cigarette smoking among smokers, that interpretation would be inaccurate.

   There is nothing in the warning or imagery that conveys that the depicted condition is rare.




                                                            Wagmeister, MD

                                                    Date:   09/2-o
                                                                 7
                                                                  h.of'/
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 96 of 112 PageID #: 1668




                          Exhibit L
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 97 of 112 PageID #: 1669



                        DECLARATION OF RACHAEL B. CLAXTON

                          U.S. FOOD AND DRUG ADMINISTRATION
                                DOCKET NO. FDA-2019-N-3065

    "Tobacco Products; Required Warnings for Cigarette Packages and Advertisements."


         I, Rachael B. Claxton, declare under penalty of perjury that the following is true and

  correct to the best of my knowledge, information, and belief:

                                    Introduction and Summary

         1.     I am Senior Vice President ofR.J. Reynolds Vapor Company, and prior to

  January 1, 2019, held a variety of consumer marketing positions at R.J. Reynolds Tobacco

  Company ("Reynolds") and Santa Fe Natural Tobacco Company ("Santa Fe"), which is a sister

  company of Reynolds, as well as other affiliated and/or sister companies of Reynolds. I have

  more than thirteen years of experience in the field of consumer marketing. Over the course of my

  employment, I have held an array of consumer marketing positions. For example, I have served

  as the Senior Director, Regulatory Engagement - Consumer Marketing, and as Vice President

  for the Camel brand, and Director of Consumer Marketing, among other positions at Reynolds,

  and Vice President for Santa Fe's Natural American Spirit brand, and Director of Marketing

  Innovations at Santa Fe. Broadly speaking, my consumer marketing responsibilities have

  included overall brand strategic planning, product development, advertising, and marketing

  communications with consumers, including the packaging and point of sale marketing at retail,

  and consumer research. I hold a Master of Business Administration from Emory University's

  Goizueta School of Business, which I earned in 2007, and a Bachelor of Arts degree from

  Northwestern University, which I earned in 2002.




                                                -1-
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 98 of 112 PageID #: 1670




         2.      My statements in this declaration are based upon my personal knowledge,

  education, training, experience, and judgment as a senior executive of the entities with whom I

  have been employed and, as appropriate, are intended to apply to both Reynolds and Santa Fe.

         3.      Reynolds and Santa Fe firmly support further public awareness of the harms of

  smoking cigarettes, but also believe that the way those messages are delivered to the public

  cannot run afoul of the First Amendment protections that apply to all speakers, including

  Reynolds and Santa Fe.

         4.      Reynolds and Santa Fe market lawful products to adult tobacco consumers. Our

  ability to succeed in the marketplace depends on our ability to innovate and differentiate our

  brands from those of our competitors. Communicating with adult tobacco consumers is crucial to

  the companies' commercial success. No matter how skilled a company is at identifying products

  that respond to adult consumer preference, it will not succeed if it cannot tell its adult consumers

  (and its competitors' adult consumers) about them. Reynolds and Santa Fe therefore try to

  communicate with adult tobacco consumers about their brands, including how those brands are

  different from and are superior to competitive brands.

         5.      The proposed rule would require the FDA's graphic warnings to occupy the top

  50% of every cigarette pack's front and back, and "at least" the top 20% of all brand advertising.

  The rule also would require the FDA's proposed messages on packaging to be displayed on a

  random basis for all brands and rotated on a quarterly basis in brand advertising. With respect to

  brand advertising, these messages would appear in virtually all branded consumer

  communications and media where we are permitted to advertise.

         6.      Reynolds currently manufactures and sells approximately 170 unique brand styles

  of cigarettes and Santa Fe has 13 unique styles of cigarettes. Each brand style has unique



                                                 -2-
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 99 of 112 PageID #: 1671



  communicate about it (including advertising and other forms of promotion, such as direct mail or

  email communications with consumers, sponsorship of events by the brand, etc.).

         11.     Beyond efforts to produce tobacco brands which meet the varied preferences of

  adult tobacco consumers better than offerings of our competitors, Reynolds and Santa Fe seek to

  communicate with adult consumers in a variety of ways about their brands and, in doing so,

  provide those adult consumers with relevant information about their brands. Marketing

  communications are essential in order to effectively compete in the marketplace. Marketing

  communications are our means of providing that information to adult tobacco consumers about

  our brand and product category offerings and to build brand equity (in other words, the overall

  value associated with our brand in the mind of the consumer).

         12.     When Reynolds and Santa Fe communicate with adult tobacco consumers, the

  primary goal is to differentiate their brands from competitors' brands. The companies strive to

  enable adult tobacco consumers to recognize their brands, to describe brand-specific features

  which may differentiate them from competitive choices and to convey to those adult consumers

  why their brands are superior to competitive brand choices.

         13.     Across all consumer-packaged goods, packaging is an important part of how

  manufacturers communicate with consumers, and packaging is an important consideration for

  consumers when making brand decisions. Packaging conveys important information to

  consumers, or reinforces messages conveyed in other media and most fundamentally

  differentiates one brand of a good from another. These principles apply with equal force in the

  cigarette category. The packaging in which our brands are sold is typically an integral

  component of our commercial communications with adult tobacco consumers (e.g., brand

  packaging is typically shown and is a prominent feature in marketing communications).



                                                -5-
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 100 of 112 PageID #: 1672



           14.    Cigarette packaging is extremely important to communication with adult tobacco

   consumers. It is what enables adult consumers to identify our brands, it seeks to communicate

   other salient information about our brands and, more fundamentally, it seeks to reflect and

   reinforce the character of the brand. Thus, it both represents and reinforces tangible and

   intangible aspects of what we refer to as brand equity, which means essentially what the brand

   stands for. Brand equity is reinforced through text, images, color and graphics, across

   communication media including, in particular, brand packaging.

                     The Proposed Graphic Warnings Rule Materially Impairs
                         Brand Communications on Cigarette Packaging

           15.    All of these communication goals and tools and, in my judgment the overall brand

   equity, will be negatively impacted by the proposed rule given the amount of physical space

   being taken by FDA for its messaging, the physical placement ofFDA's proposed messaging

   (top half of pack) literally subordinating all brand messaging to the FDA's messages and the

   redundancy of those messages (i.e., requiring an identical message on the pack front and back).

           16.    FDA states that this rule seeks to make its messages "prominent." In fact, the

   proposed rule renders the FDA's messaging the single most dominant feature of brand packaging

   by virtue of its placement, large size (both in an absolute sense and relative to discrete

   commercial elements), message imagery and redundancy. As such, it will unquestionably reduce

   our ability to communicate and reduces the effectiveness of our communication by virtue of (a)

   having less space to communicate, (b) lower prominence, (c) reduced ability to use text, images,

   color and graphics in the remaining less prominent display areas, and (d) the likelihood that

   consumers will not attend to our brand messages in an effort to avoid viewing the images chosen

   by FDA.




                                                   -6-
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 101 of 112 PageID #: 1673



          17.     Moreover, the full impact of the current proposed rule must be considered in the

   context of other existing legal mandates regarding our packaging (discussed above, paragraph 7)

   and restrictions on content and location of our consumer marketing imposed by the federal law

   (discussed above, paragraph 8). In other words, the total impact of the proposed rule must be

   assessed in light of the fact that numerous other forms of brand communication and marketing

   directed to adult smokers have been expressly foreclosed to us or our use of them has been

   constrained under federal law. In addition, the proposed rule specifies that the text of words used

   in the warnings cannot be split when the package is opened, but FDA’s proposed warnings

   notably do not layout the warnings in a consistent way, making it exceedingly difficult to

   implement this requirement in box packaging configurations.

          18.     The proposed rule will materially impair our ability to reinforce brand equity and

   convey information to adult consumers of cigarettes because it takes fully half of the primary

   physical space that we have for that purpose. Given the dramatically reduced amount of physical

   space available to us if 50% of the front and back of the package is occupied by a government

   message, existing trademarks must be redesigned, and the prominence, size, location of brand

   information and graphics, as well as the amount of information and graphics we are able to

   include on the package, will be adversely affected. Consider, for example, current Camel Classic

   Blue style packaging, reproduced below. The iconic Camel logo, used in various ways to identify

   the brand since 1913, in addition to other information identifying and describing the brand is

   prominent on the front panel.




                                                 –7–
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 102 of 112 PageID #: 1674



  be sure, that would also be true if FDA requires different (or random distribution) of the graphic

  warning messages on both the front and back package panels since an average adult smoker

  consumes 3-5 packs per week and thus would be exposed to all ofFDA's messages, even if

  displayed on only one panel, within a short period of time.

         24.     In addition to impacting our ability to communicate important information on

  brand packaging, FDA's proposed rule will also dramatically impact retail point-of-sale where

  adult consumers make brand purchase decisions. By way of background, virtually all retail sales

  of cigarettes in the U.S. are not self-service, in other words the consumer does not physically

  select a pack or carton to purchase from the merchandising display. Typically, there is a

  merchandising display that contains the brands being sold at that location, it is several feet

  behind the sales counter (e.g., 5' to 7'), and it is solely accessed by a store clerk in response to an

  adult consumer's request. The primary information being conveyed at retail point-of-sale is

  brand availability (primarily based on the physical visibility of the cigarette packages

  themselves) and price (such as on shelving "channel strips," i.e., a 2" wide strip of paper bearing

  the brand name and/or price). Point-of-sale may include a few larger pieces with some brand

  imagery, but these are also typically are focused on promoting brand availability. If these pieces

  are larger than 36 square inches a 20% graphic warning message will be required, further

  relegating brand messaging to a less prominent location in this medium as well.

         25.     The relegation of brand imagery to the bottom half of a cigarette package further

  harms our ability to communicate with adult consumers because consumers in a retail outlet may

  not be able to see the brand name of the product when it is in the merchandising fixture. As

  described above, if our packaging has 50% less space for conveying messages and are viewed

  from several feet away, brand messages -- if physically visible at all -- would be illegible, and



                                                  -14-
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 103 of 112 PageID #: 1675



   hence, invisible. Moreover, it is not possible to mediate the impact of the rule by adding point-

   of-sale signage since doing so would block clerk access to brands available for purchase.

          26.     At my direction, I obtained photographs depicting retail trade marketing displays

   of primarily Reynolds and Santa Fe brand cigarettes to reflect the impact of the FD A's proposed

   rule (i.e., packs bearing random graphic warnings on the top 50% of the packs and, yellow

   shading reflecting other required graphic warnings occupying the top 20% of the point-of-sale

   messaging that qualifies as advertising under FTC guidelines):




                                         Current Retail Display




                       Modified Retail Display Reflecting Proposed FDA Rule

   These graphics above illustrate the impact of the proposed rule in a typical retail environment;

   predictably, the FDA messages are collectively dominant, and branding has become invisible.

                                                 -15-
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 104 of 112 PageID #: 1676




                                          Current Retail Display




                      Modified Retail Display Reflecting Proposed FDA Rule
               (Yellow Shading Reflects Additional 20% Required Graphic Warnings)

   Finally, as illustrated below, this graphic reflects a typical merchandising unit for cigarettes at

   retail and how, as a result of the proposed rule, it would be impacted.



                                                   -16-
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 105 of 112 PageID #: 1677




                       Modified Retail Display Reflecting Proposed FDA Rule
                (Yellow Shading Reflects Additional 20% Required Graphic Warnings)

   Consequently, in the modified environment reflecting the propose rule, the dominant message for

   consumers will be only the FDA's proposed messages.

                        The Proposed Graphic-Warnings Rule Also Impairs
                          Cigarette Advertising Brand Communications

          27.     Under the proposed rule, each advertisement for cigarettes must bear a graphic

   warning on the top 20% of the advertisement, including messages at point-of-sale where the

   FDA message would be dominant, as illustrated above. It is unclear why this further message

   redundancy is necessary, but it reflects a further material reduction in the space that

   manufacturers have to communicate with adult consumers at retail where messaging


                                                  -17-
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 106 of 112 PageID #: 1678



   opportunities on point-of-sale are limited (typically to brand name and price) due to the nature of

   the retail environment.

          28.     The proposed rule again takes the most prominent portion of advertising space,

   the top 20% of each advertisement, for FDA's proposed message, irrespective of the amount of

   space needed to merely communicate it. Thus, the proposed rule would have much the same

   effect on cigarette advertisements that it has on cigarette packaging: the warnings would either

   distract consumers from Reynolds's message or repulse consumers and potentially cause them to

   avoid looking at brands' messages at all.

          29.     Moreover, given that the rule requires the FDA messages to appear on all

   advertising at retail, it further results in the display of duplicative messages with no regard to

   whether such duplication is necessary to convey the information sought to be conveyed.

          30.     I end where I began. Reynolds and Santa Fe firmly support further public

   awareness of the harms of smoking cigarettes, but also believe that the way those messages are

   delivered to the public cannot run afoul of the First Amendment protections that apply to all

   speakers, including Reynolds and Santa Fe. These companies market lawful products only to

   existing adult tobacco consumers. Communicating with adult tobacco consumers is crucial to

   Reynolds's commercial success. If this rule is implemented as proposed, our ability to do so will

   be significantly undermined.




   Oct. 9, 2019




                                                   -18-
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 107 of 112 PageID #: 1679




                          Exhibit P
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 108 of 112 PageID #: 1680


                                                                            King & Spalding LLP
                                                                            1180 Peachtree Street N.E.
                                                                            Atlanta, GA 30309-3521
                                                                            Tel: +1 404 572 4600
                                                                            Fax: +1 404 572 5100
                                                                            www.kslaw.com

                                                                            Caitlyn J. Ozier
                                                                            Direct Dial: +1 404 572 4654
                                                                            Direct Fax: +1 404 572 5100
                                                                            cozier@kslaw.com


                                                 June 14, 2017

   Filed Electronically

   Division of Freedom of Information Offices
   Center for Tobacco Products
   Food and Drug Administration
   Office of the Executive Secretariat, OC
   5630 Fishers Lane, Room 1035
   Rockville, MD 20857

   Dear Sir or Madam:

           Pursuant to the Freedom of Information Act, 5 U.S.C. § 552 (as amended), we
   respectfully request an electronic mail version, CD-ROM, or DVD copy of the records and
   documentation described in more detail below from the U.S. Food & Drug Administration
   (FDA) pertaining to the qualitative and quantitative testing being done by FDA with regard to
   Section 201(a) of the Family Smoking Prevention and Tobacco Control Act of 2009, Pub. L. No.
   111-31, 123 Stat. 1776 (“Tobacco Control Act”), to require cigarette packages and
   advertisements to bear color graphic images and specified textual warnings.

          Regarding each of the numbered items below, we respectfully request all Documents (or
   Qualitative or Quantitative Research Documentation, where specifically noted) reflecting,
   describing or related to: 1
       1. The initial phase of activities (beginning in 2013 and ending in 2015) of the FDA
          working group established in 2013 to develop a new proposed rule implementing Section
          201(a) of the Tobacco Control Act (the “FDA Working Group”), including:

               a. The selection of the members of the FDA Working Group. See Declaration of
                  Mitch Zeller, Paragraph 12, in American Academy of Pediatrics et al v. United




   1
    See Attachment A for definitions of “Documents,” “Communication,” “Qualitative Research Documentation,” and
   “Quantitative Research Documentation,” as used throughout this request.
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 109 of 112 PageID #: 1681
   Page 2 of 5
   June 14, 2017

                    States Food and Drug Administration, No. 1:16-cv-11985-IT (D. Mass.) (May 26,
                    2017) (hereinafter “Zeller Declaration”). 2

                b. The “extensive review of literature and data to determine the most appropriate
                   research goals for a new rulemaking” regarding graphic health warnings. Zeller
                   Declaration, Paragraph 12.

                c. The selection of “outside experts” and any related Communications with these
                   “outside experts” regarding the “extensive review of literature and data to
                   determine the most appropriate research goals” for a new graphic warning
                   rulemaking. Zeller Declaration, Paragraph 12.

                d. FDA’s determination “that it would modify the text of the warning statements in
                   the TCA” based on the review of literature and data, as well as Documents related
                   to these warning statements developed by science staff and “medical and
                   epidemiology staff review [of] the [graphic health warning] statements to ensure
                   their accuracy.” Zeller Declaration, Paragraph 13.

                e. Selection of, and consultation and Communications with, “outside experts to
                   review proposed study designs.” Zeller Declaration, Paragraph 13.

                f. Completion of the “initial phase” of the FDA Working Group, including
                   information regarding conclusions of the work done by the FDA Working Group
                   up to that point in time. Zeller Declaration, Paragraph 13.

       2. Information regarding FDA’s evaluation of the text and images for the new proposed
          rule, including:

                a. FDA’s “overall research plan for evaluating the text and images for the [new
                   proposed] rule.” Zeller Declaration, Paragraph 14.

                b. “Qualitative testing” of the modified warning statements, including testing in “16
                   focus groups in three locations.” Zeller Declaration, Paragraphs 14 and 15.

                c. Communications with the “firm with expertise in social science research” that
                   FDA contracted to conduct these focus groups. Zeller Declaration, Paragraph
                   15.

                d. All Qualitative Research Documentation (see Attachment A) related to
                   “qualitative testing” of the modified warning statements, including:

                         i. The purposes, goals, and scope of the qualitative testing. Zeller
                            Declaration, Paragraphs 14 and 15.


   2
    The term “Zeller Declaration” refers to the Declaration of Mitch Zeller filed on May 26, 2017 in the matter of
   American Academy of Pediatrics et al v. United States Food and Drug Administration, No. 1:16-cv-11985-IT (D.
   Mass.) A copy of the declaration is included as Attachment B.
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 110 of 112 PageID #: 1682
   Page 3 of 5
   June 14, 2017

                    ii. Establishment of the four “aim[s]” of the testing. Zeller Declaration,
                        Paragraph 15 (“The aim of this qualitative testing was to assess: (a)
                        consumer knowledge, beliefs, and misperceptions related to cigarettes and
                        cigarette smoking; (b) general impressions about cigarette package
                        warnings; (c) knowledge and beliefs about the health consequences of
                        smoking presented in modified warning statements; and (d) attitudes
                        toward the sources of the warning statements.”).

      3. FDA Working Group’s revision of the modified warning statements in the fall of 2015
         “based on the findings of this [qualitative] testing.” Zeller Declaration, Paragraph 15.

      4. Information regarding translation of the modified warning statements into Spanish,
         including:

             a. Translations of the modified warning statements into Spanish. Zeller Declaration,
                Paragraph 16.

             b. Information on the “nine in-person cognitive interviews,” including the purposes,
                goals, and scope of the qualitative testing of the Spanish translations. Zeller
                Declaration, Paragraph 16 (“CTP then conducted nine in-person cognitive
                interviews with Spanish speakers to: (a) determine participants' comprehension of
                the modified warning statements; (b) identify further opportunities to refine the
                translation; and (c) gather feedback from Spanish-speaking participants on health
                conditions and terminology used.”).

             c. Qualitative Research Documentation (see Attachment A) related to the “nine in-
                person cognitive interviews” that were completed in early 2016. Zeller
                Declaration, Paragraph 16.

      5. FDA’s development of new images for the graphic warnings, including:

             a. Selection of the “communications and marketing firm” in February 2015 to
                “develop new images” for the graphic warnings. Zeller Declaration, Paragraph
                17.

             b. Development of a “conceptual direction” for the new warning images. Zeller
                Declaration, Paragraph 18.

             c. Review of the “[i]nitial image concepts” by “FDA medical and science staff to
                ensure that the concepts accurately depicts health conditions attributable to
                smoking.” Zeller Declaration, Paragraph 18.

             d. Qualitative testing of the “image concepts,” including:

                     i. Information regarding the “54 in-person, in-depth interviews in three
                        locations.” Zeller Declaration, Paragraph 19.
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 111 of 112 PageID #: 1683
   Page 4 of 5
   June 14, 2017

                     ii. All Qualitative Research Documentation (see Attachment A) related to the
                         qualitative testing of the “image concepts.” Zeller Declaration,
                         Paragraphs 18 and 19.

                    iii. The purposes, goals, and scope of the qualitative testing of the “image
                         concepts.” Zeller Declaration, Paragraphs 18 and 19.

             e. The “preliminary suggestions for modifying the image concepts” made by the
                “communications and marketing firm.” Zeller Declaration, Paragraph 20.

             f. “Further suggestions of image enhancement to ensure accuracy and consistency
                with scientific, policy, and legal considerations” made by FDA. Zeller
                Declaration, Paragraph 20.

      6. Finalization of the graphic warning images by a certified medical illustrator, including
         the actual images. Zeller Declaration, Paragraph 22.

      7. Information regarding FDA’s plans to conduct a final qualitative test of the images,
         including:

             a. The plan to present the images to “20 focus groups in four locations.” Zeller
                Declaration, Paragraph 23.

             b. Qualitative Research Documentation (see Attachment A) related to FDA’s “plans
                to conduct a final qualitative test of the images.” Zeller Declaration, Paragraph
                23.

             c. The purposes, goals, and scope of FDA’s “plans to conduct a final qualitative test
                of the images.” Zeller Declaration, Paragraph 23.

      8. Information related to Quantitative testing to assess the statutory and the modified
         warning statements, including:

             a. The “first of two quantitative studies” anticipated to involve “2,500 participants
                from various groups of consumers.” Zeller Declaration, Paragraph 24.

             b. The “final quantitative study” anticipated to involve “6,900 participants to view
                and answer questions about graphic health warnings on mock cigarette packages
                and advertisements.” Zeller Declaration, Paragraph 29.

             c. Quantitative Research Documentation (see Attachment A) related to the
                quantitative testing assessing the statutory and modified warning statements.
                Zeller Declaration, Paragraphs 24-29.

             d. The purposes, goals, and scope of the “two quantitative studies” assessing the
                statutory and modified warning statements. Zeller Declaration, Paragraphs 24-
                29.
Case 6:20-cv-00176-JCB Document 34-21 Filed 05/15/20 Page 112 of 112 PageID #: 1684
   Page 5of5
   June 14, 2017

         9. How FDA has measured or intends to measure ifthe proposed graphic warnings affect
            understanding of the harm associated with smoking cigarettes and whether any such
            difference is material, or whether any such difference affects individual behavior related
            to smoking initiation, continued smoking, smoking cessation, or any other behavioral
            endpoint.

          10. Evaluation of the impact of graphic warnings on cigarette packaging on cigarette
              smoking prevalence.

                                                        *****
           In the event that we are denied any document or any portion of any requested document,
   please provide all other documents that are responsive and not subject to an exemption or any
   reasonable, segregated portion of a responsive record after the redaction of any alleged exempt
   material. See 5 U.S.C. § 552(b). Please identify each document with particularity and specify the
   statutory basis for the denial and the factual support for the denial.

          In addition, we will accept separate responses to this request for each of the 10 numbered
   items above. Indeed, we respectfully request that FDA send the responsive records for each of
   these numbered items as soon as the records are available, and not wait until responsive records
   have been collected for all of the 10 items requested above.

           We are willing to pay reasonable charges incurred for appropriate search and copying of
   these documents upon presentation of an invoice along with the documents. We authorize fees
   for this request up to a maximum of $5,000.00. If you estimate that the search and copying fees
   will exceed this limit, please inform me in advance by telephone (404) 572-4654 or email
   cozier@kslaw.com.

                                                                  Sincerely,




   3
       **Admitted in MO and DC; practice directly supervised by principals ofthe firm**
